Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 1 of 265




                                     EXHIBIT B

                             Declaration of Erin E. Murphy
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                       Entered 02/17/21 23:28:35              Page 2 of 265




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                                      )
      In re:                                                          ) Chapter 11
                                                                      )
      NATIONAL RIFLE ASSOCIATION OF                                   ) Case No. 21-30085 (HDH)
      AMERICA and SEA GIRT LLC1                                       )
                                                                      )
                                       Debtors.                       ) Jointly Administered
                                                                      )

      DECLARATION OF ERIN E. MURPHY IN SUPPORT OF DEBTORS’ APPLICATION
           FOR ENTRY OF AN ORDER PURSUANT TO SECTION 327(e) OF THE
      BANKRUPTCY CODE AUTHORIZING THE RETENTION AND EMPLOYMENT OF
       KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP AS
         SPECIAL LITIGATION COUNSEL FOR THE DEBTORS AND DEBTORS IN
                  POSSESSION EFFECTIVE AS OF JANUARY 15, 2021

               I, Erin E. Murphy, being duly sworn, state the following under penalty of perjury.

               1.     I am partner of the law firm of Kirkland & Ellis LLP (“Kirkland”),2 located at 1301

  Pennsylvania Avenue, N.W. Washington, D.C. 20004. I am a member in good standing of the Bar

  of the State of Virginia and the District of Columbia, and I have been admitted to practice in the

  United States District Court for the District of Columbia Circuit. There are no disciplinary

  proceedings pending against me.

               2.     I submit this declaration (the “Declaration”) in support of the Debtors’ Application

  for Entry of an Order Pursuant to Section 327(e) of the Bankruptcy Code Authorizing the Retention

  and Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Special

  Litigation Counsel for the Debtors and Debtors in Possession Effective as of January 15, 2021




  1
        The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
        Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
  2
        Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Application.
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                   Entered 02/17/21 23:28:35              Page 3 of 265




  (the “Application”).3 Except as otherwise noted, I have personal knowledge of the matters set

  forth herein.

                                          Kirkland’s Qualifications

         3.       The Debtors seek to retain Kirkland as special litigation counsel because of

  Kirkland’s extensive experience representing the Debtors in the matters described herein and

  Kirkland’s track record of providing the Debtors with effective and efficient legal services. The

  principal partners who work on these matters are Supreme Court, appellate, and constitutional law

  specialists who have been providing Debtors with Supreme Court, appellate, and strategic

  litigation advice across several matters for the past ten years. The Debtors believe that both the

  interruption and duplicative cost involved in obtaining substitute counsel to provide these

  specialized services at this juncture would be extremely harmful to the Debtors and their estates.

         4.       Kirkland is a full service, 2,700-attorney law firm representing global clients in a

  wide range of matters. Kirkland has provided legal services to the Debtors through a core group

  of dedicated attorneys and staff that has developed a close working relationship with the Debtors

  and has become intimately familiar with key issues that are critical to the matters for which

  Kirkland is retained. For these reasons, the Debtors believe that Kirkland is well-qualified to

  provide the requested services and that Kirkland’s employment as special litigation counsel for the

  purposes specified herein is in the best interest of the Debtors’ estates.

                                           Services to be Provided

         5.       Subject to further order of the Court, and that certain engagement letter dated

  October 17, 2016 (the “Engagement Letter”), a copy of which is attached as Exhibit 1 to the Order,



  3
         Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the
         Application.



                                                          2
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                       Entered 02/17/21 23:28:35               Page 4 of 265




  the Debtors request the retention and employment of Kirkland to render certain legal services in

  its capacity as special litigation counsel only upon the Debtors’ request. Specifically, Kirkland

  will continue to provide legal services to the Debtors regarding certain pending constitutional

  litigations, appeals, Supreme Court matters, and/or future litigations that may be brought in this or

  another court and the specific matters set forth on Schedule 2 attached hereto.

                                           Professional Compensation

          6.        Kirkland intends to apply for compensation for professional services rendered on

  an hourly basis and reimbursement of expenses incurred in connection with the services rendered,

  subject to the Court’s approval and in compliance with applicable provisions of the Bankruptcy

  Code, the Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of

  this Court. The hourly rates and corresponding rate structure Kirkland will use is are the same

  hourly rates and corresponding rate structure that Kirkland uses in other litigation matters, as well

  as similar complex corporate, securities, and restructuring matters whether in court or otherwise,

  regardless of whether a fee application is required. These rates and the rate structure reflect that

  certain complex matters typically are national in scope and involve great complexity, high stakes,

  and severe time pressures.

          7.        Kirkland operates in a national marketplace for legal services in which rates are

  driven by multiple factors relating to the individual lawyer, his or her area of specialization, the

  firm’s expertise, performance, and reputation, the nature of the work involved, and other factors.

          8.        Kirkland’s current hourly rates for matters related to these Chapter 11 Cases range

  as follows:4


  4
      For professionals and paraprofessionals residing outside of the U.S., hourly rates are billed in the applicable
      currency. When billing a U.S. entity, such foreign rates are converted into U.S. dollars at the then applicable
      conversion rate. After converting these foreign rates into U.S. dollars, it is possible that certain rates may exceed
      the billing rates listed in the chart herein. While the rate ranges provided for in this Application may change if


                                                             3
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                        Entered 02/17/21 23:28:35                Page 5 of 265




                                  Billing Category5                     U.S. Range
                                       Partners                        $1,085-$1,895
                                      Of Counsel                        $625-$1,895
                                      Associates                        $625-$1,195
                                  Paraprofessionals                      $255-$475

          9.        Kirkland’s hourly rates are set at a level designed to compensate Kirkland fairly for

  the work of its attorneys and paraprofessionals and to cover fixed and routine expenses. Hourly

  rates vary with the experience and seniority of the individuals assigned. These hourly rates are

  subject to periodic adjustments to reflect economic and other conditions.6

          10.       It is Kirkland’s policy to charge its clients in all areas of practice for identifiable,

  non-overhead expenses incurred in connection with the client’s case that would not have been

  incurred except for representation of that particular client. It is also Kirkland’s policy to charge

  its clients only the amount actually incurred by Kirkland in connection with such items. Examples

  of such expenses include postage, overnight mail, courier delivery, transportation, overtime

  expenses, computer-assisted legal research, photocopying, airfare, meals, and lodging.

          11.       To ensure compliance with all applicable deadlines, from time to time Kirkland

  utilizes the services of overtime secretaries. Kirkland charges fees for these services pursuant to



      an individual leaves or joins Kirkland, if any such individual’s billing rate falls outside the ranges disclosed above,
      Kirkland does not intend to update the ranges for such circumstances.
  5
      Although Kirkland does not anticipate using contract attorneys during these chapter 11 cases, in the unlikely event
      that it becomes necessary to use contract attorneys, Kirkland will not charge a markup to the Debtors with respect
      to fees billed by such attorneys. Any contract attorneys or non-attorneys who are employed by the Debtors in
      connection with work performed by Kirkland will be subject to conflict checks and disclosures in accordance
      with the requirements of the Bankruptcy Code.
  6
      For example, like many of its peer law firms, Kirkland typically increases the hourly billing rate of attorneys and
      paraprofessionals twice a year in the form of: (i) step increases historically awarded in the ordinary course on the
      basis of advancing seniority and promotion and (ii) periodic increases within each attorney’s and
      paraprofessional’s current level of seniority. The step increases do not constitute “rate increases” (as the term is
      used in the Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed
      Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases, effective November 1, 2013). As set forth in
      the Order, Kirkland will provide ten business-days’ notice to the Debtors, the U.S. Trustee, and any official
      committee before implementing any periodic increases, and shall file any such notice with the Court.



                                                              4
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21           Entered 02/17/21 23:28:35       Page 6 of 265




  the Engagement Letter, which permits Kirkland to bill the Debtors for overtime secretarial charges

  that arise out of business necessity. In addition, Kirkland professionals also may charge their

  overtime meals and overtime transportation to the Debtors consistent with prepetition practices.

         12.     Kirkland currently charges the Debtors $0.16 per page for standard duplication in

  its offices in the United States. Kirkland does not charge its clients for incoming facsimile

  transmissions. Kirkland has negotiated a discounted rate for Westlaw computer-assisted legal

  research. Computer-assisted legal research is used whenever the researcher determines that using

  Westlaw is more cost effective than using traditional (non-computer assisted legal research)

  techniques.

         13.     As of the Petition Date, the Debtors owe Kirkland $325,997.82 for legal services

  rendered before the Petition Date.

         14.     Pursuant to Bankruptcy Rule 2016(b), Kirkland has neither shared nor agreed to

  share (a) any compensation it has received or may receive with another party or person, other than

  with the partners, associates, and contract attorneys associated with Kirkland or (b) any

  compensation another person or party has received or may receive.

                          Statement Regarding U.S. Trustee Guidelines

         15.     Kirkland shall apply for compensation for professional services rendered and

  reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

  compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

  Bankruptcy Rules, the Local Rules, and any other applicable procedures and orders of the Court.

  Kirkland also intends to make a reasonable effort to comply with the U.S. Trustee’s requests for

  information and additional disclosures as set forth in the Guidelines for Reviewing Applications

  for Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 by Attorneys in




                                                  5
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                     Entered 02/17/21 23:28:35               Page 7 of 265




  Larger Chapter 11 Cases Effective As of November 1, 2013 (the “Revised UST Guidelines”), both

  in connection with this Application and the interim and final fee applications to be filed by

  Kirkland in these chapter 11 cases.

                       Attorney Statement Pursuant to Revised UST Guidelines

          16.      The following is provided in response to the request for additional information set

  forth in Paragraph D.1 of the Revised UST Guidelines:

                   a. Question: Did Kirkland agree to any variations from, or alternatives to,
                      Kirkland’s standard billing arrangements for this engagement?

                        Answer: Yes. Kirkland and the Debtors have agreed to a 15% discount to
                        Kirkland’s standard billing arrangements for this engagement.7

                   b. Question: Do any of the Kirkland professionals in this engagement vary their
                      rate based on the geographic location of the Debtors’ chapter 11 cases?

                        Answer: No. The hourly rates used by Kirkland in representing the Debtors
                        are consistent with the rates that Kirkland charges other comparable clients,
                        regardless of the location of the litigation.

                   c. Question: If Kirkland has represented the Debtors in the 12 months prepetition,
                      disclose Kirkland’s billing rates and material financial terms for the prepetition
                      engagement, including any adjustments during the 12 months prepetition. If
                      Kirkland’s billing rates and material financial terms have changed postpetition,
                      explain the difference and the reasons for the difference.




  7
      This discount is a product of the preexisting attorney-client relationship between Debtors and the principal
      partners on Debtors’ matters while those partners were practicing at a different law firm. The discount was
      negotiated as part of the process of transitioning that attorney-client relationship and those matters to Kirkland
      when those partners joined Kirkland.



                                                           6
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                      Entered 02/17/21 23:28:35               Page 8 of 265




                        Answer: Kirkland’s current hourly rates for services rendered on behalf of the
                        Debtors range as follows: 8

                                  Billing Category                    U.S. Range
                                       Partners                      $1,085-$1,895
                                     Of Counsel                       $625-$1,895
                                      Associates                      $625-$1,195
                                  Paraprofessionals                    $255-$475


                        Kirkland represented the Debtors during the twelve-month period before the
                        Petition Date, using the hourly rates listed below:


                                  Billing Category                    U.S. Range
                                       Partners                      $1,075-$1,845
                                     Of Counsel                       $625-$1,845
                                      Associates                      $610-$1165
                                  Paraprofessionals                    $245-$460


                   d. Question: Have the Debtors approved Kirkland’s budget and staffing plan,
                      and, if so, for what budget period?

                        Answer: Yes, we discuss anticipated budgets for each matter in the ordinary
                        course of business.

                                                No Adverse Interest

          17.      In connection with its proposed employment by the Debtors, Kirkland undertook

  to determine whether it had any conflicts or other relationships that might cause it to hold or

  represent an interest adverse to the Debtors. Specifically, Kirkland obtained from the Debtors and

  their representatives the names of individuals and entities that may be parties in interest in these

  chapter 11 cases (the “Potential Parties in Interest”) and such parties are listed on Schedule 1

  attached hereto. Kirkland has searched on its electronic database for its connections to the entities

  listed on Schedule 1 hereto.


  8
      While the rate ranges provided for in this Application may change if an individual leaves or joins Kirkland, and
      if any such individual’s billing rate falls outside the ranges disclosed above, Kirkland does not intend to update
      the ranges for such circumstances.



                                                            7
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                       Entered 02/17/21 23:28:35               Page 9 of 265




          18.       Kirkland and certain of its partners and associates may have in the past represented,

  may currently represent, and likely in the future will represent, entities that may be parties in

  interest in these chapter 11 cases in connection with matters unrelated (except as otherwise

  disclosed herein) to the Debtors and these chapter 11 cases. Kirkland has searched on its electronic

  database for its connection to the entities listed on Schedule 1 attached hereto. The information

  listed on Schedule 1 may have changed without our knowledge and may change during the

  pendency of these chapter 11 cases. Accordingly, Kirkland will update this Declaration as

  necessary and when Kirkland becomes aware of additional material information.

          19.       To the best of my knowledge, (a) Kirkland does not hold or represent an interest

  adverse to the Debtors’ estates and (b) Kirkland has no connection to the Debtors, their creditors,

  or other parties in interest, except as may be disclosed in this Declaration.

          20.       Listed on Schedule 2 to this Declaration are the results of Kirkland’s conflicts

  searches of the above-listed entities.9 For the avoidance of doubt, Kirkland will not commence a

  cause of action in these chapter 11 cases against the entities listed on Schedule 2 that are current

  clients of Kirkland (including entities listed below under the “Specific Disclosures” section of this

  Declaration) unless Kirkland has an applicable waiver on file or first receives a waiver from such

  entity allowing Kirkland to commence such an action. To the extent that a waiver does not exist




  9
      As referenced in Schedule 2, the term “current client” means an entity listed as a client in Kirkland’s conflicts
      search system to whom time was posted in the 12 months preceding the Petition Date. As referenced in
      Schedule 2, the term “former client” means an entity listed as a client in Kirkland’s conflicts search system to
      whom time was posted between 12 and 36 months preceding the Petition Date. As referenced in Schedule 2, the
      term “closed client” means an entity listed as a client in Kirkland’s conflicts search system to whom time was
      posted in the 36 months preceding the Petition Date, but for which the client representation has been closed.
      Whether an actual client relationship exists can only be determined by reference to the documents governing
      Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The list generated
      from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses connections
      with “former clients” or “closed clients” for whom time was posted in the last 36 months, but does not disclose
      connections if time was billed more than 36 months before the Petition Date.



                                                             8
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21              Entered 02/17/21 23:28:35         Page 10 of
                                        265



 or is not obtained from such entity and it is necessary for the Debtors to commence an action

 against that entity, the Debtors will be represented in such particular matter by conflicts counsel.

        21.     Kirkland’s conflicts search of the parties in interest listed on Schedule 1 (that

 Kirkland was able to locate using its reasonable efforts) reveals, to the best of my knowledge, that

 those Kirkland attorneys and paraprofessionals who previously worked at other law firms that

 represented such entities in these chapter 11 cases have not worked on matters relating to the

 Debtors’ restructuring efforts while at Kirkland.

        22.     Based on the conflicts search conducted to date and described herein, to the best of

 my knowledge, neither I, Kirkland, nor any partner or associate thereof, insofar as I have been able

 to ascertain, have any connection with the Debtors, their creditors, or any other parties in interest,

 their respective attorneys and accountants, the United States Trustee for the Northern District of

 Texas (the “U.S. Trustee”), any person employed by the U.S. Trustee, or any Bankruptcy Judge

 currently serving on the United States Bankruptcy Court for the Northern District of Texas, except

 as disclosed or otherwise described herein.

        23.     Kirkland will review its files periodically during the pendency of these chapter 11

 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new

 relevant facts or relationships are discovered or arise, Kirkland will use reasonable efforts to

 identify such further developments and will promptly file a supplemental declaration, as required

 by Bankruptcy Rule 2014(a).

        24.     Generally, it is Kirkland’s policy to disclose entities in the capacity that they first

 appear in a conflicts search. For example, if an entity already has been disclosed in this Declaration

 in one capacity (e.g., a customer), and the entity appears in a subsequent conflicts search in a

 different capacity (e.g., a vendor), Kirkland does not disclose the same entity again in supplemental




                                                     9
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21               Entered 02/17/21 23:28:35          Page 11 of
                                        265



 declarations, unless the circumstances are such in the latter capacity that additional disclosure is

 required.

         25.     From time to time, Kirkland has referred work to other professionals to be retained

 in these chapter 11 cases. Likewise, certain such professionals have referred work to Kirkland.

         26.     Certain insurance companies pay the legal bills of Kirkland clients. Some of these

 insurance companies may be involved in these chapter 11 cases. None of these insurance

 companies, however, are Kirkland clients as a result of the fact that they pay legal fees on behalf

 of Kirkland clients.

                                          Specific Disclosures

         27.     As specifically set forth below and in the attached exhibits, Kirkland represents

 certain of the Debtors’ creditors, equity security holders, or other entities that may be parties in

 interest in ongoing matters unrelated to the Debtors and these chapter 11 cases. None of the

 representations described herein are materially adverse to the interests of the Debtors’ estates.

 Moreover, pursuant to section 327(c) of the Bankruptcy Code, Kirkland is not disqualified from

 acting as the Debtors’ counsel merely because it represents certain of the Debtors’ creditors, equity

 security holders, or other entities that may be parties in interest in matters unrelated to these chapter

 11 cases.

 A.      Kirkland Attorney and Employee Investments.

         28.     From time to time, Kirkland partners, of counsel, associates, and employees

 personally invest in mutual funds, retirement funds, private equity funds, venture capital funds,

 hedge funds, and other types of investment funds (the “Investment Funds”), through which such

 individuals indirectly acquire an interest in debt or equity securities of many companies, one of

 which may be one of the Debtors, their creditors, or other parties in interest in these chapter 11

 cases, often without Kirkland’s knowledge. Each Kirkland person generally owns substantially


                                                    10
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21              Entered 02/17/21 23:28:35         Page 12 of
                                        265



 less than one percent of such Investment Fund, does not manage or otherwise control such

 Investment Fund, and has no influence over the Investment Fund’s decision to buy, sell, or vote

 any particular security. The Investment Fund is generally operated as a blind pool, meaning that

 when the Kirkland persons make an investment in the Investment Fund, he, she, or they do not

 know what securities the blind pool Investment Fund will purchase or sell, and have no control

 over such purchases or sales.

        29.     From time to time one or more Kirkland partners and of counsel voluntarily choose

 to form an entity (a “Passive-Intermediary Entity”) to invest in one or more Investment Funds.

 Such Passive-Intermediary Entity is composed only of persons who were Kirkland partners and of

 counsel at the time of the Passive-Intermediary Entity’s formation (although some may later

 become former Kirkland partners and of counsel). Participation in such a Passive-Intermediary

 Entity is wholly voluntary and only a portion of Kirkland’s partners and of counsel choose to

 participate. The Passive-Intermediary Entity generally owns substantially less than one percent of

 any such Investment Fund, does not manage or otherwise control such Investment Fund, and has

 no influence over the Investment Fund’s decision to buy, sell, or vote any particular security. Each

 Investment Fund in which a Passive-Intermediary Entity invests is operated as a blind pool, so that

 the Passive-Intermediary Entity does not know what securities the blind pool Investment Funds

 will purchase or sell, and has no control over such purchases or sales.            And, indeed, the

 Passive-Intermediary Entity often arranges for statements and communications from certain

 Investment Funds to be sent solely to a blind administrator who edits out all information regarding

 the identity of the Investment Fund’s underlying investments, so that the Passive-Intermediary

 Entity does not learn (even after the fact) the identity of the securities purchased, sold, or held by

 the Investment Fund. To the extent the Passive-Intermediary Entity is or becomes aware of the




                                                  11
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21             Entered 02/17/21 23:28:35         Page 13 of
                                        265



 identity of the securities purchased, sold, or held by the Investment Funds (“Known Holdings”),

 such Known Holdings are submitted to Kirkland’s conflict checking system.

        30.     From time to time, Kirkland partners, of counsel, associates, and employees

 personally directly acquire a debt or equity security of a company which may be (or become) one

 of the Debtors, their creditors, or other parties in interest in these chapter 11 cases. Kirkland has

 a long-standing policy prohibiting attorneys and employees from using confidential information

 that may come to their attention in the course of their work, so that all Kirkland attorneys and

 employees are barred from trading in securities with respect to which they possess confidential

 information.

 B.     Other Disclosures.

        31.     Finally, certain interrelationships exist among the Debtors. Nevertheless, the

 Debtors have advised Kirkland that the Debtors’ relationships to each other do not pose any

 conflict of interest because of the general unity of interest among the Debtors. Insofar as I have

 been able to ascertain, I know of no conflict of interest that would preclude Kirkland’s joint

 representation of the Debtors in these chapter 11 cases.

        32.     The spouse of Kirkland partner Helen E. Witt, P.C. is a managing director of

 JPMorgan Chase & Co. JPMorgan Chase Bank, N.A. and J.P. Morgan Clearing Corp. are among

 the Potential Parties in Interest. Out of an abundance of caution, Kirkland has instituted formal

 screening measures to screen Ms. Witt from all aspects of Kirkland’s representation of the Debtors.

        33.     Kirkland currently represents, and formerly has represented, Bank of America,

 N.A. (“Bank of America”) and certain of its affiliates, in a variety of matters. Bank of America is

 a lender in these chapter 11 cases. Kirkland’s representations of Bank of America, in the

 aggregate, accounted for less than one percent of Kirkland’s fee receipts for the twelve-month




                                                  12
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21            Entered 02/17/21 23:28:35        Page 14 of
                                        265



 period ending on January 31, 2021. All of Kirkland’s current and prior representations of Bank of

 America have been unrelated to the Debtors and these chapter 11 cases.

        34.     Furthermore, prior to joining Kirkland, certain Kirkland attorneys represented

 clients adverse to Kirkland’s current and former clients. Certain of these attorneys (the “Screened

 Kirkland Attorneys”) will not perform work in connection with Kirkland’s representation of the

 Debtors as special litigation counsel and will not have access to confidential information related

 to the representation.   Kirkland’s formal ethical screen provides sufficient safeguards and

 procedures to prevent imputation of conflicts by isolating the Screened Kirkland Attorneys and

 protecting confidential information.

        35.     Under Kirkland’s screening procedures, Kirkland’s conflicts department distributes

 a memorandum to all Kirkland attorneys and legal assistants directing them as follows: (a) not to

 discuss any aspects of Kirkland’s representation of the Debtors with the Screened Kirkland

 Attorneys; (b) to conduct meetings, phone conferences, and other communications regarding

 Kirkland’s representation of the Debtors in a manner that avoids contact with the Screened

 Kirkland Attorneys; (c) to take all measures necessary or appropriate to prevent access by the

 Screened Kirkland Attorneys to the files or other information related to Kirkland’s representation

 of the Debtors; and (d) to avoid contact between the Screened Kirkland Attorneys and all Kirkland

 personnel working on the representation of the Debtors unless there is a clear understanding that

 there will be no discussion of any aspects of Kirkland’s representation of the Debtors.

 Furthermore, Kirkland already has implemented procedures to block the Screened Kirkland

 Attorneys from accessing files and documents related to the Debtors that are stored in Kirkland’s

 electronic document managing system.




                                                 13
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21               Entered 02/17/21 23:28:35     Page 15 of
                                        265



                                       Affirmative Statement

        36.     Based on the conflicts search conducted to date and described herein, to the best of

 my knowledge and insofar as I have been able to ascertain, (a) Kirkland does not represent or

 represent an interest adverse to the Debtors or estates with respect to the matters on which it is

 seeking to be employed and (b) Kirkland has no connection to the Debtors, their creditors, or other

 parties in interest, except as may be disclosed herein.



                           [Remainder of Page Intentionally Left Blank]




                                                  14
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21            Entered 02/17/21 23:28:35        Page 16 of
                                        265



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.


  Dated: February 17, 2021                    /s/ Erin E. Murphy
                                              Erin E. Murphy
                                              Partner, Kirkland & Ellis LLP
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21                     Entered 02/17/21 23:28:35             Page 17 of
                                        265



                                                   Schedule 1

         The following lists contain the names of reviewed entities as described more fully in the
 Declaration of Erin E. Murphy in Support of the Debtors’ Application for Entry of an Order
 Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis
 International LLP as Special Litigation Counsel for the Debtors and Debtors in Possession
 Effective as of January 15, 2021 (the “Murphy Declaration”).1 Where the names of the entities
 reviewed are incomplete or ambiguous, the scope of the search was intentionally broad and
 inclusive, and Kirkland & Ellis LLP and Kirkland & Ellis International LLP reviewed each entity
 in its records, as more fully described in the Murphy Declaration, matching the incomplete or
 ambiguous name.




 1
     Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Murphy
     Declaration.
    Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 18 of
                                            265


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                          "STAY CENTER" LLC
                          72615 LARREA AVE
                          TWENTYNINE PALM, CA 92277-2188


                          10-8 FIREARMS INSTRUCTION
                          504 TAFT ST S
                          HUMBOLDT, IA 50548-2253


                          141 SHOOTING RANGE INC
                          405 SOUTHWEST DR STE A
                          JONESBORO, AR 72401


                          1791 ENTERPRISES LLC
                          109 FOUR SIXES DR
                          FORT WORTH, TX 76108-9100


                          1840 INC.
                          1012 DIRETTO
                          NEW BRAUNFELS, TX 78132-2776


                          2 MONKEY TRADING LLC
                          3601 VINELAND RD
                          STE 14
                          ORLANDO, FL 32811


                          22ND CENTURY TECHNOLOGIES, INC.
                          1 EXECUTIVE DRIVE
                          SUITE 285
                          SOMERSET, NJ 08873


                          2A TRAINING LLC
                          590 EDGEWOOD DR
                          NEWARK, OH 43055


                          2ND AMENDMENT COALITION
                          PO BOX 17335
                          WEST PALM BEACH, FL 33416-7335
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 19 of
                                        265



                      2ND AMMENDMENT STUFF LLC
                      3370 KESSLER COWLESVILLE RD
                      TROY, OH 45373-9553


                      308 TACTICAL LLC
                      901 BROOKSIDE DR
                      BAILEY, CO 80421


                      340 DEFENSE RANGE
                      PO BOX 112
                      263 BERRYVILLE PK
                      RIPPON, WV 25441


                      4455 VENTURES INC
                      703 FAIRGROVE RD
                      THOMASVILLE, NC 27360-5693


                      46 ENTERTAINMENT INC
                      1400 ROSA PARKS BLVD
                      SUITE 318
                      NASHVILLE, TN 37208


                      5&2 ENTERPRISE, INC
                      2732 KATIE RD
                      KENNEWICK, WA 99338


                      67 GUN CLUB INC
                      PO BOX 255
                      FARMINGTON, MO 63640-0255


                      6P LLC
                      25 SAINT ANDREWS DR
                      BELLA VISTA, AR 72715


                      A & N SPORTS INC
                      501 S FRENCH AVE
                      SANFORD, FL 32771
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 20 of
                                        265



                      A & P WAGNER VENTURES IV, LLC
                      25232 HARDIN STORE RD
                      MAGNOLIA, TX 77354-3915


                      A G GUNS/INSTRUCT SHOOTING
                      164 ANDOVER ST
                      LOWELL, MA 01852


                      A GIRL AND A GUN WOMEN'S SHOOT
                      6601 PERALTO COVE
                      AUSTIN, TX 78730-2849


                      A GIRLS' GUNS LLC
                      PO BOX 868
                      LIBERTY HILL, TX 78642-0868


                      A TO Z LOOSELEAF, INC
                      2666 WEST PATAPSCO AVE
                      BALTIMORE, MD 21230


                      A&K GUN SALES, INC
                      5 W MAIN ST
                      CORFU, NY 14036


                      A-B EMBLEM & CAPS
                      P O BOX 695
                      291 MERRIMON AVE
                      WEAVERVILLE, NC 28787


                      A-TEAM SECURITY & EVENT SERVICES INC
                      2202 E 21ST ST
                      TUCSON, AZ 85719


                      A-ZONE ENTERPRISES, LLC
                      PO BOX 37
                      CANYON, TX 79015-0037
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 21 of
                                        265



                      A.B. IMAGING & PUBLISHING LLC
                      818 RED DRIVE
                      SUITE 209
                      TRAVERSE CITY, MI 49684


                      A.G.I.A., INC. (AGIA)
                      1155 EUGENIA PLACE
                      CARPINTERIA, CA 93013


                      AARON FORD
                      OLD SUPREME CT BLDG
                      100 N. CARSON ST
                      CARSON CITY, NV 89701


                      AARON FREY
                      STATE HOUSE STATION 6
                      AUGUSTA, ME 04333


                      ABM BUILDING SERVICES
                      5701 GENERAL WASHINGTON DRVIE
                      STE J
                      ALEXANDRIA, VA 22312


                      ACCOUNT CONTROL TECHNOLOGY INC
                      PO BOX 105081
                      ATLANTA, GA 30348-5081


                      ACCURACY UNLIMITED LLC
                      600 S COUNTY ROAD 900 W
                      SEYMOUR, IN 47274


                      ACCURATE FIREARMS LLC
                      6565 DIXIE HWY
                      CLARKSTON, MI 48346


                      ACE FIRE EXTINGUISHER SRVC INC
                      5117 COLLEGE AVE
                      COLLEGE PARK, MD 20740-3833
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 22 of
                                        265



                      ACES DEFENSE LLC
                      652 CHESTNUT HILL RD
                      DAYVILLE, CT 06241


                      ACKERMAN MCQUEEN INC
                      1601 NORTHWEST EXRPESSWAY
                      OKLAHOMA CITY, OK 73118


                      ACROBAT TACTICAL
                      6600 WOODCREST AVE
                      PHILADELPHIA, PA 19151


                      ACTION DEFENSE LLC
                      6518 DENISON BLVD
                      PARMA HEIGHTS, OH 44130-4103


                      ACTION TARGET INC
                      PO BOX 636
                      PROVO, UT 84603


                      ADCRAFT DECALS INC
                      7708 COMMERCE PARK OVAL
                      INDEPENDENCE, OH 44131


                      ADMINISTRATORS OF THE TULANE EDUCATIONAL
                      6823 ST. CHARLES AVE
                      NEW ORLEANS, LA 70118


                      ADVANCED EQUIPMENT
                      8390 A TERMINAL RD
                      LORTON, VA 22079


                      ADVANCED FIREARM SAFETY INC
                      10473 BLOSSOM LAKE DR
                      SEMINOLE, FL 33772-7413
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 23 of
                                        265



                      ADVANCED TACTICAL SOLUTIONS LL
                      150 ORLON DR # 7044
                      ELLIJAY, GA 30540


                      ADVANTUS CORP
                      12276 SAN JOSE BLVD #618
                      JACKSONVILLE, FL 32223


                      AFFORDABLE EXCAVATIONS AND HAULING INC
                      PO BOX 426
                      SHIPPENSBURG, PA 17257


                      AFFORDABLE FIREARMS TRAINING O
                      116 LOON CT
                      DAYTONA BEACH, FL 32119-1332


                      AFILIAS LIMITED
                      2 LA TOUCHE HOUSE
                      IFSC
                      DUBLIN 1 IRELAND


                      AG ALMANAC LLC
                      2735 HARTLAND ROAD #101
                      FALLS CHURCH, VA 22043


                      AGATE BAY GUN CLUB INC
                      1630 10TH AVE
                      TWO HARBORS, MN 55616


                      AGENCY FOR THE PERFORMING ARTS, INC
                      150 FOURTH AVE N, SUITE 2300
                      NASHVILLE, TN 37219


                      AIM SPORTS INC
                      1219 E. LOCUST ST.
                      ONTARIO, CA 91761
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 24 of
                                        265



                      AIMS TRAINING AND CONSULTING L
                      PO BOX 71
                      GLADE HILL, VA 24092-0071


                      AIRECO SUPPLY INC
                      P.O. BOX 414
                      SAVAGE, MD 20763-0414


                      AIRFIELD SHOOTING CLUB
                      PO BOX 250
                      WAKEFIELD, VA 23888-0250


                      AIRWAYS FREIGHT CORP
                      P O BOX 1888
                      FAYETTEVILLE, AR 72702


                      AJ INTERNATIONAL SECURITY INC
                      1177 MISS KIMBERLYS LN
                      PFLUGERVILLE, TX 78660


                      AKER INTERNATIONAL INC
                      ATTN: KEN AKER
                      2248 MAIN ST. #4
                      CHULA VISTA, CA 91911


                      AL NU PRODUCTS INC
                      15165 SIERRA BONITA LANE
                      CHINO, CA 91710


                      ALABAMA ASSOCIATION OF SCHOOL RESOURCE O
                      PO BOX 723
                      OPELIKA, AL 36803


                      ALAMANCE WILDLIFE CLUB
                      705 WAGONER RD
                      ELON, NC 27244-9222
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 25 of
                                        265



                      ALAMO FLAG CO OF VA INC
                      6134-R ARLINGON BLVD
                      FALLS CHURCH, VA 22044


                      ALAMY INC
                      20 JAY ST
                      SUITE 848
                      BROOKLYN, NY 11201


                      ALAN WILSON
                      REMBERT C. DENNIS OFFICE BLDG
                      PO BOX 11549
                      COLUMBIA, SC 29211


                      ALASKA GUN COLLECTORS ASSOCIATION
                      PO BOX 242233
                      ANCHORAGE, AK 99524-2233


                      ALASKA INTERIOR MARKSMANSHIP
                      125 CARLYLE WAY
                      FAIRBANKS, AK 99709-2930


                      ALBANY RIFLE AND PISTOL CLUB
                      PO BOX 727
                      ALBANY, OR 97321-0246


                      ALDER BROOK SPORTSMENS ASSOCIA
                      PO BOX 22
                      LITTLETON, NH 03561-0022


                      ALEX PRO FIREARMS
                      8290 STATE HWY 29 NORTH
                      ALEXANDRIA, MN 56308


                      ALLEGHENY COUNTRY RIFLE CLUB
                      419 LOUANN ST
                      PITTSBURGH, PA 15223-1213
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 26 of
                                        265



                      ALLEGIENCE CREATIVE GROUP, LLC
                      11250 WAPLES MILL RD
                      SUITE 310
                      FAIRFAX, VA 22030


                      ALLEN COMMUNICATIONS
                      55 WEST 900 SOUTH
                      SALT LAKE CITY, UT 84101


                      ALLEN GEAR HOLSTERS
                      4411 W RIVERBEND AVE
                      POST FALLS, ID 83854


                      ALLIANCE FOR AUDITED MEDIA
                      PO BOX 5998
                      CAROL STREAM, IL 60197-5998


                      ALLIED SPORTMEN OF WNY INC
                      4055 DAVID RD
                      BUFFALO, NY 14221


                      ALLISON FIREARMS
                      105 N OAK ST
                      SHERIDAN, AR 72150-2129


                      ALMODOVAR, ANTONIO HERNANDEZ
                      PO BOX 364908
                      SAN JUAN 00936-4908


                      ALPHA SIERRA INDUSTRIES
                      1379 HORRY RD # 300
                      AYNOR, SC 29511


                      ALTAMONT COMPANY
                      901 N CHURCH ST
                      THOMASBORO, IL 61878
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 27 of
                                        265



                      ALVAREZ & MARSAL DISPUTES AND INVESTIGAT
                      600 MADISON AVE
                      8TH FLOOR
                      NEW YORK, NY 10022


                      AMATEUR TRAPSHOOTING ASSN
                      PO BOX 519
                      SPARTA, IL 62286


                      AMATEUR TRAPSHOOTING ASSOCIATION
                      1105 E BROADWAY ST
                      SPARTA, IL 62286


                      AMER INST OF CERT PUBLIC ACCT
                      P.O. BOX 10069
                      NEWARK, NJ 07101-9101


                      AMERICA'S GUN STORE LLC
                      402 N LINCOLN AVE
                      BARNESVILLE, OH 43713-1228


                      AMERICAN ARMS INC.
                      2020 MAPLE HILL ST UNIT 94
                      YORKTOWN HEIGHTS, NY 10598-7507


                      AMERICAN BADGE,INC.
                      127 OAKLEY AVENUE
                      WHITE PLAINS, NY 10807-3903


                      AMERICAN CONCEAL AND CARRY LLC
                      503 S OAK ST
                      MEAD, NE 68041


                      AMERICAN CONSERVATIVE UNION FD
                      1007 CAMERON STREET
                      ALEXANDRIA, VA 22314
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 28 of
                                        265



                      AMERICAN DETAIL CLEANING CORP
                      12220 WILKINS AVE.
                      ROCKVILLE, MD 20852


                      AMERICAN ELECTRIC SERVICE CO INC
                      10890 MAIN STREET
                      FAIRFAX, VA 22030


                      AMERICAN EXPRESS
                      PO BOX 1270
                      NEWARK, NJ 07101-1270


                      AMERICAN LEGION POST 883 JAMES
                      51 JUNIPER AVE
                      SMITHTOWN, NY 11787


                      AMERICAN LITHO INC
                      175 MERCEDES DR
                      CAROL STREAM, IL 60188


                      AMERICAN MARKSMAN TRAINING GRO
                      1142 S DIAMOND BAR BLVD # 852
                      DIAMOND BAR, CA 91765


                      AMERICAN PHYSICAL THERAPY ASSOCIATION
                      1111 N FAIRFAX ST
                      ALEXANDRIA, VA 22314


                      AMERICAN REGISTRY FOR INTERNET NUMBERS
                      PO BOX 232290
                      CENTREVILLE, VA 20120


                      AMERICAN SOCIETY OF ARMS
                      PO BOX 460
                      SARATOGA SPRINGS, NY 12866
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 29 of
                                        265



                      AMERICAN TACTICAL TRAINING ARM
                      2851 COUNTY RD 208
                      SAINT AUGUSTINE, FL 32092-0509


                      AMERICAP CO INC
                      276 DANIELS BRIDGE RD.
                      ENFIELD, NC 27823


                      AMERITAS LIFE INSURANCE CORP
                      PO BOX 86687
                      LINCOLN, NE 68501-6687


                      AMMO ALLEY
                      11562 COUNTY ROAD 395
                      HARTSBURG, MO 65039-1123


                      AMMO WAREHOUSE LLC
                      323 E MONTPELIER RD
                      BARRE, VT 05641


                      AMMOLAND INC
                      1290 MAIN ST UNIT 781038
                      SEBASTIAN, FL 32958


                      AMMONOOSUC VALLEY FISH & GAME
                      PO BOX 60
                      WOODSVILLE, NH 03785-0060


                      ANALYTICS PROS INC
                      5325 BALLARD AVE NW
                      STE 300
                      SEATTLE, WA 98107


                      ANDERSON CO. SPORTSMEN'S CLUB
                      103 HORN DRIVE
                      LAWRENCEBURG, KY 40342-1346
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 30 of
                                        265



                      ANGELINA RIFLE & PISTOL CLUB I
                      2133 FM 324
                      LUFKIN, TX 75904-0836


                      ANNIN & CO
                      105 EISENHOWER PARKWAY
                      SUITE 203
                      ROSELAND, NJ 07068


                      ANV GLOBAL SERVICES INC.
                      200 HUDSON STREET
                      SUITE 800
                      JERSEY CITY, NJ 07311


                      APB MEDIA LLC
                      4444 RIVERSIDE DR #202
                      BURBANK, CA 91505


                      APC POSTAL LOGISTICS LLC
                      PO BOX 412
                      EAST RUTHERFORD, NJ 07073


                      APPALACHIAN OUTDOORSMEN ASSOCI
                      1845 SPAWS CREEK RD
                      WEST LIBERTY, KY 41472-8191


                      APPALACHIAN RESOURCES DEVELOPM
                      2880 STANDING STONE HWY
                      COOKEVILLE, TN 38506-7813


                      APPLE COMPUTER, INC.
                      1 INFINITE LOOP
                      CUPERTINO, CA 95014


                      APPLE OUTDOOR ADVERTISING INC
                      950 SMILE WAY
                      YORK, PA 17404
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 31 of
                                        265



                      APPLE VALLEY GUN CLUB
                      PO BOX 786
                      VICTORVILLE, CA 92393-0786


                      APPS 47 INC
                      1118 CATHERINE ST
                      KEY WEST, FL 33040


                      AR15.COM
                      171 WILLOW POND WAY
                      PENFIELD, NY 14526-2651


                      ARAG INSURANCE
                      400 LOCUST ST
                      STE 480
                      DES MOINES, IA 50309


                      ARBALEST GROUP LLC
                      B101 HUNTS POINT COOP MARKET
                      BRONX, NY 10474-7580


                      ARCHIVAL RESEARCH GROUP LLC
                      6933 FOX CHASE RD
                      NEW MARKET, MD 21774


                      ARD LAW
                      PO BOX 11633
                      BAINBRIDGE ISLAND, WA 98110


                      ARIZONA DEPARTMENT OF REVENUE
                      PO BOX 29032
                      PHOENIX, AZ 85038-9032


                      ARIZONA STATE RIFLE & PISTOL A
                      1727 E. ALMEDA DRIVE
                      TEMPE, AZ 85282
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 32 of
                                        265



                      ARIZONA STATE UNIVERSITY
                      POLYTECHNIC CAMPUS
                      7107 E TIBURON #3
                      MESA, AZ 85212-0180


                      ARKANSAS RIFLE & PISTOL ASSOC.
                      PO BOX 1225
                      LITTLE ROCK, AR 72203-1225


                      ARKANSAS RIFLE AND PISTOL ASSO
                      15424 HARTFORD ST
                      LITTLE ROCK, AR 72223


                      ARKANSAS STATE YHEC PROGRAM
                      16415 HICKORY DR
                      ROGERS, AR 72756


                      ARLENE'S SPORTING GOODS
                      ATTN: HARRY MIKOLOWSKI
                      5470 MIDDLE CHANNEL DR
                      HARSENS ISLAND, MI 48028


                      ARLINGTON RIFLE AND PISTOL CLU
                      PO BOX 69
                      SIMPSONVILLE, MD 21150-0069


                      ARMAMENT SYSTEMS AND PROCEDURES, INC
                      BOX 1794
                      APPLETON, WI 54912


                      ARMED FORCES COMMUNICATIONS
                      151 W 26TH STREET, 9TH FLOOR
                      NEW YORK, NY 10001


                      ARMED2DEFEND, LLC
                      7457 WILLIAMSON LN
                      CANAL WINCHESTE, OH 43110-8484
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 33 of
                                        265



                      ARMITAGE DECHENE & ASSOCIATES
                      228 CHELTENHAM ROAD
                      NEWARK, DE 19711


                      ARMOR DEFENSE INC
                      2360 CAMPBELL CREEK BLVD
                      STE 525
                      RICHARDSON, TX 75082


                      ARMY NAVY TACTICAL LLC
                      9335 ELIZABETH LN
                      MASON, OH 45040-7380


                      ARONSON LLC
                      111 ROCKVILLE PIKE
                      SUITE 600
                      ROCKVILLE, MD 20850


                      ARROW SECURITY, INC.
                      15410 N 67TH AVE #6
                      GLENDALE, AZ 85306


                      ART SCHREGARDUS
                      W10795 MIKARD RD
                      BEAVER DAM, WI 53916


                      ARTISAN II,INC.
                      4311 WHEELER AVE
                      ALEXANDRIA, VA 22304


                      ASBURY UNIVERSITY
                      ONE MACKLEM DR
                      WILMORE, KY 40390


                      ASHE COUNTY WILDLIFE CLUB, INC
                      9344 HWY 16 SOUTH
                      WEST JEFFERSON, NC 28694
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 34 of
                                        265



                      ASHEVILLE RIFLE & PISTOL CLUB
                      PO BOX 477
                      NAPLES, NC 28760-0477


                      ASHLEY MOODY
                      THE CAPITOL
                      PL 01
                      TALLAHASSEE, FL 32399


                      ASHTABULA ROD AND GUN CLUB INC
                      1430 EASTON AVE
                      MADISON, OH 44057-1114


                      ASK DEFENSIVE TRAINING CORP
                      1399 W COLTON AVE STE 6
                      REDLANDS, CA 92374


                      ASSOC. OF NJ RIFLE&PISTOLCLUBS
                      PO BOX 353
                      POMPTON PLAINS, NJ 07444-0353


                      ASSOCIATED PRESS, THE
                      50 ROCKEFELLER PLAZA
                      NEW YORK, NY 10020


                      AT HOME CCW OHIO LLC
                      5021 LINK CT
                      COLUMBUS, OH 43213


                      AT RISK
                      PO BOX 270
                      CATHARPIN, VA 20143


                      AT&T
                      P O BOX 79112
                      PHOENIX, AZ 58062-9112
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 35 of
                                        265



                      AT&T MOBILITY
                      PO BOX 5019
                      CAROL STREAM, IL 60197-5019


                      AT&T MOBILITY
                      PO BOX 6463
                      CAROL STREAM, IL 60197-6463


                      ATHENS RIFLE CLUB
                      PO BOX 5542
                      ATHENS, GA 30604-5542


                      ATLANCO LLC
                      ATTN: KURT WENDING
                      1125 HAYES INDUSTRIAL DR
                      MARIETTA, GA 30062


                      ATLANTA CHARITY CLAYS INC
                      PO BOX 52686
                      ATLANTA, GA 30355


                      ATLANTIC UNION BANK
                      1800 ROBERT FULTON DRIVE
                      SUITE 300
                      RESTON, VA 02019


                      ATLANTIC UNION BANK
                      24010 PARTNERSHIP BLVD
                      RUTHER GLEN, VA 22546


                      ATLANTIC UNION BANK - LOC
                      PO BOX 940
                      RUTHER GLEN, VA 22546


                      AUBURN UNIVERSITY
                      311 INGRAM HALL
                      AUBURN, AL 36849-5101
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 36 of
                                        265



                      AUCTIONS BY YVE MUSE 9 LLC
                      1246 W 62ND ST
                      KANSAS CITY, MO 64113


                      AUDIO VISUAL ACTIONS INC
                      5641C GENERAL WASHINGTON DR
                      ALEXANDRIA, VA 22312


                      AUREA SOFTWARE INC
                      401 CONGRESS AVE
                      SUITE 2650
                      AUSTIN, TX 78701


                      AURORA WISCONSIN OUTDOOR CLUB
                      8598 S COUNTY ROAD L
                      SOUTH RANGE, WI 54874-8350


                      AUSTIN COMMUNITY COLLEGE DISTR
                      5930 MIDDLE FISKVILLE ROAD
                      AUSTIN, TX 78752


                      AUSTIN KNUDSEN
                      JUSTICE BLDG
                      215 N. SANDERS
                      HELENA, MT 59620


                      AUSTYN JADE STEVENS
                      111 BELLE TERRE BLVD
                      COVINGTON, LA 70433


                      AUTOMATED SIGNATURE TECHNOLOGY
                      112 OAK GROVE ROAD
                      SUITE 107
                      STERLING, VA 20166


                      AWARD CRAFTERS INC
                      ATTN: JIM MUNDEN
                      8854 RIXLEW LANE
                      MANASSAS, VA 20109
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 37 of
                                        265



                      AWH ARMS & AMMO INC.
                      1489 GENERAL BOOTH BLVD # 116
                      VIRGINIA BEACH, VA 23454-5101


                      AXIL
                      12397 SOUTH 300 EAST
                      SUITE 100
                      DRAPER, UT 84020


                      AXIS CORPORATE SECURITY, INC.
                      6528 EAST 101ST STREET
                      PMB 444
                      TULSA, OK 74133


                      B&H FOTO & ELECTRONICS CORP
                      ATTN: MOSHE HILL
                      420 NINTH AVE.
                      NEW YORK, NY 10001


                      B&T INDUSTRIES LLC
                      1262 N SUNSET DR
                      WICHITA, KS 67212-3051


                      BACK ROAD ENTERPRISES
                      PO BOX 602
                      NEW PALTZ, NY 12561-0602


                      BACKBONE MT SPORTS CENTER
                      4768 GEORGE WASHINGTON HWY
                      OAKLAND, MD 21550-5807


                      BAJO VUVA COHEN TURKEL ATTORNEYS AT LAW
                      100 N TAMPA ST
                      SUITE 1900
                      TAMPA, FL 33602


                      BAKER INSURANCE GROUP LLC
                      1601 E LAMAR BLVD
                      ARLINGTON, TX 76011
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 38 of
                                        265



                      BALDINO'S LOCK & KEY SERVICE INC
                      PO BOX 1417
                      NEWINGTON, VA 22122


                      BALLISTIC MEDIA LLC
                      10839 WYSCARVER RD
                      CINCINNATI, OH 45241


                      BALTIMORE CO. GAME&FISH PROT.
                      3400 NORTHWIND RD
                      BALTIMORE, MD 21234-1220


                      BANCORP BANK, THE
                      2127 ESPY COURT, SUITE 208
                      CROFTON, MD 21114


                      BANCORPSOUTH
                      12655 N CENTRAL EXPWY #100
                      DALLAS, TX 75243


                      BARCELONA CHARTERS
                      PO BOX 498
                      WESTFIELD, NY 14787


                      BARON TECHNOLOGY INC
                      62 SPRING HILL RD
                      TRUMBULL, CT 06611


                      BASS PRO SHOPS
                      P O BOX 2820
                      SPRINGFIELD, MO 65801-2820


                      BATTLE ARMS DEVELOPMENT INC
                      451 E SUNSET RD
                      HENDERSON, NV 89011
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 39 of
                                        265



                      BEAR & SON INC.
                      1111 BEAR BLVD. S.W
                      JACKSONVILLE, AL 36265


                      BEARS EARS SPORTSMAN CLUB
                      PO BOX 622
                      CRAIG, CO 81626-0622


                      BEAVER RUN ROD & GUN CLUB
                      PO BOX 84
                      LEHIGHTON, PA 18235-0084


                      BEAVER VALLEY RIFLE AND PISTOL
                      505 CONSTITUTION BLVD
                      BEAVER FALLS, PA 15010-5602


                      BECK TECK LLC
                      8427 S OLD BINGHAM HWY
                      STE A
                      WEST JORDAN, UT 84088


                      BEDFORD COUNTY SPORTSMEN'S CLU
                      314 E PENN ST
                      BEDFORD, PA 15522-1433


                      BEEKMAN DESIGN GROUP, THE
                      823 CONGRESS AVE
                      SUITE 150#697
                      AUSTIN, TX 78767


                      BELFOR PROPERTY RESTORATION
                      21300 RIDGETOP CIRCLE
                      SUITE 150
                      STERLING, VA 20166


                      BELL CITY RIFLE CLUB
                      273 SMITH RD
                      THOMASTON, CT 06787-1234
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 40 of
                                        265



                      BELLEPLAIN SUPPLY CO INC
                      346 HANDSMILL RD
                      BELLEPLAIN, NJ 08270-3938


                      BELTON GUN CLUB
                      PO BOX 126
                      BELTON, SC 29627-0126


                      BEN LOMOND GUN CLUB INC.
                      8761 E GRAND AVE
                      DENVER, CO 80237-2924


                      BENEDIKT, ARAM BARSCH VON
                      PO BOX 1376
                      BOULDER, UT 84716


                      BENEFIT RESOURCES, INC.
                      P O BOX 14124
                      ATLANTA, GA 30324


                      BENFIELD ELECTRIC CO OF VIRGINIA, INC.
                      12021 WILTON MEADOWS COURT
                      MANASSAS, VA 20109


                      BENTON GUN CLUB
                      PO BOX 139
                      BENTON, AR 72018-0139


                      BERETTA USA CORP
                      17601 BERETTA DRIVE
                      ACCOKEEK, MD 20607


                      BERKE FARAH LLP
                      1200 NEW HAMPSHIRE AVE NW
                      SUITE 800
                      WASHINGTON, DC 20036
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 41 of
                                        265



                      BERKLEY INSURANCE
                      475 STEAMBOAT ROAD
                      FL 1
                      GREENWHICH, CT 06830-7144


                      BERKLEY INSURANCE
                      ATTN: MS. MEGAN MANOGUE ASSISTANT VICE P
                      849 FAIRMOUNT AVENUE
                      SUITE 301
                      TOWSON, MD 21286


                      BERKSHIRE HATHWAY DIRECT INSURANCE COMPA
                      PO BOX 785100
                      PHILADELPHIA, PA 19178-5100


                      BERNICE HASH
                      2030 11TH AVE N.
                      BILLINGS, MT 59101


                      BERTRAND B BLANC
                      5464 CENTURY PARK WAY
                      SAN JOSE, CA 95111-1815


                      BEST HANDGUN TRAINING, INC
                      2255 CELTIC DR
                      LINCOLN, CA 95648-2900


                      BEYOND INFINITY CORPORATION
                      4279 E SUNRISE DR #402
                      TUCSON, AZ 85718


                      BIBERK
                      100 FIRST STAMFORD PLACE
                      PO BOX 113247
                      STAMFORD, CT 06911-3247


                      BIG BEAR SPORTSMANS CLUB
                      23310 N COATES HWY
                      HARRIETTA, MI 49638-9600
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 42 of
                                        265



                      BIG POP FIREWORKS, LLC
                      136 FLEM PHILLIPS RD
                      LAUREL, MS 39443-9130


                      BIG SIOUX RIFLE & PISTOL CLUB
                      P.O. BOX 473
                      SIOUX FALLS, SD 57101-0473


                      BIG TIMBER RIFLE & PISTOL CLUB
                      PO BOX 669
                      TOLEDO, OR 97391-0669


                      BIG TREE CAPITAL PARTNERS LLC
                      3200 N CAROLINA AVE
                      NORTH CHARLESTON, SC 29405-7822


                      BIGEYE DIRECT INC
                      13860 REDSKIN DR
                      HERNDON, VA 20171


                      BISMARK/MANDAN RIFLE AND PISTO
                      PO BOX 682
                      BISMARCK, ND 58502-0682


                      BKB OUTDOORS, INC
                      8803 GRANITE GORGE DR
                      SPRING, TX 77379-6396


                      BKR INVETMENTS LLC
                      1610 W SUPERIOR ST
                      DULUTH, MN 55806


                      BLACK BEAR TACTICAL DEFENSE, L
                      112 TOWER RIDGE LN
                      SANFORD, NC 27330
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 43 of
                                        265



                      BLACK CREEK GUN CLUB INC
                      4292 RANGE RD
                      MECHANICSVILLE, VA 23111-6843


                      BLACK DIAMOND GUN CLUB
                      PO BOX 217
                      BLACK DIAMOND, WA 98010-0217


                      BLACK FOREST RESERVE LLC
                      130 CENTRAL AVE
                      STRAWN, TX 76475


                      BLACK RIFLE COFFEE COMPANY LLC
                      355 SPENCER LANE
                      SUITE 101
                      SAN ANTONIO, TX 78201


                      BLACK WOLF FISH & GAME CLUB
                      PO BOX 445
                      BELLEFONTE, PA 16823-0445


                      BLOOMS LTD
                      11130-K SOUTH LAKES DRIVE
                      RESTON, VA 20191


                      BLUE LINE CONCEPTS LLC
                      117 HIGHLAND CREST DR
                      COVINGTON, LA 70435-3912


                      BLUE MOUNTAIN SPORTS
                      30 TOMAHAWK ST
                      BALDWIN PLACE, NY 10505-1036


                      BLUE RIDGE CHERRY VALLEY ROD &
                      PO BOX 222
                      SCIOTA, PA 18354-0222
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 44 of
                                        265



                      BLUE RIDGE KNIVES INC
                      166 ADWOLFE ROAD
                      MARION, VA 24354


                      BLUE RIDGE SHOOTERS CLUB INC
                      PO BOX 946
                      BUENA VISTA, VA 24416-0946


                      BLUE TRAIL RANGE & GUN STORE
                      316 N BRANFORD RD
                      WALLINGFORD, CT 06492-2798


                      BLUE VALLEY SPORTSMAN'S CLUB,
                      PO BOX 2732
                      SILVERTHORNE, CO 80498-2732


                      BLUE WATER SPORTSMAN ASSOC
                      PO BOX 610464
                      PORT HURON, MI 48061-0464


                      BLUELINE GROUP, LLC
                      8275 SENGBEIL RD
                      YODER, CO 80864-9708


                      BLUELINE TACTICAL & POLICE SUP
                      444 SAW MILL RIVER RD STE 300
                      ELMSFORD, NY 10523-1031


                      BLUFF CREEK LONG RIFLES LTD
                      PO BOX 41
                      PILOT MOUND, IA 50223-0041


                      BLUFFS SHOOTERS INC
                      PO BOX 481
                      SCOTTSBLUFF, NE 69363-0481
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 45 of
                                        265



                      BMADDOX ENTERPRISES LLC
                      217 E PINEHURST DR
                      SIOUX FALLS, SD 57108-2428


                      BMC SOFTWARE INC
                      2101 CITYWEST BLVD
                      HOUSTON, TX 77042


                      BOARD OF TRUSTEES OF THE UNIVERSITY OF A
                      BOX 870136
                      TUSCALOOSA, AL 35487


                      BOARDMAN'S FURNITURE & PAWN
                      709 PHILIP
                      NORFOLK, NE


                      BOB FERGUSON
                      1125 WASHINGTON ST. SE
                      PO BOX 40100
                      OLYMPIA, WAS 98504-0000


                      BOBIT BUSINESS MEDIA INC
                      3520 CHALLENGER ST
                      TORRANCE, CA 90503


                      BODDINGTON COMMUNICATIONS,INC
                      211 MOHAWK COURT
                      PASO ROBLES, CA 93446


                      BOISE STATE UNIVERSITY
                      1910 UNVIERSITY DR
                      BOISE, ID 83725-1315


                      BOITO
                      RUA FLORINDO DALLA COLETTA N 140
                      VERANOPOLIS FGS 09533
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 46 of
                                        265



                      BONE CREEK SPORT & GUN CLUB
                      P.O. BOX 512
                      PTIISBURG, KS 66762


                      BONNIER CORPORATION
                      460 N ORLANDO AVE
                      STE 200
                      WINTER PARK, FL 32789


                      BOROUGH OF EAST GREENVILLE
                      206 MAIN ST
                      EAST GREENVILLE, PA 18041


                      BOROUGH OF WHITEHALL
                      100 BOROUGH PARK DRIVE
                      PITTSBURGH, PA 15236


                      BOSS OUTDOOR PRODUCTIONS,LLC
                      1612 PINE LOG RD
                      AIKEN, SC 29803


                      BOSSIER CITY PARISH, SALES AND USE TAX D
                      PO BOX 71313
                      BOSSIER CITY, LA 71171-1313


                      BOSTON FIGHT CENTER LLC
                      151 BOW ST UNIT 2
                      EVERETT, MA 02149


                      BOSTON HILL TRAINING LLC
                      10130 BOSTON ST NW
                      FROSTBURG, MD 21532-3248


                      BOSTON VALLEY CONSERVATION SOC
                      3 OLD POST RD
                      ORCHARD PARK, NY 14127-4640
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 47 of
                                        265



                      BOTTINEAU GUN CLUB
                      10476 1ST AVE NE
                      SOURIS, ND 58783-9704


                      BOXOPS LLC
                      1109 E DIAMOND CIRCLE
                      LAKE CHARLES, LA 70611


                      BOYT HARNESS COMPANY LLC
                      ONE BOYT DRIVE
                      OSCEOLA, IA 50213-0523


                      BOZRAH ROD AND GUN CLUB
                      79 SANTA ANNA RD
                      LEBANON, CT 06249-1822


                      BRADLEY ARANT BOULT CUMMINGS LLP
                      PO BOX 830709
                      BIRMINGHAM, AL 35283


                      BRADLEY ARANT BOULT CUMMINGS LLP
                      1819 5TH AVENUE NORTH
                      BIRMINGHAM, AL 35203


                      BRANCH VALLEY FISH GAME AND FO
                      PO BOX 182
                      PERKASIE, PA 18944-0182


                      BRANFORD GUN CLUB INC.
                      18 SPRING ROCK ROAD
                      BRANFORD, CT 06405


                      BREWER ATTORNEYS & COUNSELORS
                      1717 MAIN STREET
                      SUITE 5900
                      DALLAS, TX 75201
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 48 of
                                        265



                      BRIAN FROSH
                      200 ST. PAUL PLACE
                      BALTIMORE, MD 21202


                      BRICKSTREET MUTUAL INSURANCE
                      PO BOX 11285
                      CHARLESTON, WV 25339-1285


                      BRIDGET HILL
                      STATE CAPITOL BLDG
                      CHEYENNE, WY 82002


                      BRIGHAM YOUNG UNIVERSITY
                      100 KIMBALL BUILDING 1610
                      REXBURG, ID 83460-1610


                      BRIGHTVIEW LANDSCAPING
                      3630 SOLUTIONS CENTER
                      CHICAGO, IL 60677-3006


                      BRIGLIA HUNDLEY PC
                      1921 GALLOWS ROAD
                      SUITE 750
                      VIENNA, VA 22182


                      BRINKMAN ENTERPRISES, INC
                      2118 PAULSON RD
                      HARVARD, IL 60033-9547


                      BRINKS INCORPORATED
                      7373 SOLUTIONS CENTER
                      CHICAGO, IL 60677


                      BROADSIDE COMMUNICATIONS, INC.
                      9 HAMILTON TER
                      GEORGETOWN, MA 01833-1919
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 49 of
                                        265



                      BROKENLOCK LONGRIFLES
                      433 DANVERS CT
                      ORRVILLE, OH 44667


                      BROOKLYN SPORTSMANS CLUB
                      204 NOTTINGHAM DRIVE
                      BROOKLYN, MI 49230-8919


                      BROOME COUNTY SPORTMANS ASSOC.
                      27 CHERRY LN
                      BINGHAMTON, NY 13901-1202


                      BROWNELLS
                      200 S FRONT ST
                      MONTEZUMA, IA 50171-1159


                      BROWNING
                      ONE BROWNING PLACE
                      MORGAN, UT 84050


                      BROWNING AMMUNITION
                      600 POWDER MILL RD
                      EAST ALTON, IL 62024


                      BRUCE F ROBERTS & ASSOCIATES I
                      7753 STATE ROAD 72
                      SARASOTA, FL 34241-9618


                      BRUNSWICK COUNTY LAW ENFORCEME
                      PO BOX 35
                      BOLIVIA, NC 28422


                      BRUNSWICK SPORTSMAN'S CLUB INC
                      PO BOX 21
                      CROPSEYVILLE, NY 12052-0021
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 50 of
                                        265



                      BRYAN A. FLETCHER ENTERPRISES,
                      6409 JULIE ANN DR
                      HANOVER, MD 21076-2011


                      BUCK KNIVES INC.
                      660 S. LOCHSA ST.
                      POST FALL, ID 83854


                      BUCK WEAR INC
                      ATTN: BOB BRYSON
                      2900 COWAN AVENUE
                      BALTIMORE, MD 21223


                      BUCKEYE FIREARMS ASSOCIATION
                      495 E MOUND ST STE 200
                      COLUMBUS, OH 43215-5596


                      BUCKEYE FIREARMS FOUNDATION
                      15 W WINTER ST
                      DELAWARE, OH 43015-1948


                      BUCKLEY II, WILLIAM FRANK
                      8906 GOLD DUST TRAIL
                      PO BOX 610
                      BOZEMAN, MT 59771


                      BUCKS COUNTY FISH AND GAME
                      PO BOX 462
                      DOYLESTOWN, PA 18901


                      BUDO KAI MARTIAL ARTS INC
                      12 MOUNT PLEASANT AVE
                      LEOMINSTER, MA 01453-5753


                      BUDSGUNSHOP.COM LLC
                      1105 INDUSTRY RD
                      LEXINGTON, KY 40505
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 51 of
                                        265



                      BUFFALO CREEK GUN CLUB
                      PO BOX 867
                      KITTREDGE, CO 80457-0867


                      BUFFALO CREEK OUTFITTERS LLC
                      PO BOX 20568
                      GREENSVILLE, NC 27858


                      BUFFALO VALLEY GAME CALLS
                      1222 REBER ROAD
                      MIFFLINBURG, PA 17844


                      BULLETPROOF FIREARMS INSTRUCTI
                      164 SCHAEFER TRAIL RD
                      LINN CREEK, MO 65052


                      BULLSEYE SHOOTING SUPPLIES
                      837 PARK AVENUE
                      WOOMSOCKET, RI 02895


                      BULLSEYE VIRTUAL TRAINING RANG
                      6213 KLONDIKE DR
                      PORT ORANGE, FL 32127-6784


                      BUREAU OF ALCOHOL, TOBACCO,
                      PO BOX 403269
                      ATLANTA, GA 30384-3269


                      BURNET GUNFIGHTER INC
                      PO BOX 773
                      BURNET, TX 78611-0773


                      BUSINESS INNOVATIONS WORLDWIDE
                      4960 PEACHTREE INDUSTRIAL BLVD.
                      SUITE# 210
                      BERKELEY LAKE, GA 30071
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 52 of
                                        265



                      BUTLER COUNTY SPORTSMEN RIFLE
                      8871 TIMBERCHASE CT
                      WEST CHESTER, OH 45069-6487


                      BUXTON ACQUISITION CO LLC
                      245 CADWELL DRIVE
                      SPRINGFIELD, MA 01104


                      BWC STATE INSURANCE FUND
                      CORPORATE PROCESSING DEPT
                      COLUMBUS, OH 43271-0821


                      C.A.S. AND SONS GROUP INC
                      18429 AVALON BLVD
                      CARSON, CA 90746


                      CAIRO SPORTSMAN CLUB
                      668 WENTZ RD BOX 20
                      CAIRO, OH 45820-0020


                      CALIB LARUE
                      2697 CRANBERRY HWY APT 31
                      WAREHAM, MA 02571-5016


                      CALIFORNIA RIFLE & PISTOL ASSN
                      271 E. IMPERIAL HWY STE 620
                      FULLERTON, CA 92835-1049


                      CALIFORNIA STATE BOARD OF EQUALIZATION
                      P O BOX 942879
                      SACRAMENTO, CA 94279-8014


                      CALL SIGN ALPHA LLC
                      650 E STATE ST
                      SALEM, OH 44460
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 53 of
                                        265



                      CALMARK GROUP LLC-NON-POSTAGE
                      6755 SOUTH SAYRE
                      BEDFORD PARK, IL 60638


                      CALMARK GROUP-POSTAGE
                      6755 S SAYRE AVE
                      BEDFORD PARK, IL 60638


                      CAMELOT SAFETY INSTRUCTOR GROU
                      206 CEDAR AVE
                      UNIT 1349
                      LAKE VILLA, IL 60046-4657


                      CAMP DAVID INC
                      7920 FOSTER ST
                      OVERLAND PARK, KS 66204


                      CAMP FIRE CLUB OF AMERICA
                      230 CAMPFIRE ROAD
                      CHAPPAQUA, NY 10514


                      CANADA DRY POTOMAC CORPORATION
                      3600 PENNSY DRIVE
                      LANDOVER, MD 20785


                      CANADIAN RIVER ARCHERY AND GUN
                      10001 S STINNETT HWY
                      BORGER, TX 79007-7573


                      CANFIELD AND ASSOCIATES LLC
                      2910 CHARDONNAY CIRCLE
                      SHREVEPORT, LA 71106


                      CANTO SOFTWARE, INC
                      625 MARKET ST, SUITE 600
                      SAN FRANCISCO, CA 94105
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 54 of
                                        265



                      CANTWELL CLEARY CO INC
                      7575 WASHINGTON BLVD
                      ELKRIDGE, MD 21075


                      CAPITAL CITY GUN CLUB INC.
                      PO BOX 332
                      TOPEKA, KS 66601-0332


                      CAPITAL RESULTS, LLC
                      50 PEAR ST
                      RICHMOND, VA 23223


                      CAPITOL CITY RIFLE & PISTOL CL
                      10215 YAH WAY SW
                      ROCHESTER, WA 98579-8624


                      CAPITOL POWER GROUP LLC
                      20365 EXCHANGE ST
                      SUITE 240
                      ASHBURN, VA 20147


                      CAPITOL RADIO COMMUNICATIONS
                      8945 COLESBURY PLACE
                      FAIRFAX, VA 22031


                      CAPITOL SUMMIT LAMINATORS, INC
                      NEW 8K MUSIC FAIR ROAD
                      OWNINGS MILLS, MD 21117


                      CAPRON COMPANY INC
                      411 N STONESTREET AVENUE
                      ROCKVILLE, MD 20850


                      CARIBOU MEDIA GROUP LLC
                      PO BOX 7772
                      APPLETON, WI 54913
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 55 of
                                        265



                      CARLETON SPORTSMANS CLUB
                      PO BOX 221
                      CARLETON, MI 48117-0221


                      CAROLINA CALIBER COMPANY LLC
                      282 BOWEN CIR
                      AYDEN, NC 28513


                      CAROLINA GUN CLUB
                      108 DOVETAIL DR
                      MOORESVILLE, NC 28115-5793


                      CAROLINA SELF PROTECTION
                      126 RYAN LN
                      MOORESVILLE, NC 28115-8586


                      CAROLINA SPECIALTY APPRAISAL,
                      1964 STONEY CREEK CHURCH RD
                      BURLINGTON, NC 27217-9412


                      CAROLINA WEST SHOOTING CLUB
                      6218 US HIGHWAY 70 E
                      NEBO, NC 28761-7757


                      CAROLYN DIANE DUTCHER
                      12245 OCEAN VIEW DR
                      SPANISH SPRINGS, NV 89441


                      CARTERS SHOOTING CENTER INC
                      6231 TREASCHWIG RD
                      SPRING, TX 77373


                      CASCADE FIELD AND STREAM
                      501 GRANT AVE
                      SO. CLEELUM, WA 98943
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 56 of
                                        265



                      CASCADE SHOOTING FACILITIES
                      PO BOX 310
                      RAVENSDALE, WA 98051-0310


                      CASH MANUFACTURING CO INC
                      ATTN: SCOTT POBJOY
                      201 S. KLEIN DR
                      PO BOX 130
                      WAUNAKEE, WI 52597


                      CASTLETON FISH AND GAME PROTEC
                      PO BOX 441
                      EAST SCHODACK, NY 12063


                      CBC UK LIMITED
                      69 MANSELL STREET
                      LONDON, UNITED KINGDOM E1 8AN


                      CCH INCORPORATED
                      4829 INNOVATION WAY
                      CHICAGO, IL 60682


                      CCS GUNS
                      2216 S RAINBOW BLVD
                      LAS VEGAS, NV 89146-2976


                      CDW COMPUTER CENTERS INC
                      PO BOX 75723
                      CHICAGO, IL 60675


                      CECOM,INC.
                      1813 W. MONTROSE AVE.
                      CHICAGO, IL 60613


                      CEDAR VALLEY FIREARMS TRAINING
                      1203 OAK PARK BLVD
                      CEDAR FALLS, IA 50613-1555
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 57 of
                                        265



                      CENTENNIAL PROTECTION GROUP LL
                      2300 YORK ROAD
                      SUITE 206
                      TIMONIUM, MD 21093


                      CENTER MASS ARMS TRAINING
                      187 PROSPECT ST
                      LEOMINSTER, MA 01453


                      CENTRAL FLORIDA RIFLE & PISTOL
                      PO BOX 621985
                      ORLANDO, FL 32862


                      CENTRAL NATIONAL GOTTESMAN
                      LINDENMEYER MUNROE
                      ATTN: JAY MARTIN
                      7230 PRESTON GATEWAY DRIVE
                      HANOVER, MD 21076


                      CENTRAL TEXAS RIFLE & PISTOL
                      PO BOX 20367
                      WACO, TX 76702-0367


                      CENTRAL WHIDBEY SPORTSMEN'S AS
                      PO BOX 711
                      COUPEVILLE, WA 98239-0711


                      CENTRALIA RIFLE CLUB
                      PO BOX 465
                      CENTRALIA, WA 98531-0465


                      CENTRO INC
                      11 E MADISON ST
                      6TH FLOOR
                      CHICAGO, IL 60602


                      CENTURY LINK
                      PO BOX 52187
                      PHOENIX, AZ 85072
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 58 of
                                        265



                      CENTURY LINK #68449622
                      COMMERCIAL SERVICES
                      P O BOX 856023
                      LOUISVILLE, KY 40285-6023


                      CEQUEL DATA CENTERS LP
                      520 AMRYVILLE CENTRE DR
                      STE 300
                      ST LOUIS, MO 63141


                      CEQUEL STORAGE LLC
                      12444 POWERSCOURT DRIVE
                      SUITE 450
                      ST LOUIS, MO 63131


                      CERIDIAN EMPLOYER SERVICES
                      P O BOX 10989
                      NEWARK, NJ 07193-0989


                      CERTIFIED FIREARM TRAINING
                      421 CENTRAL AVE N STE 100
                      FARIBAULT, MN 55021-4292


                      CERTIFIED FIREARMS TRAINING LL
                      29303 N 148TH ST
                      SCOTTSDALE, AZ 85262-7801


                      CETECH ENGINEERS INC
                      9990 FAIRFAX BLVD
                      SUITE 510
                      FAIRFAX, VA 22030


                      CHAIN BRIDGE BANK
                      1445-A LAUGHLIN AVENUE
                      MCLEAN, VA 22101


                      CHAMBERSBURG P & R CLUB
                      PO BOX 641
                      CHAMBERSBURG, PA 17201-0641
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 59 of
                                        265



                      CHAMPION FIREARM TRAINING LLC
                      4559 WELLMAN RD
                      PARMA, MI 49269-9741


                      CHAPTER II GROUP
                      2020 NE 163RD ST
                      N MIAMI BEACH, FL 33162


                      CHARLES A. LAMBERTON, ESQ.
                      ATTN: BRACKEN LAMBERTON, LLC
                      707 GRANT STREET
                      THE GULF TOWER SUITE 1705
                      PITTSBURGH, PA 15219


                      CHARLOTTE RIFLE & PISTOL CLUB
                      12833 E INDEPENDENCE BLVD
                      MATTHEWS, NC 28105-4968


                      CHEAPER THAN DIRT
                      2524 NORTHEAST LOOP 820
                      FORT WORTH, TX 76106


                      CHELSEA ROD & GUN CLUB
                      PO BOX 382
                      CHELSEA, MI 48118-0382


                      CHEMART COMPANY
                      15 NEW ENGLAND WAY
                      LINCOLN, RI 02865


                      CHEMUNG CO ROD & GUN CLUB, INC
                      PO BOX 338
                      BREESPORT, NY 14816-0338


                      CHEROKEE GUN CLUB
                      7335 SAWGRASS DR
                      DAWSONVILLE, GA 30534-4732
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 60 of
                                        265



                      CHERRY CREEK GUN CLUB
                      1155 S HAVANA ST UNIT 11
                      AURORA, CO 80012-4017


                      CHESTER ROD & GUN CLUB INC
                      99 ROD GUN CLUB RD
                      CHESTER, NH 03036-4144


                      CHIEF OKEMOS SPORTSMANS CLUB I
                      9217 BRIDGE HWY
                      DIMONDALE, MI 48821-9605


                      CHILD AND ADULT SAFETY EDUCATI
                      5029 E CAMBRIDGE AVE
                      PHOENIX, AZ 85008-1619


                      CHILLICOTHE SPORTSMANS CLUB
                      PO BOX 13
                      CHILLICOTHE, IL 61523-0013


                      CHINESE AMERICAN RIGHTS ASSOCI
                      163 LOCKSUNART WAY
                      SUNNYVALE, CA 94087


                      CHINESE-AMERICAN NETWORK OF FI
                      19 SALEM LN
                      EVANSTON, IL 60203-1217


                      CHOLLA GUN CLUB
                      PO BOX 312
                      YUMA, AZ 85366-0312


                      CHRIS CARR
                      40 CAPITOL SQUARE
                      SW
                      ATLANTA, GA 30334
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 61 of
                                        265



                      CHRIS COX
                      WINSTON & STRAWN LLP
                      1700 K ST. N.W.
                      WASHINGTON, DC 20006


                      CHRISTIAN COUNTY NRA AFFILIATE
                      PO BOX 372
                      HEWITTSVILLE, IL 62568


                      CHRISTIAN RODRIGUEZ MONTALVO
                      259 COURAGE LOOP
                      FORT STEWART, GA 31315-5931


                      CHRISTOPHER NEWPORT UNIVERSITY
                      1 AVENUE OF THE ARTS
                      NEWPORT NEWS, VA 23606-3072


                      CHUBB UNDERWRITTING OFFICE
                      ATTN: FEDERAL INSURANCE COMPANY
                      233 SOUTH WACKER DRIVE
                      SUITE 4700
                      CHICAGO, IL 60606


                      CHULUOTA SPORTSMEN'S CLUB
                      PO BOX 620490
                      OVIEDO, FL 32762-0490


                      CIGNA
                      6701 DEMOCRACY BLVD
                      SUITE 401
                      BETHESDA, MD 20817


                      CINTAS CORPORATION
                      9022 EUCLID AVE
                      MANASSAS, VA 20110


                      CINTAS CORPORATION
                      P.O. BOX 636525
                      CINCINNATI, OH 45263-6525
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 62 of
                                        265



                      CIRCLE R EMBROIDERY CP INC
                      4901 WOODALL STREET
                      DALLAS, TX 75247


                      CITIZENS RANGE & RECREATION CL
                      PO BOX 659
                      PRINCETON JUNCT, NJ 08550-0659


                      CITY AND COUNTY OF DENVER DEPT OF FIN
                      MCNICHOLS CIVIC CENTER BLDG
                      ROOM 100
                      DENVER, CO 80202-5391


                      CITY OF AUBURN, REVENUE OFFICE
                      144 TICHENOR AVE
                      SUITE 6
                      AUBURN, AL 36830


                      CITY OF AURORA, TAX AND LICENSING
                      15151 EAST ALAMEDA PARKWAY
                      BUSINESS LICENSING #1100
                      AURORA, CO 80012


                      CITY OF COLORADO SPRINGS
                      PO BOX 1575
                      COLORADO SPRINGS, CO 80901-1575


                      CITY OF FORT COLLINS, SALES AND USE TAX
                      PO BOX 440
                      FORT COLLINS, CO 08052-2439


                      CITY OF GRAND JUNCTION, FINANCIAL OPERAT
                      250 NORTH 5TH ST
                      GRAND JUNCTION, CO 81501


                      CITY OF HARRISBURG
                      10 NORTH SECOND ST
                      HARRISBURG, PA 17101
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 63 of
                                        265



                      CITY OF LITTLETON, SALES AND USE TAX
                      2255 WEST BERRY AVENUE
                      LITTLETON, CO 80165


                      CITY OF NORTH MYRTLE BEACH
                      1018 2ND AVENUE SOUTH
                      NORTH MYRTLE BEACH, SC 29582


                      CITY OF PUEBLO, FINANCIAL DEPARTMENT - S
                      130 CENTRAL MAIN ST
                      PUEBLO, CO 81003


                      CITY OF THORNTON, SALES TAX DIVISION
                      9500 CIVIC CENTER DR
                      THORNTON, CO 80229


                      CITY SECURITY CONSULTANTS, INC.
                      2010 KENDALL ST NE
                      WASHINGTON, DC 20002


                      CIVILIAN DEFENSE CONCEPTS, LLC
                      412 FOXCROFT CIR
                      ROYERSFORD, PA 19468-1539


                      CLAIRTON SPORTSMEN'S CLUB
                      5630 VILLA HAVEN DR
                      PITTSBURGH, PA 15236-3352


                      CLARE CONNORS
                      425 QUEEN STREET
                      HONOLULU, HI 96813


                      CLARE LOCKE LLP
                      10 PRINCE ST
                      ALEXANDRIA, VA 22314
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 64 of
                                        265



                      CLARITY COLLECTIVE LLC
                      1849 MEADOW LN
                      MONTOURSVILLE, PA 17754


                      CLARK CUSTOM GUNS
                      336 SHOOTOUT LANE
                      PRINCETON, LA 71067


                      CLE SELF DEFENSE LLC
                      1446 TRADER DR
                      STREETSBORO, OH 44241-5781


                      CLEAR CHANNEL BROADCASTING, INC
                      9590 LYNN BUFF COURT #5
                      LAUREL, MD 20723


                      CLEARMEADOW PISTOL CLUB LTD
                      537 E JERICHO TPK
                      HUNTINGTN STA, NY 11746-7325


                      CLEARSLIDE INC
                      45 FREMONT 32ND FLR
                      SAN FRANCISCO, CA 94105


                      CLIFTONLARSONALLEN LLP (CLA)
                      220 S 6TH ST
                      STE 300
                      MINNEAPOLIS, MN 55402-1436


                      CLOWNFISH VENTURES, INC
                      5641 COLFAX AVE APT 144
                      N HOLLYWOOD, CA 91601-1705


                      CMMG INC
                      PO BOX 68
                      BOONVILLE, MO 00063
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 65 of
                                        265



                      COASTAL CAROLINA RIFLE CLUB
                      4080 4TH STREET
                      SURF CITY, NC 28445-8633


                      COASTAL GEORGIA GUN CLUB
                      PO BOX 365
                      BRUNSWICK, GA 31521-0365


                      COASTAL SUNBELT PRODUCE CO
                      9001 WHISKEY BOTTOM RD
                      LAUREL, MD 20723


                      COASTLINE LTD
                      P O BOX 1247
                      ALEXANDRIA, VA 22313


                      COATES LAW FIRM PL
                      115 EAST PARK AVE
                      UNIT 1
                      TALLAHASSEE, FL 32301


                      COCA-COLA BOTTLING CO. CONSOLIDATED
                      PO BOX 602937
                      CHARLOTTE, NC 28260


                      COCCODRILL, CHUCK
                      96 MOUNTAIN ROAD
                      JEFFERSON TWP, PA 18436


                      COEUR D'ALENE RIFLE & PISTOL C
                      4301 E MAPLEWOOD AVE TRLR 10
                      POST FALLS, ID 83854-6843


                      COLLEGE OF CHARLESTON
                      66 GEORGE ST
                      CHARLESTON, SC 29424
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 66 of
                                        265



                      COLONIAL RIFLE AND PISTOL CLUB
                      PO BOX 120128
                      STATEN ISLAND, NY 10312-0128


                      COLORADO DEPT OF REVENUE
                      1375 SHERMAN ST
                      DENVER, CO 80261-0013


                      COLORADO HANDGUN SAFETY, LLC
                      6115 VADLE LN
                      COLORADO SPRING, CO 80918-1534


                      COLORADO SCHOOL OF FIREARMS LL
                      7265 WOODY CREEK DR
                      COLORADO SPRING, CO 80911-9359


                      COLT'S MANUFACTURING COMPANY LLC
                      545 NEW PARK AVE
                      WEST HARTFORD, CT 06110


                      COLUMBIA COUNTY AGRICULTURAL, HORT
                      PO BOX 479
                      620 WEST THIRD ST
                      BLOOMSBURG, PA 17815


                      COLUMBIA FISH AND GAME ASSOCIA
                      1655 SILVER SPRING RD
                      LANDISVILLE, PA 17538-1050


                      COLUMBUS CONSOLIDATED GOVERNMENT
                      801 FRONT AVE
                      COLUMBUS, GA 31901


                      COLUMBUS HILLCREST CORPORATION
                      1356 MINOS MEARES RD
                      TABOR CITY, NC 28463
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 67 of
                                        265



                      COMCAST BUSINESS
                      PO BOX 182819
                      COLUMBUS, OH 43218-2819


                      COMCAST BUSINESS
                      PO BOX 34744
                      SEATTLE, WA 98124-1744


                      COMCAST BUSINESS
                      PO BOX 37601
                      PHILADELPHIA, PA 19101-0601


                      COMCAST BUSINESS
                      PO BOX 60533
                      CITY OF INDUSTRY, CA 91716


                      COMCAST BUSINESS
                      PO BOX 70219
                      PHILADELPHIA, PA 19176


                      COMMAND CREDIT CORP (FORMERLY NACM)
                      ATTN: NATIONAL ASSOC OF CREDIT MGMT
                      117 WATER ST
                      SUITE 204
                      MILFORD, MA 01757


                      COMMENCE FIREARMS TRAINING ACA
                      6370 CLAY ST
                      THOMPSON, OH 44086-8726


                      COMMERCE BANK
                      1000 WALNUT STREET
                      KANSAS, MO 64106


                      COMMERCE BANK
                      PO BOX 1677
                      COLUMBIA, MO 65205-1677
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 68 of
                                        265



                      COMMISSIONER OF REVENUE SERVICES, STATE
                      P O BOX 5002
                      HARTFORD, CT 06102-5002


                      COMMONWEALTH FIREARMS AND TRAI
                      311 BUSHEE RD
                      SWANSEA, MA 02777-4205


                      COMMONWEALTH GROUP PARTNERS LLC
                      1579 MONROE DR
                      SUITE F341
                      ATLANTA, GA 30324


                      COMMONWEALTH OF KENTUCKY, KENTUCKY DEPAR
                      620 SOUTH THIRD STREET
                      SUITE 102
                      LOUISVILLE, KY 40202-2446


                      COMMONWEALTH OF MASSACHUSETTS
                      PUBLIC RECORDS LOBBYIST SECT.
                      ONE ASHBURTON PLACE 17TH FLOOR
                      BOSTON, MA 02108


                      COMMONWEALTH OF PENNSYLVANIA
                      BUREAU OF CHARITABLE ORGANIZTN
                      207 NORTH OFFICE BUILDING
                      HARRISBURG, PA 17120


                      COMMONWEALTH OF PENNSYLVANIA DEPT OF GEN
                      ROOM 70 EAST WING
                      HARRISBURG, PA 17125


                      COMMUNICATION GRAPHICS INC
                      1765 NORTH JUNIPER
                      BROKEN ARROW, OK 74012


                      COMMUNICATIONS CORP OF AMERICA
                      ATTN: JUDY REID
                      13195 FREEDOM WAY
                      BOSTON, VA 22713
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 69 of
                                        265



                      COMMUNITY LIFETEAM INC
                      2222 PAXTON STREET (REAR)
                      HARRISBURG, PA 17111-1038


                      COMPLETE AIR FILTER/TFS
                      46213 TRANSDULLES PLZ
                      STE 150
                      STERLING, VA 20164


                      COMPONENT SOLUTIONS INC
                      800 WORCESTER ST
                      SPRINGFIELD, MA 01151


                      COMPTON COMBAT ARMS LLC
                      926 GIRARD DR
                      ORLANDO, FL 32824


                      COMPTONS
                      112 MCGINLEY RD
                      CHICORA, PA 16025


                      COMPTROLLER OF MARYLAND
                      COMPLIANCE DIVISION
                      110 CARROLL STREET
                      ANNAPOLIS, MD 21411


                      CONCEALED CARRY OF ILLINOIS, L
                      2900 LEXINGTON LN
                      HIGHLAND PARK, IL 60035-1026


                      CONDITION YELLOW ACADEMY INC
                      601 W CAMPUS DR STE C1
                      ARLINGTON HEIGHTS, IL 60004-7802


                      CONFERENCE DIRECT
                      6420 WILSHIRE BLVD
                      SUITE 1900
                      LOS ANGELES, CA 90048
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 70 of
                                        265



                      CONGREGATE MEDIA LP
                      10395 CEDAR LAKE DR
                      PROVIDENCE VILL, TX 76227-7546


                      CONGRESSIONAL SPORTSMENS FOUNDATION
                      110 NORTH CAROLINA AVE SE
                      WASHINGTON, DC 20003


                      CONSOLIDATED GRAPHICS, INC.
                      35 W. WAKER DRIVE
                      CHICAGO, IL 60601


                      CONTEMPORARY SERVICES CORP
                      1501 REEDSDALE ST., STE 200
                      PITTSBURGH, PA 15233


                      CONVENTION CONCIERGE INC
                      3566 S GEORGE MASON DR #13
                      ALEXANDRIA, VA 22302


                      COOK BOTTOM HUNTING CLUB
                      ATTN: ED COLSTON
                      107 JONES CUTOFF
                      ROBELINE, LA 71469


                      COOPER & KIRK, PLLC
                      1523 NEW HAMPSHIRE AVE NW
                      WASHINGTON, DC 20036


                      COOPERS HILL SHOOTING CLUB
                      1542 E NEWPORT RD
                      LITITZ, PA 17543-9195


                      COPILEVITZ, LAM & RANEY
                      COPILEVTIZ & CANTER PC
                      310 W 20TH ST
                      SUITE 300
                      KANSAS CITY, MO 64108
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 71 of
                                        265



                      COPY GENERAL
                      102-G EXECUTIVE DRIVE
                      STERLING, VA 20166


                      CORNERSTONE CONSULTING PARTNERS
                      THE GLENFIDDICH HOUSE
                      205 NORTH KING STREET
                      LEESBURG, VA 20176


                      CORONADO LEATHER CO., INC.
                      ATTN: BRENT LAULOM
                      1961 MAIN ST.
                      SAN DIEGO, CA 92113


                      CORPORATE AMERICA AVIATION INC
                      PO BOX 1978
                      BURBANK, CA 91507-1978


                      CORPORATION FOR THE PROMOTION OF RIFLE
                      P O BOX 576
                      PORT CLINTON, OH 43452


                      CORPORATION SERVICE COMPANY
                      P O BOX 13397
                      PHILADELPHIA, PA 19101-3397


                      CORR CRONIN MICHELSON BAUMGARDNER &
                      10001 FOURTH AVENUE
                      SUITE 3900
                      SEATTLE, WA 98154


                      CORSNER ENTERTAINMENT INC
                      201 NORTH BOXWOOD ROAD
                      SUITE A
                      RED LION, PA 17356


                      COSTELLO, VALENTINE, GENTRY
                      51 PUTNEY ROAD
                      BATTLEBORO, VT 05301
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 72 of
                                        265



                      COUGAR TACTICAL LLC
                      575 E BIG BEAVER RD
                      SUITE 240
                      TROY, MI 48083


                      COUNCIL BLUFFS RIFLE & PISTOL
                      260 ZENITH DR
                      COUNCIL BLUFFS, IA 51503-0284


                      COUNTRY POND FISH & GAME CLUB
                      82 POND ST
                      NEWTON, NH 03858


                      COUNTY OF DAUPHIN
                      101 MARKET ST
                      ROOM 106
                      HARRISBURG, PA 17101


                      COUNTY OF FAIRFAX
                      10700 PAGE AVENUE
                      FAIRFAX, VA 22030


                      COUNTY OF FAIRFAX
                      DPW ES 12055, 6TH FLOOR
                      GOVERNMENT CENTER PARKWAY
                      FAIRFAX, VA 22035-5504


                      COUNTY OF FAIRFAX
                      PO BOX 10200
                      FAIRFAX, VA 22035-0200


                      COUNTY OF FAIRFAX, DEPARTMENT OF TAX ADM
                      FAIRFAX COUNTY GOVERNMENT CENTER
                      12000 GOVERNMENT CENTER PKWY
                      FAIRFAX, VA 22035


                      COUNTY OF FAIRFAX, DIVISION OF ENVIRONME
                      DIV. OF ENVIRONMENTAL HEALTH
                      10777 MAIN STREET. STE 111
                      FAIRFAX, VA 22030
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 73 of
                                        265



                      COUNTY OF VENANGO
                      PO BOX 831
                      1174 ELK ST
                      FRANKLIN, PA 16323


                      COURTNEY LEIGH GROVES-FOSTER
                      406 W JAVIS AVE
                      RIDGECREST, CA 93555-7758


                      COWBOY FAST DRAW ASSOCIATION
                      PO BOX 21
                      IDAHO CITY, ID 83631-0021


                      COXSACKIE SPORTSMEN'S CLUB
                      PO BOX 213
                      COXSACKIE, NY 12051-0213


                      COYOTE LOGISTICS LLC
                      960 NORTH POINT PARKWAY
                      SUITE 150
                      ALPHARETTA, GA 30005


                      COYOTE POINT ARMORY
                      341 BEACH RD
                      BURLINGAME, CA 94010-2005


                      CP HOLDINGS LLC
                      1510 ELM HILL PIKE
                      STE 200
                      NASHVILLE, TN 37210


                      CRA INTERNATIONAL INC
                      200 CLARENDON ST
                      BOSTON, MA 02116


                      CRAIG TRAP CLUB
                      610 TAYLOR ST
                      CRAIG, CO 81625
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 74 of
                                        265



                      CREATIVE MODELING & DESIGN
                      16 SUNNY SIDE AVENUE
                      JOHNSTON, RI 02919


                      CRESCENDO INTERACTIVE INC
                      110 CAMINO RUIZ
                      CAMARILLO, CA 93012


                      CRITTER CREATIONS
                      1540 SILOAM ROAD
                      CHAMBERSBURG, PA 17201


                      CROOKED CREEK ANTLERS INC
                      200 E.WASHINGTON
                      NEWTON, IL 62448


                      CROOKED CREEK TRAP CLUB
                      PO BOX 713
                      WINTER PARK, CO 80482-0713


                      CROOKSHANKS, THOMAS
                      37408 COAL RIVER RD
                      APT 324
                      WHITESVILLE, WV 25209


                      CROSS BAYOU CAMPGROUND LLC
                      191 ELLARD RD
                      JONESVILLE, LA 71343


                      CROSSBREED HOLSTERS LLC
                      6955 WEST CARNAHAN ST
                      SPRINGFIELD, MO 06580


                      CROSSROADS SHOOTING
                      5550 NW JOHNSTON DR STE A
                      JOHNSTON, IA 50131-1381
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 75 of
                                        265



                      CROWFOOT ROD & GUN CLUB
                      PO BOX 319
                      MURRYSVILLE, PA 15668-0319


                      CROWN AWARDS
                      9 SKYLINE DRIVE
                      HAWTHORNE, NY 10532


                      CRUM & FORSTER
                      101 HUDSON STREET
                      32 FL
                      JERSEY CITY, NJ 07302


                      CRUM & FORSTER
                      305 MADISON AVENUE
                      MORRISTOWN, NJ 07962


                      CSSSA, INC
                      PO BOX 47
                      ANDERSONVILLE, GA 31711-0047


                      CUMBERLAND BEAGLE CLUB
                      16 SUN VALLEY DR
                      CUMBERLAND, RI 02864


                      CUMBERLAND RIFLEMEN
                      4030 E MAIN ST
                      MILLVILLE, NJ 08332


                      CUMULUS BROADCASTING LLC
                      3607 MOMENTUM PLACE
                      CHICAGO, IL 60689-5336


                      CUTTING EDGE PRODUCTS INC
                      235-F FORLINES RD
                      WINTERVILLE, NC 28590
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 76 of
                                        265



                      CVENT SOFTWARE
                      1765 GREENSBORO STATION PLACE
                      7TH FLR
                      TYSONS CORNER, VA 22102


                      CWR FIREARMS TRAINING, LLC
                      1531 HARDING AVE
                      AMES, IA 50010-5247


                      CYBERSOURCE CORPORATION
                      FILE 74009
                      P O BOX 60000
                      SAN FRANCISCO, CA 94160


                      CYRENA TRAINING
                      2109 DRY RIDGE RD
                      GROVE CITY, OH 43123


                      CZ USA
                      3341 NORTH 7TH ST
                      KANSAS CITY, KS 66115


                      D & L SHOOTING SUPPLIES INC.
                      3314 W SHORE RD
                      WARWICK, RI 02886-7560


                      D C PRATER & ASSOCIATES LC
                      926 BERRYS FERRY RD
                      WHITE POST, VA 22663


                      D J NIERNAN INC
                      12908 CHESWOOD LN.
                      BOWIE, MD 20715


                      D&B CONSULTING
                      503 ARVERN COURT
                      ALTAMONTE SPRINGS, FL 32701
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 77 of
                                        265



                      D.C. CHILD SUPPORT CLEARINGHOUSE
                      PO BOX 37868
                      WASHINGTON, DC 20013-7868


                      D.C. TREASURER, OFFICE OF TAX AND REVENU
                      P O BOX 679
                      BEN FRANKLIN STATION
                      WASHINGTON, DC 20044


                      D4 CONSULTING LLC
                      347 PARHAM RD
                      APT 5
                      MARTIN, TN 38237


                      DADE CITY ROD & GUN CLUB
                      PO BOX 1861
                      DADE CITY, FL 33526-1861


                      DALLAS ARMS COLLECTORS ASSN. I
                      1521 N COOPER ST STE 340
                      ARLINGTON, TX 76011-5537


                      DALLAS SAFARI CLUB
                      13709 GAMMA ROAD
                      DALLAS, TX 75244


                      DANA NESSEL
                      PO BOX 30212
                      525 W. OTTAWA ST.
                      LANSING, MI 48909


                      DANIEL BOONE CONSERVATION LGE.
                      4694 STATE ROAD 167
                      HUBERTUS, WI 53033-9782


                      DANIEL CAMERON
                      700 CAPITOL AVENUE
                      CAPITOL BUILDING
                      SUITE 118
                      FRANKFORT, KY 40601
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 78 of
                                        265



                      DANVERS FISH & GAME CLUB INC
                      PO BOX 3045
                      PEABODY, MA 01961-3045


                      DATATECH ENTERPRISES INC
                      31111 AGOURA RD
                      SUITE 250
                      WESTLAKE VILLAGE, CA 91361-4449


                      DATATRAX PUBLISHING SYSTEMS INC
                      10 EXECUTIVE DRIVE
                      FARMINGTON, CT 06032


                      DAVE YOST
                      STATE OFFICE TOWER
                      30 E. BROAD ST
                      COLUMBUS, OH 43266


                      DAVES SHOOTING SUPPLY
                      4220 DAYTON BLVD STE N
                      RED BANK, TN 37415


                      DAVIDSON COUNTY CLERK
                      PO BOX 196333
                      NASHVILLE, TN 37219-6333


                      DAVIDSON'S INC
                      6100 WILKINSON DRIVE
                      PRESCOTT, AZ 86301


                      DAVIDSON'S INC
                      7609 BUSINESS PARK DR
                      GREENSBORO, NC 27409


                      DAVIDSON, DAVID ALLAN
                      1944 PACIFIC AVE
                      STE 710
                      TACOMA, WA 98402
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 79 of
                                        265



                      DAVIS ENTERPRISES LLC
                      590 AUTUMN MEADOWS LN
                      COLLIERVILLE, TN 38017-1658


                      DAVISON SHOOTING CLUB
                      PO BOX 795
                      MITCHELL, SD 57301-0795


                      DCS PHOTO INC
                      37 E MAIN, STE 18
                      BOZEMAN, MT 59715-4739


                      DE FRANCO'S LOCK & SAFE
                      447 MCBRIDE AVENUE
                      PATERSON, NJ 07501


                      DEADLY PASSION PRODUCTIONS
                      957 W 11TH ST
                      GREGORY, SD 57533


                      DECATUR GUN CLUB INC.
                      PO BOX 3062
                      DECATUR, IL 62524-3062


                      DECISION SOFTWARE INC.
                      4640 FORBES BLVD
                      SUITE 310
                      LANHAM, MD 20706


                      DEFENDER CWP LLC
                      1070 S LAKE DR
                      LEXINGTON, SC 29073


                      DEFENSE TRAINING SOLUTIONS, LL
                      PO BOX 21415
                      LEHIGH VALLEY, PA 18002-1415
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 80 of
                                        265



                      DEFENSIVE & PROTECTIVE SOLUTIO
                      PO BOX 1032
                      LA PLATA, MD 20646-1032


                      DEFENSIVE SPECIALTIES LLC
                      3237 WINDGATE DR
                      BUFORD, GA 30519-1922


                      DEFENSIVE TACTICS AND FIREARMS
                      4830 N PASEO DEL TUPO
                      TUCSON, AZ 85750-1709


                      DELAWARE RIFLE & PISTOL CLUB,
                      PO BOX 6107
                      WILMINGTON, DE 19804-0707


                      DELAWARE STATE PISTOL CLUB INC
                      36 MERCER DR
                      NEWARK, DE 19713-1561


                      DELIVERANCE DEFENSE LLC
                      542 MAIN ST STE 101
                      NEW ROCHELLE, NY 10801


                      DELLA MEDIA LTD.
                      15562 NORTH ROYAL DOULTON
                      CLINTON TOWNSHIP, MI 48038


                      DELOITTE & TOUCHE LLP
                      1750 TYSONS BLVD. #800
                      MCLEAN, VA 22102-4219


                      DELTA BRIDGE INC
                      1400A DUKE ST
                      ALEXANDRIA, VA 22314
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 81 of
                                        265



                      DELTA TACTICAL TRAINING GROUP
                      PO BOX 2657
                      ANTIOCH, CA 94531


                      DELUXE FOR BUSINESS
                      C/O US BANK LOCK
                      PO BOX 742572
                      CINCINNATI, OH 45274


                      DEM360 LLC
                      22 N MULBERRY ST
                      STE 102
                      HAGERSTOWN, MD 21740


                      DEPARTMENT OF FINANCE AND ADMINISTRATION
                      PO BOX 1272
                      LITTLE ROCK, AR 72203-1272


                      DEPARTMENT OF HEALTH
                      PO BOX 210
                      JACKSONVILLE, FL 32231-0042


                      DEPARTMENT OF JUSTICE
                      PO BOX 903447
                      SACRAMENTO, CA 00090-3447


                      DEREK SCHMIDT
                      120 S.W. 10TH AVE
                      2ND FLOOR
                      TOPEKA, KS 66612


                      DESERT SPORTSMANS RIFLE AND PI
                      11700 W CHARLESTON BLVD
                      170-223
                      LAS VEGAS, NV 89135-1573


                      DESERTFALLOUT FIREARMS LLC
                      6331 PINION JAY ST
                      LAS VEGAS, NV 89148
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 82 of
                                        265



                      DESIGN MASTER ASSOCIATES INC
                      3005 JOHN DEERE ROAD
                      TOANO, VA 23168


                      DGW HOLDINGS LLC
                      2665 EVALON ST
                      BEAUMONT, TX 77702


                      DIKAR S COOP
                      URARTE 26
                      20570 BERGARA, SPAIN


                      DILIGENCE
                      17022 E ROADRUNNER RD APT A
                      MAYER, AZ 86333


                      DILLON COUNTY RIFLE & GUN CLUB
                      737 SQUIRES DR
                      LATTA, SC 29565-4178


                      DILLON PRECISION PRODUCTS INC
                      8009 E DILLONS WAY
                      SCOTTSDALE, AZ 85260


                      DINERS CLUB INTERNATIONAL
                      PO BOX 5732
                      CAROL STREAM, IL 60197


                      DIRECT MAIL SOLUTIONS
                      4500 SARELLEN ROAD
                      RICHMOND, VA 23231


                      DIRT ROAD MEDIA LLC
                      4715 GOTTS HYDRO RD
                      OAKLAND, KY 42159
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 83 of
                                        265



                      DISA LLC
                      12596 WHIPPOORWILL DR
                      ROLLA, MO 65401


                      DISCOUNT ENTERPRISES, LLC
                      4520 W HUNTINGTON AVE
                      LINCOLN, NE 68524-6007


                      DISTRICT OF COLUMBIA ATTORNEY GENERAL OF
                      400 6TH ST
                      NW
                      WASHINGTON, D.C., DC 20001


                      DIXIE DECOYS
                      119 TUCKER AVE
                      WINSTON SALEM, NC 27104


                      DIXIE SPORT SHOOTING ASSN.
                      138 LOBO LN
                      HOT SPRINGS, AR 71901-8302


                      DJS LABELS
                      1361 LINCOLN AVE
                      UNIT 11
                      HOLBROOK, NY 11741


                      DMV RENEWAL
                      PO BOX 942894
                      SACRAMENTO, CA 94294-0894


                      DN DISTRIBUTION LLC
                      4855 CATALINA DR
                      NAPLES, FL 34112-6932


                      DOBBS INVENTORY SERVICES, INC
                      PO BOX 1626
                      SUISUN CITY, CA 94585-4626
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 84 of
                                        265



                      DOCKDOGS INC
                      5690 WOLFF ROAD
                      MEDINA, OH 44256


                      DOMINICK COSTANZA
                      148 GEERY AVE
                      HOLBROOK, NY 11741-1125


                      DOMINION ENERGY
                      PO BOX 26543
                      RICHMOND, VA 23290


                      DOMINION ENERGY SERVICES INC
                      120 TREDEGAR ST
                      RICHMOND, VA 23219


                      DONAHOO-CONSULTING, LLC
                      201 SOMERSTON RD
                      YORKTOWN HEIGHTS, NY 10598-2120


                      DOUBLE DIAMOND ENTERPRISE INC
                      2065 US HIGHWAY 277 S
                      ANSON, TX 79501


                      DOUBLE TROUBLE CHARTERS
                      3870 SE 183 AVE RD
                      OCKLAWAHA, FL 32179


                      DOUG PETERSON
                      STATE CAPITOL
                      PO BOX 98920
                      LINCOLN, NE 68509


                      DOWNERS GROVE SPORTSMAN'S CLUB
                      4244 HARVEY AVE
                      WESTERN SPRINGS, IL 60558-1246
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 85 of
                                        265



                      DOWNTOWN TACTICAL LLC
                      610 E BATTLEFIELD ST STE C
                      SPRINGFIELD, MO 65807


                      DRETTMAN RANCH
                      1409 BEEMAN ROAD
                      BELLAIRE, MI 49615


                      DROPBOX INC
                      185 BERRY ST
                      SUITE 400
                      SAN FRANCISCO, CA 94107


                      DUKE UNIVERSITY
                      BOX 104132
                      DURHAM, NC 27708


                      DUNBAR ARMORED CAR
                      PO BOX 64115
                      BALTIMORE, MD 21264-4115


                      DUNCAN ROYAL ENTERPRISES CORP
                      2 CALDWELL DR
                      BELMONT, NC 28012-2749


                      DUNCAN'S RAINBOW RANGE
                      1360 TOWER DRIVE
                      VISTA, CA 92083-7131


                      DUO SECURITY INC
                      123 NORTH ASHLEY ST
                      SUITE 200
                      ANN ARBOR, MI 48104


                      DURHAM PISTOL & RIFLE CLUB
                      6536 WILDFLOWER LN
                      EFLAND, NC 27243-9781
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 86 of
                                        265



                      DURHAM ROD & GUN CLUB
                      965 ROYALSBOROUGH RD
                      DURHAM, ME 04222-5339


                      DUTCHESS COUNTY PISTOL ASSOC.
                      26 CLOVE BRANCH RD
                      HOPEWELL JUNCTI, NY 12533-5216


                      DVM INSURANCE AGENCY
                      PO BOX 2344
                      BREA, CA 92822


                      DYNA TECHNOLOGY INTEGRATORS, LLC
                      6500 ARLINGTON BLVD
                      SUITE 206
                      FALLS CHURCH, VA 22042


                      DYNAMIC DEVIANCE LLC
                      22216 PEE WEE LN
                      LEONARDTOWN, MD 20650


                      E & E EXHIBITS INC
                      1365 W AUTO DRIVE
                      TEMPE, AZ 85284


                      E GROUP INC - FULFILLMENT
                      11790 SUNRISE VALLEY DR
                      SUITE T-100
                      RESTON, VA 20191


                      E GROUP INC - NON-FULFILLMENT
                      ATTN: COLIN EAGEN
                      11790 SUNRISE VALLEY DRV
                      SUITE T-100
                      RESTON, VA 20191


                      E&S GUN SAFETY TRAINING LLC
                      4752 SHADYWAY DR
                      ARLINGTON, TX 76018-1270
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 87 of
                                        265



                      EAGLE FIREARM SAFETY
                      7196 S PIERSON ST
                      LITTLETON, CO 80127-2820


                      EAGLE IMPORTS
                      1750 BRIELLE AVE
                      UNIT 1-B
                      WANAMASSA, NJ 07712


                      EAGLE ROCK PRECISION
                      7695 S 15TH E
                      IDAHO FALLS, ID 83404


                      EAGLE SECURITY SOLUTIONS INC
                      801 BUTLER ST STE 60
                      CHESAPEAKE, VA 23323-3419


                      EAR, INC
                      PO BOX 18888
                      BOULDER, CO 80308


                      EARCHPHOTO
                      822 DEVONPORT LN
                      SEABROOK, TX 77586-4203


                      EAST BATH ROD AND GUN CLUB
                      7905 TOWNSHIP LINE ROAD
                      PO BOX 92
                      CHAPMANS, PA 18014-0092


                      EAST BATON ROUGE PARISH, DEPARTMENT OF F
                      PO BOX 2590
                      BATON ROUGE, LA 70821-2590


                      EAST END ROD & GUN CLUB
                      PO BOX 251
                      MILTON-FREEWATER, OR 97862
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 88 of
                                        265



                      EAST END ROD & GUN CLUB
                      PO BOX 388
                      MILTON-FREEWATER, OR 97862-0388


                      EAST GRAND FORKS ROD & GUN CLU
                      1501 LEWIS BLVD
                      GRAND FORKS, ND 58203


                      EAST HOOK SPORTSMEN ASSOCIATION INC
                      395 CARY ROAD
                      PO BOX 492
                      FISHKILL, NY 12524


                      EAST STROUDSBURG AREA SCHOOL
                      36 SPANGENBURG AVE
                      E STROUDSBURG, PA 18301-2724


                      EAST TEXAS RIFLE AND PISTOL CL
                      PO BOX 2664
                      LONGVIEW, TX 75606-2664


                      EAST TEXAS SHOOTERS, INC
                      1454 MIDWAY LOOP E
                      LIVINGSTON, TX 77351-4677


                      EASTERN HILLS ROD & GUN CLUB
                      5594 ANSTEATT RD
                      BATAVIA, OH 45103-9602


                      EASTERN MORRISON COUNTY SPTMNS
                      PO BOX 442
                      PIERZ, MN 56364-0442


                      EASTERN NEBRASKA GUN CLUB
                      PO BOX 241612
                      OMAHA, NE 68124-5612
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 89 of
                                        265



                      EASTHAMPTON FISH & GAME ASSOCI
                      PO BOX 438
                      SOUTHAMPTON, MA 01073-0438


                      ECOLAB INC
                      26252 NETWORK PLACE
                      CHICAGO, IL 60673-1262


                      ED SNIFFEN
                      1031 W 4TH AVENUE SUITE 200
                      ANCHORAGE, AK 99501


                      EDWARDSBURG CONSERVATION CLUB
                      PO BOX 435
                      EDWARDSBURG, MI 49112


                      EFFECTIVE FIREARMS TRAINING LL
                      9806 W 60TH AVE
                      ARVADA, CO 80004


                      EGA DEFENSE LLC
                      1570 STATE ROUTE 38 NW
                      LONDON, OH 43140-9671


                      EILROF SERVICES, INC
                      640 MONTAUK WAY
                      ALPHARETTA, GA 30022-4705


                      EL CAMPO RIFLE AND PISTOL CLUB
                      PO BOX 1601
                      EL CAMPO, TX 77437-1601


                      ELASTICSEARCH INC
                      800 W EL CAMINO REAL
                      SUITE 350
                      MOUNTAIN VIEW, CA 94040
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 90 of
                                        265



                      ELECTRIC MOTOR REPAIR CO
                      8198A TERMINAL ROAD,STE.104
                      LORTON, VA 22079


                      ELECTRO RENT CORPORATION
                      10240 OLD COLUMBIA RD
                      SUITE D
                      COLUMBIA, MD 21046


                      ELECTRONIC TECH OF AMERICA INC
                      1096 MIDATLANTIC PARKWAY
                      MARTINSBURG, WV 25401


                      ELEMENT 27 INC
                      5583 ROSSEVELT ST
                      WHITEHALL, PA 18052


                      ELEY AMMUNITION
                      6 SUNSET PLAZA
                      KALISPELL, MT 59901


                      ELIAS ELOIM SECURITY INVESTIGA
                      817-819 NW 119 ST
                      NORTH MIAMI, FL 33168


                      ELICHAI LLC
                      116 N MAIN ST
                      LIVINGSTON, MT 59047


                      ELITE FIREARMS DEFENSE LLC
                      174 GLASTONBURY DR
                      MOORESVILLE, NC 28115


                      ELITE POWER AND ENERGY CORPORATION
                      11420 PLEASANT VALE ROAD
                      DELAPLANE, VA 20144
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 91 of
                                        265



                      ELITE POWER AND ENERGY CORPORATION
                      504 SHAW ROAD
                      SUITE 203
                      STERLING, VA 20166


                      ELIZABETH TOWNSHIP SPORTSMEN'S
                      40 COLONY SQ APT F
                      PITTSBURGH, PA 15239-2759


                      ELKHART COUNTY 4-H SHOOTING SP
                      66217 US HIGHWAY 33
                      GOSHEN, IN 46526-7341


                      ELLEN ROSENBLUM
                      JUSTICE BLDG
                      1162 COURT ST., NE
                      SALEM, OR 97301


                      ELLISON AVIATION INC
                      17917 S HOBART BLVD
                      GARDENA, CA 90248-3613


                      ELLWOOD WAMPUM ROD AND GUN CLU
                      322 MARTIN AVE
                      ELLWOOD CITY, PA 16117-2554


                      ELVERSON ROD AND GUN CLUB
                      2877 RIDGE RD
                      ELVERSON, PA 19520-8915


                      EMBRY-RIDDLE AERONAUTICAL UNIVERISTY INC
                      600 S CLYDE MORRIS BLVD
                      DAYTONA BEACH, FL 32114-3166


                      EMERALD EMPIRE GUN CLUB
                      PO BOX 1225
                      SPRINGFIELD, OR 97477-0149
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 92 of
                                        265



                      EMERALD EXPOSITIONS LLC
                      31910 DEL OBISPO
                      STE 200
                      SAN JUAN CAPISTRANO, CA 92675


                      EMERGENCY PREP NW LLC
                      10316 NE 197TH ST
                      BATTLE GROUND, WA 98604-7442


                      EMERSON KNIVES
                      1234 WEST 54TH ST
                      HARBOR CITY, CA 90710


                      EMMAUS CAPITAL HOLDINGS LLC
                      PO BOX 2442
                      RICHMOND HILL, GA 31324


                      EMPIRE PEWTER MFG CO INC
                      P O BOX 15
                      AMSTERDAM, NY 12010


                      EMPLOYMENT LAW GROUP PC, THE
                      888 17TH ST NW
                      SUITE 900
                      WASHINGTON, DC 20006


                      ENDURANCE AMERICAN SPECIALTY INS
                      1221 AVENUE OF THE AMERICAS
                      NEW YORK, NY 10020


                      ENERGY PANEL STRUCTURES
                      600 NNORTH VAN GORDON AVENUE
                      GRAETTINGER, IA 51342


                      EPIFANIO MARTINEZ
                      2021 SANTA FE DR
                      PUEBLO, CO 81006-2401
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 93 of
                                        265



                      EPLUS GROUP INC
                      PO BOX 8500-5270
                      PHILADELPHIA, PA 19178-5270


                      EPLUS GROUP, INC.
                      13595 DULLES TECHNOLOGY DRIVE
                      HERNDON, VA 20171


                      ERIC S. SCHMITT
                      SUPREME CT BLDG
                      207 W HIGH STREET
                      JEFFERSON CITY, MO 65101


                      ERP INC
                      14310 S INDIANA AVE
                      RIVERDALE, IL 60827-2823


                      ESC FIREARMS LLC
                      2800 OLD DAWSON RD STE 2-298
                      ALBANY, GA 31707


                      ESCONDIDO FISH & GAME ASSN.
                      P.O. BOX 460506
                      W-619-673-2844
                      ESCONDIDO, CA 92046


                      ESPOSITO MEDIATION LLC
                      8412 COMANCHE COURT
                      BETHESDA, MD 20817


                      ESWORTHY TARGET SYSTEM
                      301 4TH ST
                      BOX 19
                      ANNAPOLIS, MD 21403


                      ETHRIDGE ELECTRIC & GENERATOR SERVICES
                      6605 SIMMONS LANE
                      CLINTON, MD 20735
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 94 of
                                        265



                      EUSTIS GUN CLUB, INC
                      PO BOX 1284
                      EUSTIS, FL 32727-1284


                      EVENT LOGISTICS INC
                      700 CHURCH STREET
                      SUITE 100
                      NASHVILLE, TN 37203


                      EVENT TRANSPORTATION SYSTEMS INC
                      8500 PAUL REVER COURT
                      ANNANDALE, VA 22003


                      EX UMBRA DEFENSE SOLUTIONS
                      3854 SEIXAS PL
                      LAND O LAKES, FL 34639-4519


                      EXCELSIOR SPORTSMAN CLUB INC.
                      P.O. BOX 81
                      ELDRED, NY 12732


                      EXECUTIVE EAGLES ADV.
                      DBA PAS
                      1005 FREDERICK ROAD
                      CATONSVILLE, MD 21228


                      EXECUTIVE MAILING SERVICE
                      7855 WEST 111TH ST
                      PALOS HILLS, IL 60465


                      EXETER SPORTSMAN'S CLUB
                      PO BOX 1936
                      EXETER, NH 03833-1154


                      EXTREME TACTICS & TRAINING SOLUTIONS
                      620 GREATHOUSE RD
                      WAXAHACHIE, TX 75167-8326
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 95 of
                                        265



                      EXTREME TRAINING, LLC
                      1623 ARAB DR SE
                      OLYMPIA, WA 98501-6827


                      EXXON MOBILE/GECC
                      PROCESSING CENTER
                      PO BOX 688938
                      DES MOINES, IA 50368-8938


                      EYLER, JAMES R
                      2339 BOSTON ST
                      UNIT 4
                      BALTIMORE, MD 21224


                      F.I.T.S., INC.
                      3191 TERRACE AVE STE A
                      SLIDELL, LA 70458-4577


                      FACTIVA
                      DOW JONES & CO
                      PO BOX 30994
                      NEW YORK, NY 10087


                      FACTORYVILLE SPORTSMEN CLUB
                      139 CAREY HILL RD
                      TUNKHANNOCK, PA 18657-5639


                      FACTS ON FILE INC
                      132 WEST 31ST ST
                      16TH FLR
                      NEW YORK, NY 10001


                      FAIRFAX CITY GENERAL DISTRICT COURT
                      10455 ARMSTRONG ST
                      ROOM 304
                      FAIRFAX, VA 22030


                      FAIRFAX FLOORS, INC
                      2807-A MERRILEE DR
                      FAIRFAX, VA 22031
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 96 of
                                        265



                      FAIRFAX ROD & GUN CLUB INC
                      7039 SIGNAL HILL ROAD
                      MANASSAS, VA 20111-4212


                      FAIRFAX WATER
                      8570 EXECUTIVE PARK AVE
                      FAIRFAX, VA 22031


                      FAIRFAX WATER
                      PO BOX 71076
                      CHARLOTTE, NC 28272


                      FAIRFIELD SPORTSMEN'S ASSOC.
                      9292 CINCINNATI COLUMBUS RD
                      CINCINNATI, OH 45241-5121


                      FALL RIVER ROD AND GUN CLUB
                      PO BOX 571
                      FALL RIVER, MA 02722-0571


                      FALLS TWP. RIFLE & PISTOL ASSN
                      PO BOX 11
                      FAIRLESS HILLS, PA 19030-0011


                      FAMILY SUPPORT REGISTRY
                      PO BOX 2171
                      DENVER, CO 80201-2171


                      FARIBAULT RIFLE & PISTOL CLUB
                      22447 FAIRBANKS AVE
                      FARIBAULT, MN 55021-8381


                      FAYETTE COUNTY RIFLE & PISTOL
                      2704 N PARK RD
                      CONNERSVILLE, IN 47331-3039
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 97 of
                                        265



                      FEDEX
                      4103 COLLECTION CENTER DR
                      CHICAGO, IL 60693


                      FIDELITY ENGINEERING LLC
                      25 LOVETON CIRCLE
                      SPARKS, MD 21152


                      FIDELITY INVESTMENTS
                      INSTITUTIONAL OPERATIONS CO
                      PO BOX 73307
                      CHICAGO, IL 60673-7307


                      FIDELITY SECURITY LIFE INS - EYEMED
                      PO BOX 632530
                      CINCINNATI, OH 45263-2530


                      FIN & FEATHER CLUB OF MASON CO
                      6977 WEST PARTRIDGE CIR
                      LUDINGTON, MI 49431-9675


                      FIN FUR AND FEATHERS CLUB
                      PO BOX 102
                      FAIRHAVEN, MA 02719-0102


                      FINGER LAKES HUNT CLUB
                      PO BOX 251
                      AUBURN, NY 13021


                      FIRAC
                      1230 E RUSHOLME STREET
                      SUITE 107
                      DAVENPORT, IA 52803


                      FIRE & LIFE SAFETY AMERICA INC
                      7526 CONNELLEY DRIVE SUITE L
                      HANOVER, MD 21076
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 98 of
                                        265



                      FIRE AND LACE CONSULTING LLC
                      132 GLENN HILL DR
                      HENDERSONVILLE, TN 37075


                      FIREARMS EDUCATION & SAFETY
                      436 MOORLAND ST
                      VALLEJO, CA 94589-2914


                      FIREARMS SAFETY INSTRUCTOR GRO
                      1294 RIVERSIDE DR
                      SUAMICO, WI 54173-8113


                      FIREARMS TRAINING & EQUIPMENT
                      184 FAWN DR
                      REIDSVILLE, NC 27320-0256


                      FIREARMS TRAINING ACADEMY, INC
                      10910 SW 10TH CT
                      DAVIE, FL 33324-4160


                      FIRST DEFENSE FIREARMS INC
                      6 N MAIN ST STE 202B
                      UXBRIDGE, MA 01569-1871


                      FIRST TIME FIREARMS LLC
                      2 OAKDALE PL
                      BRANFORD, CT 06405


                      FIS DATA SYSTEMS INC
                      601 RIVERSIDE AVE
                      JACKSONVILLE, FL 32204


                      FISHER PRINT LLC
                      PO BOX 1020
                      MULINO, OR 97042
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 99 of
                                        265



                      FISHING VESSEL WINDY INC
                      8 SOUTH FULTON ST
                      MONTAUK, NY 11954


                      FLAGLER SPORTS & CONSERVATION
                      PO BOX 351221
                      PALM COAST, FL 32135-1221


                      FLOATING BANANA INC
                      1976 FITZPATRICK AVE SE
                      SALEM, OR 97306


                      FLORAL WAY INC
                      11130 SOUTH LAKES DR #K
                      RESTON, VA 20191


                      FLORENTINA ROSS
                      7583 FIELDSTONE RANCH SQ
                      VERO BEACH, FL 32967-2905


                      FLORHAM RIFLE AND PISTOL CLUB
                      127 BEECHWOOD RD
                      FLORHAM PARK, NJ 07932-2804


                      FLORIDA DEPARTMENT OF REVENUE
                      5050 W. TENNESSEE STREET
                      TALLAHASSEE, FL 32399-0120


                      FLORIDA FIREARMS INSTRUCTOR
                      5340 WINHAWK WAY
                      LUTZ, FL 33558-8038


                      FLORIDA GUN EXCHANGE
                      1050 S NOVA RD
                      ORMOND BEACH, FL 32174-7341
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 100 of
                                        265



                       FLYING D GUN CLUB LLC
                       7301 US HIGHWAY 27
                       BRANFORD, FL 32008


                       FLYING LEAP FILMS INC
                       1379 NORTH BROOKHURST CIRCLE
                       CENTERVILLE, UT 84014


                       FLYNN ENTERPRISES INC
                       ALLEGRA PRINT & IMAGING
                       45668 TERMINAL DR
                       DULLES, VA 20166


                       FN AMERICA
                       PO BOX 9424
                       MCLEAN, VA 22102


                       FOOSLAND SPORTSMAN'S CLUB
                       208 WEST VINE ST LOT 18
                       LE ROY, IL 61752-1797


                       FORD CREDIT
                       PO BOX 790072
                       ST. LOUIS, MO 63179-0072


                       FORD MOTOR CREDIT (RED CARPET LEASE)
                       6120 STONERIDGE MALL DR
                       SUITE 200
                       PLEASANTON, CA 94588


                       FOREMOST DEFENSIVE SOLUTIONS L
                       962 S 1630 W
                       LEHI, UT 84043-4819


                       FORENSIC RISK ALLIANCE, INC.
                       40 WESTMINSTER ST
                       SUITE 500
                       PROVIDENCE, RI 02903
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 101 of
                                        265



                       FORGE PROMOTIONS LLC
                       PO BOX 1899
                       ATTLEBORO, MA 02703


                       FORT CLARK GUN CLUB
                       PO BOX 1816
                       BRACKETTVILLE, TX 78832-1816


                       FORT FAIRFIELD RIFLE AND PISTO
                       PO BOX 287
                       FT FAIRFIELD, ME 04742-0287


                       FORT HILL RIFLE & PISTOL CLUB
                       12920 GRAMLICH RD SW
                       LAVALE, MD 21502-6114


                       FORT LARNED ARMS ASSN. INC.
                       916 MAIN STREET
                       P.O. BOX 477
                       LARNED, KS 67550-0477


                       FORUM FOUNDRY INC
                       PO BOX 3503
                       CEDAR PARK, TX 78630-3503


                       FOUNDATION FIRST FIREARMS ACAD
                       8920 PAXTON RD
                       JACKSONVILLE, FL 32219-2358


                       FOUR ACES, INC.
                       6604 N 30TH ST
                       OMAHA, NE 68112-3310


                       FOUR SCORE AND SEVEN FIREARMS
                       461 PHEASANT RIDGE RD
                       LAKE ZURICH, IL 60047
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 102 of
                                        265



                       FOUR STAR PRINTING
                       43671 TRADE CENTER PL., STE 154
                       DULLES, VA 20166


                       FOXCROFT COLONY CONDOMINIUM UNIT OWNERS
                       3201 JERMANTOWN RD
                       STE 800
                       FAIRFAX, VA 22030


                       FRAN AND MIKE LLC
                       370 MARIAVILLE RD
                       SCHENECTADY, NY 12306


                       FRANCHISE TAX BOARD
                       P O BOX 942857
                       SACRAMENTO, CA 94257-0551


                       FRANKLIN REVOLVER & RIFLE ASSO
                       PO BOX 42
                       FRANKLIN, NJ 07416-0042


                       FREDERICK CHAPTER #1 IZZAK WAL
                       5818 MORLAND DR N
                       ADAMSTOWN, MD 21710-9456


                       FREEDOM FIREARMS 101 LLC
                       S3570 SNYDER LN
                       VIROQUA, WI 54665


                       FREEMAN DECORATING SERVICES COMPANY
                       8801 AMBASSADOR DR
                       DALLAS, TX 75247-4622


                       FREEMAN EXPOSITIONS INC
                       PO BOX 660613
                       DALLAS, TX 75266-0613
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 103 of
                                        265



                       FRONTIERS TACTICAL TRAINING LL
                       1817 MCGOUGAN RD
                       FAYETTEVILLE, NC 28303-4178


                       FTI
                       8 VREELAND RD
                       FLORHAM PARK, NJ 07932


                       FTS TRAINING LLC
                       700 PLEASANT ST STE LL2
                       NEW BEDFORD, MA 02740-6254


                       FULLSCOPE TRAINING LLC
                       1204 PARKWOOD LN
                       GARDEN CITY, KS 67846-4560


                       FULTON GOODWILL ENTERPRISES IN
                       539 CAPITAL AVE SW
                       BATTLE CREEK, MI 49015-2627


                       FUNDAMENTAL FIREARMS MANAGEMENT, LLC
                       11903 MAIN STREET
                       FREDERICKSBURG, VA 22408


                       G&G INTERNATIONAL,LLC
                       3033 S.PARKER RD.
                       SUITE 504
                       AURORA, CO 80014


                       G&G OUTFITTERS INC
                       4901 FORBES BLVD
                       LANHAM, MD 20706


                       G-FORCE INVESTIGATIONS LLC
                       50 SOUTHVIEW DRIVE
                       BIGLERVILLE, PA 17307
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 104 of
                                        265



                       G-OUTDOORS, INC
                       13947 CENTRAL AVE
                       CHINO, CA 91710


                       G.A.T. GUNS
                       14N. 915 RT. 25
                       DUNDEE, IL 60118


                       G96 PRODUCTS COMPANY
                       85 5TH AVE
                       BUILDING #6
                       PATERSON, NJ 07524


                       GALCO INTERNATIONAL INC.
                       2019 WEST QUAIL AVE
                       PHOENIX, AZ 85027


                       GARAN INVESTMENTS INC
                       PO BOX 540344
                       HOUSTON, TX 77254-0344


                       GARDEN SPOT GIFTS, INC.
                       150 NORTH 3RD ST
                       GETTYSBURG, PA 17325


                       GARRISON RIFLE AND REVOLVER CL
                       1365 RIVERWOOD WAY
                       CURTIS BAY, MD 21226-2147


                       GASPARE MARTURANO
                       6 BROOKDALE LN
                       BROOKFIELD, CT 06804-3000


                       GATEHOUSE CANDLES LLC
                       69 W MAIN ST
                       WAYNESBORO, PA 17268-1555
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 105 of
                                        265



                       GATEWAY CIVIL LIBERTIES ALLIAN
                       5133 CROSSWOOD DR
                       SAINT LOUIS, MO 63129-2408


                       GATLINBURG SPORTMEN'S CLUB
                       PO BOX 1666
                       GATLINBURG, TN 37738-1666


                       GCF SOLUTIONS, LLC
                       7277 TINSLEY WAY
                       MANASSAS, VA 20111


                       GENERAL ARMY SURPLUS
                       1256 HALLS CHAPEL RD
                       BOWLING GREEN, KY 42101


                       GENERAL EXPOSITION SERVICES INC
                       205 WINDSOR RD
                       POTTSTOWN, PA 19464


                       GENESIS ONE ACADEMY LLC
                       2902 IRONWOOD DR
                       AKRON, OH 44312-5809


                       GENX COMBAT SOLUTIONS LLC
                       1410 QUINCE ST
                       SULPHUR, LA 70663-6120


                       GEORGIA WILDLIFE FEDERATION
                       11600 HAZELBRAND ROAD
                       COVINGTON, GA 30014


                       GETTY IMAGES (US) INC
                       P O BOX 953604
                       ST.LOUIS, MO 63195-3604
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 106 of
                                        265



                       GFK MEDIAMARK & RESEARCH & INTELLIGENCE,
                       ATTN: FINANCE
                       200 LIBERTY ST
                       1 WORLD FINANCIAL CENTER, 4TH FL
                       NEW YORK, NY 10281


                       GFK US HOLDINGS INC
                       200 LIBERTY ST
                       1 WORLD FINANCIAL CENTER, 4TH FL
                       NEW YORK, NY 10281


                       GHOSTBLIND
                       PO BOX 644
                       MARIETTA, OH 45750


                       GLEN BURNIE GUN CLUB
                       3035 FREEWAY
                       BALTIMORE, MD 21227


                       GLM COMMUNICATIONS INC
                       242 WEST 27TH STREET STE 1B
                       NEW YORK, NY 10001


                       GLOBAL ELITE PROTECTION & SECU
                       223 E FLAGLER ST
                       STE 504
                       MIAMI, FL 33131


                       GLOBAL EXPERIENCE SPECIALISTS INC
                       7050 LINDEL RD
                       LAS VEGAS, NV 89118


                       GLOBAL NEW BEGININGS INC.
                       4042 W. 82ND COURT
                       MERRILLVILLE, IN 46410


                       GLOBAL PHOTOLOGISTS LTD
                       7248 15H CT NE
                       SAINT PETERSBURG, FL 33702-4604
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 107 of
                                        265



                       GLOBAL PRINTING INC
                       3670 WHEELER AVE
                       ALEXANDRIA, VA 22304


                       GLOBAL RESOURCE SERVICES LLC
                       6929 N HAYDEN RD
                       SUITE C4-308
                       SCOTTSDALE, AZ 85250-7970


                       GLOBAL TRADING AGENTS
                       464 ALLEN ROAD
                       SWEETWATER, TN 37874


                       GLOBE-MIAMI GUN CLUB
                       PO BOX 336
                       GLOBE, AZ 85502-0336


                       GODFATHER GUNNS SERVICES
                       12231 SW 205TH TER
                       MIAMI, FL 33177-5659


                       GOLD CRUST BAKING CO INC
                       6200 COLUMBIA PARK RD
                       LANDOVER, MD 20875


                       GOLDEN GATE NRA MEMBERS COUNCI
                       1279 43RD AVE
                       SAN FRANCISCO, CA 94122-1212


                       GOLDEN GUN CLUB
                       6097 DUNRAVEN ST
                       GOLDEN, CO 80403-1005


                       GOLDEN TRIANGLE GUN CLUB
                       PO BOX 696
                       PORT NECHES, TX 77651-0696
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 108 of
                                        265



                       GOLF PRESS ASSOCIATION
                       5241 TURNING BRANCH WAY
                       GLEN ALLEN, VA 23059


                       GOOD PRINTERS INC
                       213 DRY RIVER ROAD
                       BRIDGEWATER, VA 22812


                       GOOD SPORTSMAN MARKETING, LLC
                       ATTN: PAUL BUTSKI
                       3385 ROY ORR BLVD
                       GRAND PRAIRIE, TX 75050


                       GOOGLE
                       1600 AMPHITHEATRE PARKWAY
                       MOUNTAIN VIEW, CA 94043


                       GOPHER RIFLE AND REVOLVER CLUB
                       PO BOX 18023
                       MINNEAPOLIS, MN 55418-0023


                       GORDON MACDONALD
                       33 CAPITOL STREET
                       CONCORD, NH 03301


                       GOSCHINSKI FIN FEATHER FUR OUT
                       606 US HIGHWAY 250 E
                       ASHLAND, OH 44805


                       GOULD PAPER CORPORATION
                       C/O WARREN CONNOR
                       99 PARK AVENUE
                       10TH FLOOR
                       NEW YORK, NY 10016


                       GOVERNOR'S RESIDENCE
                       4750 N MERIDIAN ST
                       INDIANAPOLIS, IN 46208
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 109 of
                                        265



                       GRAINGER
                       101 INTERNATIONAL DR.
                       DULLES, VA 20166


                       GRANITE TELECOMMUNICATIONS LLC DC
                       100 NEWPORT AVENUE EXTENSION
                       BOSTON, MA 02171


                       GRATIOT CONSERVATION CLUB
                       614 MAPLE ST
                       LENA, IL 61048


                       GRAY LOON OUTDOOR MARKETING GROUP
                       300 SE RIVERSIDE DR
                       SUITE 200
                       EVANSVILLE, IN 47713


                       GREATER RICHMOND CONVENTION CENTER AUTHO
                       403 N THIRD ST
                       RICHMOND, VA 23219


                       GREEN HILLS MEDIA & COMMUNICAT
                       35 E HORIZON RIDGE
                       SUITE 110-199
                       HENDERSON, NV 89002


                       GREEN MILL SPORTSMAN'S
                       PO BOX 350506
                       WESTMINSTER, CO 80035-0506


                       GREEN TOP SPORTING GOODS
                       10193 WASHINGTON HWY
                       GLEN ALLEN, VA 23059-1959


                       GREEN VALLEY RIFLE AND PISTOL
                       4350 E ACADEMY RD
                       HALLSVILLE, MO 65255-9707
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 110 of
                                        265



                       GREENBELT GUN CLUB INC
                       PO BOX 14
                       GREENBELT, MD 20768-0014


                       GREENE COUNTY FISH & GAME ASSO
                       PO BOX 64
                       XENIA, OH 45385-0064


                       GREENFEILD FISH & GAME CLUB
                       218 FAIRWAY DRIVE
                       NEW HARTFORD, NY 13413


                       GRIFFIN GUN CLUB
                       168 REBECCA CIRCLE
                       GRIFFIN, GA 30224


                       GRINDING CO OF AMERICA INC
                       105 ANNABEL AVE.
                       BALTIMORE, MD 21225


                       GROUP THERAPY FIREARMS TRAININ
                       244 SEAL AVE
                       BILOXI, MS 39530-2920


                       GRUVER COMPANY INC
                       3342 BLADENSBURG ROAD
                       LOWER LEVEL-B
                       BRENTWOOD, MD 20722


                       GTG LLP
                       7251 AMIGO ST
                       SUITE 210
                       LAS VEGAS, NV 89119


                       GUARDIAN 6 LLC
                       225 HWY 50
                       KENDALL, KS 67857
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 111 of
                                        265



                       GUARDIAN PERSONAL DEFENSE TRAI
                       403 LENNOX CT
                       OSWEGO, IL 60543


                       GUERNSEY OFFICE PROD
                       PO BOX 10846
                       CHANTILLY, VA 20153


                       GULF COAST SHOOTERS LLC
                       20 LOBLOLLY CT
                       MANDEVILLE, LA 70448-7551


                       GUN DIGEST
                       PO BOX 421757
                       PALM COAST, FL 32142-9875


                       GUNLOCK, JULIE V
                       907 WEST BRADDOCK RD
                       ALEXANDRIA, VA 22302


                       GUNSITE ACADEMY, INC
                       2900 W GUNSITE RD
                       PAULDEN, AZ 86334-4301


                       GUNZILLA/TOP DUCK PRODUCTS LLC
                       2902 SANDERS RD
                       LANSING, MI 48917


                       GURBIR GREWAL
                       RICHARD J. HUGHES JUSTICE COMPLEX
                       25 MARKET STREET
                       PO BOX 080
                       TRENTON, NJ 08625


                       H&M METAL PROCESSING
                       1414 KENMORE BOULEVARD
                       AKRON, OH 44314
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 112 of
                                        265



                       HAL HARLESS
                       1107 CLYDE EDGERTON DR
                       KERNERSVILLE, NC 27284-7972


                       HALE NORTHEASTERN INC
                       828 EAST FERRY ST
                       BUFFALO, NY 14211


                       HALTOM CITY RIFLE AND PISTOL C
                       PO BOX 14291
                       FORT WORTH, TX 76117-0291


                       HAMBURG RIFLE & PISTOL CLUB
                       PO BOX 12
                       HAMBURG, PA 19526-0012


                       HAMBURG ROD & GUN
                       PO BOX 187
                       HAMBURG, NY 14075-0187


                       HAMBY SERVICES CORPORATION
                       30 BUCKHORN TRAIL
                       HARTWOOD, VA 22406


                       HAMDEN FISH & GAME PROT ASC
                       PO BOX 5619
                       HAMDEN, CT 06525


                       HAMILTON & WENHAM ROD & GUN CL
                       PO BOX 2413
                       SOUTH HAMILTON, MA 01982-0413


                       HAMILTON FAMILY ENTERPRISES IN
                       4201 S PARKER RD
                       AURORA, CO 80014-4203
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 113 of
                                        265



                       HAMPTON ROD & GUN CLUB, INC
                       PO BOX 826
                       HAMPTON, NH 03843-0826


                       HANFORD COMBAT PISTOL TEAM
                       PO BOX 1600
                       #G5-50
                       RICHLAND, WA 99352-1676


                       HARLEY LIMEHOUSE, JR
                       PO BOX 540
                       JOHNS ISLAND, SC 29457-0540


                       HARRISBURG HUNTERS & ANGLERS A
                       6611 HUNTERS RUN RD
                       HARRISBURG, PA 17111-4828


                       HARRISBURG MALL LIMITED PARTNERSHIP
                       2560 LORD BALTIMORE DR
                       BALTIMORE, MD 21244


                       HARTWICK COLLEGE
                       1 HARTWICK DRIVE
                       PO BOX 4020
                       ONEONTA, NY 13820


                       HAT CREEK RIFLE AND PISTOL CLU
                       21212 OAK KNOLL RD
                       REDDING, CA 96003-7682


                       HAUPTMAN HAM LLP
                       LOWE HAUPTMAN HAM & BERNER LLP
                       1700 DIAGONAL ROAD
                       SUITE 310
                       ALEXANDRIA, VA 22314


                       HAVERHILL HOUND ROD & GUN CLUB
                       PO BOX 770
                       HAVERHILL, MA 01831-1477
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 114 of
                                        265



                       HAWAII DEPARTMENT OF TAXATION
                       PO BOX 1425
                       HONOLULU, HI 96806-1425


                       HEAD START CAPS
                       17145 MARGAY AVE
                       CARSON, CA 90746


                       HEAD WEST INC.
                       15650 S. AVALON BLVD
                       COMPTON, CA 90220


                       HECKLER & KOCH, INC.
                       5675 TRANSPORT BLVD
                       COLUMBIA, GA 35173


                       HECLA COMMUNITY SPORTSMAN CLUB
                       BOX 151
                       HECLA, SD 57446


                       HECTOR BALDERAS
                       PO DRAWER 1508
                       SANTA FE, NM 87504


                       HELEN BERMAN MARKETING CONSULTANTS, INC.
                       15330 ALBRIGHT ST #302
                       PACIFIC PALISADES, CA 90272


                       HENRICO COUNTY
                       4301 EAST PARHAM ROAD
                       HENRICO, VA 23228


                       HENRY REPEATING ARMS CO.
                       59 EAST 1ST STREET
                       BAYONNE, NJ 07002
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 115 of
                                        265



                       HERBERT SLATERY
                       425 5TH AVENUE NORTH
                       NASHVILLE, TN 37243


                       HERMINIE #2 GAME ASSOCIATION
                       PO BOX 13
                       HERMINIE, PA 15637-0013


                       HERNANDO SPORTSMAN CLUB INC.
                       P.O. BOX 10754
                       BROOKSVILLE, FL 34601


                       HI DESERT ROD AND GUN CLUB
                       PO BOX 69
                       YUCCA VALLEY, CA 92286-0069


                       HI-TECH TACKLE
                       14369 PAK ORCHARD ON THE LAKE
                       WATERPORT, NY 14571


                       HICKORY CREEK OUTFITTER
                       1230 WEST 570TH AVE
                       MCCUNE, KS 66753


                       HIGH CALIBER CONCEALED CARRY T
                       PO BOX 196
                       HIGDEN, AR 72067


                       HIGH ROCK SHOOTING ASSN
                       96 TAINE MOUNTAIN RD
                       BURLINGTON, CT 06013-1913


                       HIGHLAND PISTOL & RIFLE CLUB
                       13312 BELLM RD
                       PO BOX 2
                       HIGHLAND, IL 62249-0002
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 116 of
                                        265



                       HIS SIGN: SIGN LANGUAGE IN TERPRETING
                       44050 ASHBURN SHOPPING PLAZA
                       SUITE 195-639
                       SHABURN, VA 20147


                       HNR GUNWORKS LLC
                       3238 S FLORIDA AVE
                       INVERNESS, FL 34450-6876


                       HOBBS GUN CLUB
                       PO BOX 2295
                       HOBBS, NM 88241-2295


                       HODGKINS AND ASSOCIATES
                       4747 PINNACLE DRIVE
                       BRADENTON, FL 34208


                       HOLLYWOOD BANNERS INC -USE 10020490
                       539 OAK STREET
                       COPIAQUE, NY 11726


                       HOLLYWOOD RIFLE AND PISTOL CLU
                       2989 STIRLING RD
                       DAHIA BEACH, FL 33312-6528


                       HOLMES HARBOR ROD & GUN CLUB
                       PO BOX 151
                       LANGLEY, WA 98260-0151


                       HOLMESBURG FISH & GAME PROTECT
                       5100 PENNYPACK ST
                       PHILADELPHIA, PA 19136-1620


                       HOLTZMAN VOGEL JOSEFIAK PLLC
                       45 NORTH HILL DR
                       STE 100
                       WARRENTON, VA 20186
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 117 of
                                        265



                       HOLYOKE REVOLVER CLUB INC
                       PO BOX 543
                       HOLYOKE, MA 01041-0543


                       HOME GUARD ASSOCIATES INC
                       3 DOUGLAS CT N
                       HOMOSASSA, FL 34446-3832


                       HOMEWOOD RIFLE AND PISTOL CLUB
                       6704 QUIET HOURS
                       COLUMBIA, MD 21045


                       HONEYWELL SPORTSMAN CLUB
                       2500 W UNION HILLS DR
                       PHOENIX, AZ 85027-5139


                       HOOSIER HILLS RIFLE & PISTOL C
                       3520 VOYLES RD
                       MARTINSVILLE, IN 46151-8412


                       HOOTSUITE INC
                       5 EAST 8TH AVENUE
                       VANCOUVER V5T1R6


                       HORMAN, BROOK GILBERT
                       2511 FILMORE ST
                       SALT LAKE CITY, UT 84106


                       HORMTOWN RIFLE & PISTOL
                       210 E MAIN ST
                       REYNOLDSVILLE, PA 15851-1247


                       HORN INTERPRETING SERVICES INC
                       1453 E VESPER TRAIL
                       PO BOX 279
                       SAN TAN VALLEY, AZ 85140
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 118 of
                                        265



                       HOUSE DOCTOR, LLC
                       4529 E LUDLOW DR
                       PHOENIX, AZ 85032-5512


                       HOWARDS GROVE ROD AND GUN CLUB
                       519 CARDINAL LN
                       HOWARDS GROVE, WI 53083-1406


                       HOWELL GUN CLUB
                       PO BOX 53
                       HOWELL, MI 48844-0053


                       HUDSON FISH & GAME CLUB
                       29 SAINT ANTHONY DR
                       HUDSON, NH 03051-5066


                       HUDSON VALLEY SPORTSMEN'S ASSO
                       3 BAIN AVE
                       POUGHKEEPSIE, NY 12601-1830


                       HUMAN KINETICS
                       ATTN: JENNIFER MULCAHEY
                       1607 N. MARKET STREET
                       P.O. BOX 5076
                       CHAMPAIGN, IL 61820


                       HUMBOLDT RIFLE AND PISTOL CLUB
                       708 2ND AVE N
                       DAKOTA CITY, IA 50529-5118


                       HUNGERFORD ARMS CO LTD
                       101 NORTH WELLWOOD AVENUE
                       SUITE 9
                       LINDENHURST, NY 11757


                       HUNTER'S GARDEN INC
                       PO BOX 273
                       SPEONK, NY 11972-0273
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 119 of
                                        265



                       HUNTINGTON RIFLE & PISTOL CLUB
                       3958 SCOUT CAMP ROAD
                       ONA, WV 25545


                       HUNTSMAN HOLDINGS LLC
                       2500 EAST KEARNEY ST
                       SPRINGFIELD, MO 65898


                       HURON GUN COLLECTORS INC
                       554 W MAIN ST
                       MANCHESTER, MI 48158


                       HURRICANE BUTTERFLY HOLDINGS I
                       100 ANDOVER PARK W STE 150-105
                       TUKWILA, WA 98188


                       I156, LLC
                       141 ROBERT E LEE BLVD #247
                       NEW ORLEANS, LA 70124-2534


                       I2INTERGRATION
                       ATTN: FORSEBERG GROUP INC.
                       1001 CENTENNIAL WAY
                       SUITE 401
                       LANSING, MI 48917


                       ICFRA
                       45 SHIRLEY BLVD
                       NEPEAN, ONTARIO K2K2W6


                       IDAHO STATE TAX COMMISSION
                       800 PARK BLVD PLAZA IV
                       PO BOX 36
                       BOISE, ID 83722-2210


                       IDENTIFY YOURSELF
                       61246 NORTH CROATAN HIGHWAY
                       KITTY HAWK, NC 27949
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 120 of
                                        265



                       IDENTITY STRONGHOLD, LLC
                       565 PAUL MORRIS DRIVE
                       ENGLEWOOD, FL 34223


                       IDM PRODUCTIONS LLC
                       PO BOX 5506
                       WINTER PARK, FL 32793


                       IDSCIENCE INC
                       23 JAYAR RD
                       MEDWAY, MA 02053


                       IHEART COMMUNICATIONS INC
                       20880 STONE OAK PKWY
                       SAN ANTONIO, TX 78258-7460


                       IHEART MEDIA & ENTERTAINMENT INC
                       1559 W 4TH ST
                       WILLAIMSPORT, PA 17701


                       ILES CUSTOM GUNSMITHING
                       10290 JONESVILLE RD
                       ALLEN, MI 49227


                       ILLIANA SKEET & TRAP CLUB LLC
                       PO BOX 271
                       CAYUGA, IN 47928-0271


                       ILLINOIS CHARITY BUREAU FUND
                       100 W RANDOLPH ST
                       11TH FLR
                       CHICAGO, IL 60601


                       ILLINOIS DEPARTMENT OF NATURAL RESOURCES
                       ONE NATURAL RESOURCES WAY, OFFICE OF THE
                       SPRINGFIELD, IL 62702
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 121 of
                                        265



                       ILLINOIS DEPARTMENT OF REVENUE, RETAILER
                       ILLINOIS DEPARTMENT OF REVENUE
                       RETAILERS OCCUPATION TAX
                       SPRINGFIELD, IL 62796-0001


                       IMAGE DIRECT
                       200 MONROE AVE
                       BUILDING 4
                       FREDERICK, MD 21701


                       IMAGES ON THE WILDSIDE
                       18 GARDENER PARK DR
                       BOZEMAN, MT 59715


                       IMPACT GUNS AND ARCHERY
                       10306 AIRPORT HWY
                       SWANTON, OH 43558-9609


                       INBANK
                       PO BOX 1028
                       RATON, NM 87740


                       INDIANA & OHIO FIREARM LLC
                       9959 STATE ROUTE 49
                       ROCKFORD, OH 45882-9707


                       INDIANA DEPARTMENT OF REVENUE
                       PO BOX 7218
                       INDIANAPOLIS, IN 46207-7218


                       INDIANA PRINTING AND PUBLISHING
                       1713 GRAFTON RIDGE CT
                       FOREST HILL, MD 21050


                       INDIANA STATE RIFLE & PISTOL A
                       2101 EVANS AVE
                       VALPARAISO, IN 46383-4007
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 122 of
                                        265



                       INFOCISION MANAGEMENT CORP
                       325 SPRINGSIDE DR
                       AKRON, OH 44333


                       INFORMATICA CORPORATION
                       2100 SEAPORT BOULEVARD
                       REDWOOD CITY, CA 94063


                       INGSOC DEFENSIVE LLC
                       PO BOX 1483
                       MEDINA, OH 44258-1483


                       INNOVATIVE ACQUISITIONS INC DB
                       6511 BARFIELD DR
                       DALLAS, TX 75252-2503


                       INOVA EMPLOYEE ASSISTANCE-FOR EAP
                       3949 PENDER DR
                       SUITE 310
                       FAIRFAX, VA 22030


                       INOVA HEALTH CARE SERVICES
                       2700 PROSPERITY AVE
                       SUITE 100
                       FAIRFAX, VA 22031


                       INSIGHT FIREARMS TRAINING LLC
                       2407 W EASY ST
                       ROGERS, AR 72756


                       INTEGRAL DEFENSE GROUP LLC
                       78 MORRIS CRES
                       WEST SENECA, NY 14224


                       INTEGRITY LAND WORKS LLC
                       3817 ELIZABETHTOWN ROAD
                       MANHEIM, PA 17545
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 123 of
                                        265



                       INTELLIGENCE SERVICES LLC
                       PO BOX 142682
                       SAINT LOUIS, MO 63114


                       INTELLIGENT FIREARM SOLUTIONS
                       5B HOMESTEAD DR
                       DERRY, NH 03038-4447


                       INTELLIMARK TECHNOLOGIES INC
                       909 AVIATION PARKWAY
                       SUITE 900
                       MORRISVILLE, NC 27560


                       INTERNAL REVENUE SERVICE
                       PHILADELPHIA SERVICE CENTER
                       PHILADELPHIA, PA 19255-0030


                       INTERNAL REVENUE SERVICE (IRS)
                       1111 CONSTITUTION AVENUE NORTHWEST
                       WASHINGTON, D.C., DC 20224


                       INTERNAL REVENUE SERVICE (IRS)
                       1111 CONSTITUTION AVENUE NORTHWEST
                       WASHINGTON, D.C., DC 20224


                       INTERNAL REVENUE SERVICE, DEPARTMENT OF
                       201 WEST RIVERCENTER BLVD
                       COVINGTON, N/A 41011-0000


                       INTERNATIONAL FIREARMS CONSULTANTS
                       PO BOX 720
                       KINGSTON, NH 03848


                       INTERNATIONAL INSTITUTE FOR CONFLICT PRE
                       30 EAST 33 STREET
                       6 FLOOR
                       NEW YORK, NY 10016
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 124 of
                                        265



                       INTERNATIONAL SECURITY SERVICE
                       6619 S DIXIE HWY # 149
                       MIAMI, FL 33143-7919


                       INTERNATIONAL SPORTSMEN'S EXPO
                       PO BOX 2569
                       VANCOUVER, WA 98668


                       INTL LAW ENFORCEMENT & TRAINER
                       109 THERESA DRIVE
                       MULLICA HILL, NJ 08062


                       INTRADO ENTERPRISE COLLABORATION INC
                       11808 MIRACLE HILLS DR
                       OMAHA, NE 68154


                       INTRADO LIFE & SAFETY
                       11808 MIRACLE SALES DRIVE
                       OMAHA, NE 68154


                       INVENTIVE INCENTIVES AND INSURANCE SERVI
                       6100 KENTLAND AVENUE
                       WOODLAND HILLS, CA 91367


                       INVICIS, INC
                       9042 E ZEBULON CIR
                       PARKER, CO 80134-5730


                       IOWA SHOW PRODUCTIONS INC
                       PO BOX 2460
                       WATERLOO, IA 50704


                       IOWA STATE RIFLE & PISTOL ASSN
                       240 PROSPECT RD
                       NORTH LIBERTY, IA 52317-9660
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 125 of
                                        265



                       IPROMOTEU.COM INC
                       DEPT CH 17195
                       PALATINE, IL 60055-7195


                       IRON MOUNTAIN
                       PO BOX 27129
                       NEW YORK, NY 10087-7129


                       IRON MOUNTAIN INTELLECTUAL PRO
                       2100 NORCROSS PARKWAY
                       SUITE 150
                       NORCROSS, GA 30071


                       IRON MOUNTAIN RECORDS MGMT
                       1000 CAMPUS DRIVE
                       COLLEGEVILLE, PA 19426


                       IRVING ISD TAX OFFICE
                       2621 W AIRPORT FWY
                       PO BOX 152021
                       IRVING, TX 75015-2021


                       ITASCA GUN CLUB
                       PO BOX 201
                       GRAND RAPIDS, MN 55744-0201


                       ITO AND BOYS LLC
                       2631 US HWY 84
                       CHAMA, NM


                       IZAAK WALTON LEAGUE OF AMERICA
                       PO BOX 118
                       DAMASCUS, MD 20872-0118


                       J AND J FAMILY DEFENSE LLC
                       133 DELANEY CT
                       RINEYVILLE, KY 40162
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 126 of
                                        265



                       J JENKINS SONS CO INC
                       ATTN: SHIRLEY SPARAGANA
                       1801 WHITEHEAD RD
                       BALTIMORE, MD 21207


                       J&A MARKETING LLC
                       200 COMPASS CIRCLE
                       NORTH KINGSTOWN, RI 02852


                       J. DAVID THOMPSON, SR.
                       5420 ALPINE DR
                       CROSS LANES, WV 25313-1665


                       JAKES GOLF CARTS LLC
                       7741 US HWY 522 SOUTH
                       MCVEYTOWN, PA 17051


                       JAMESTOWN RIFLE CLUB INC.
                       P.O. BOX 152
                       JAMESTOWN, NY 14702


                       JAMS, INC
                       18881 VON KARMAN AVE, SUITE 350
                       IRVINE, CA 92612


                       JAMS, INC.
                       ARBITRATION AND ADR SERVICES
                       71 S. WACKER DRIVE
                       SUITE 2400
                       CHICAGO, IL 60606


                       JANE SNAPP
                       427 LONGWORTH BLVD
                       DUNCANVILLE, TX 75116-2633


                       JARVIS FIREARMS TRAINING LLC
                       3608 GOLD CREST LN
                       ROSAMOND, CA 93560-6804
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 127 of
                                        265



                       JASON RAVNSBORG
                       1302 EAST HIGHWAY 14
                       SUITE 1
                       PIERRE, SD 57501


                       JEFF LANDRY
                       PO BOX 94095
                       BATON ROUGE, LA 70804


                       JEFFERSON CITY PARISH, BUREAU OF REVENUE
                       PO BOX 248
                       GRETNA, LA 70054-0248


                       JEFFERSON LEASING
                       BANCORP BANK, THE
                       2127 ESPY COURT, SUITE 208
                       CROFTON, MD 21114


                       JEFFERSON SPORTSMENS ASSOC.
                       PO BOX 54
                       CODORUS, PA 17311-0054


                       JENNINGS CONSULTING CORPORATIO
                       406 PLEASANT MEADOWS CV
                       CABOT, AR 72023-8961


                       JOE BOB OUTFITTERS
                       4850 GENERAL HAYS RD
                       HAYS, KS 67601-6002


                       JOHN CABOT UNIVERSITY
                       1999 MOMENTUM PLACE
                       CHICAGO, IL 60689-5319


                       JOHN R. AMES, CTA
                       DALLAS COUNTY TAX ASSESSOR
                       PO BOX 139066
                       DALLAS, TX 75313-9066
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 128 of
                                        265



                       JOHNSBURG'S JR OUTDOOR CLUB INC
                       500 HUDSON ST
                       JOHNSBURG, NY 12843


                       JOHNSTOWN INC
                       2000 WEST 41ST STREET
                       BALTIMORE, MD 21211


                       JOHNSTOWN RIFLE & PISTOL CLUB
                       PO BOX 1148
                       JOHNSTOWN, PA 15907-1148


                       JOSH KAUL
                       WISCONSIN DEPARTMENT OF JUSTICE
                       STATE CAPITOL, ROOME 114 EAST
                       PO BOX 7857
                       MADISON, WI 53707


                       JOSH SHAPIRO
                       PENNSYLVANIA OFFICE OF ATTORNEY GENERAL
                       16TH FLOOR
                       STRAWBERRY SQUARE
                       HARRISBURG, PA 17120


                       JOSH STEIN
                       DEPT OF JUSTICE
                       PO BOX 629
                       RALEIGH, NC 27602


                       JP LILLEY & SON INC
                       2009 NORTH 3RD ST
                       HARRISBURG, PA 17102


                       JP SQUARED CONSULTING INC
                       6972 W 81ST AVE
                       ARVADA, CO 80003-2015


                       JT INTERNATIONAL, INC
                       1500 N DIXIE HWY #200
                       WEST PALM BEACH, FL 33401-2716
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 129 of
                                        265



                       JUDGE OF PROBATE
                       PO BOX 233
                       MONTGOMERY, AL 36101-0233


                       K B STEWART EXCLUSIVE GUNS
                       11261 S 800 W
                       COVINGTON, IN 47932-7938


                       K&L GATES
                       599 LEXINGTON AVE
                       NEW YORK, NY 10022


                       K3 TACTICAL LLC
                       119 TAMIAMI TRAIL STE D
                       PORT CHARLOTTE, FL 33953-4555


                       KAESER & BLAIR INC
                       4236 GRISSOM DRIVE
                       BATAVIA, OH 45103


                       KANSAS DEPT OF REVENUE
                       915 SW HARRISON ST
                       TOPEKA, KS 66625-5000


                       KANSAS SECRETARY OF STATE
                       120 SW 10TH AVE
                       1ST FLR
                       TOPEKA, KS 66612-1594


                       KARL RACINE
                       400 6TH ST
                       NW
                       WASHINGTON, D.C., DC 20001


                       KASTLE SYSTEMS, LLC
                       6402 ARLINGTON BLVD.
                       FALLS CHURCH, VA 22042
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 130 of
                                        265



                       KATHY JENNINGS
                       CARVEL STATE OFFICE BUILDING
                       820 N. FRENCH ST
                       WILMINGTON, DE 19801


                       KBTN INC
                       284 SOUTHERN RD
                       EL CAJON, CA 92020-2743


                       KD GRAYSON LLC
                       2763 FRONTIER
                       SPRING BRANCH, TX 78070


                       KEEVER & COMPANY LLC
                       POST OFFICE BOX 4949
                       CARY, NC 27519-4949


                       KEITH ELLISON
                       SUITE 102, STATE CAPITOL
                       74 DR. MARTIN LUTHER KING, JR. BLVD.
                       SAINT PAUL, MN 55155


                       KEN PAXTON
                       CAPITOL STATION
                       PO BOX 12548
                       AUSTIN, TX 78711


                       KENNADAY LEAVITT OWENSBY PC
                       621 CAPITOL MALL
                       SUITE 2500
                       SACRAMENTO, CA 95814


                       KENRICH GROUP LLC, THE
                       PO BOX 6483
                       2012 CORPORATE LANE SUITE 108
                       NAPERVILLE, IL 60563


                       KENT STATE UNIVERSITY
                       PO BOX 5190
                       KENT, OH 44242
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 131 of
                                        265



                       KENTUCKY TREASUER
                       4449 KIT CARSON DRIVE
                       RICHMOND, KY 40475


                       KEY & ASSOCIATES
                       12176 CHANCERY STATION CIRCLE
                       RESTON, VA 20190


                       KEYSTONE SPORTING ARMS
                       155 SODOM ROAD
                       MILTON, PA 17847


                       KEYSTONE SPORTSMEN ASSOC
                       76 SHIPTON ST
                       MIFFLINBURG, PA 17844-1430


                       KILL CLIFF, INC
                       199 ARMOUR DR NE
                       SUITE D
                       ATLANTA, GA 30324


                       KING COUNTY LIBRARY SYSTEM
                       PO BOX 7019
                       ISSAQUAH, WA 98027-7019


                       KINGPORT INDUSTRIES, LLC
                       ATTN: CLAUDIA CHISHOLM
                       1912 SHERMER RD.
                       NORTHBROOK, IL 60062


                       KIRKLAND & ELLIS
                       655 FIFTEENTH STREET, NW
                       WASHINGTON, DC 20005


                       KIRKLAND, DENNIS EARL
                       821 BULL CREEK RD
                       GRANTS PASS, OR 97527
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 132 of
                                        265



                       KISKI TOWNSHIP SPORTSMENS ASSO
                       192 WILSON RD
                       AVONMORE, PA 15618


                       KNIGHT COMMUNICATIONS, INC.
                       10150 MALLARD CREEK RD
                       STE 101
                       CHARLOTTE, NC 28262


                       KOCEVAR, FRANK AND SANDRA
                       69 RUNYON RD
                       HUMMELSTOWN, PA 17036


                       KODIAK ISLAND SPORTSMEN'S ASSC
                       PO BOX 1098
                       KODIAK, AK 99615-1098


                       KOJAK GRAPHIC COMMUNICATIONS
                       ATTN: TONY CHIAVACCI
                       PO BOX 767
                       WESTMINSTER, MD 21158


                       KONIK & COMPANY INC
                       ATTN: MARIA ORTIZ
                       7535 N LINCOLN AVE
                       SKOKIE, IL 60076


                       KONOCTI ROD & GUN CLUB
                       PO BOX 551
                       LAKEPORT, CA 95453-0551


                       KOSSUTH RIFLE AND PISTOL CLUB
                       PO BOX 7
                       ALGONA, IA 50511-0007


                       KOUNT INC
                       917 S LUSK ST
                       SUITE 300
                       BOISE, ID 83706
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 133 of
                                        265



                       KRASNE'S INC.
                       ATTN: JAMES WELLS
                       2222 COMMERICAL ST
                       SAN DIEGO, CA 92113


                       KRAUSS GUNS LLC
                       1830 CHAMPIONSHIP LN
                       FESTUS, MO 63028-5631


                       KRISTY TITUS INC
                       1450 NW GARDNER ROAD
                       PRINEVILLE, OR 97754


                       KROPF COMPUTER SERVICES, INC
                       1350 FLATBUSH RD
                       KINGSTON, NY 12401-7017


                       KRUDO KNIVES INC
                       4213 FAIRWAY RUN
                       TAMPA, FL 33618


                       KRUEGER ASSOCIATES INC
                       105 COMMERCE DRIVE
                       ASTON, PA 19014


                       KUBOTA TRACTOR CORPORATION
                       1000 KUBOTA DR
                       GRAPEVINE, TX 76051


                       KUHN LAW GROUP PLLC
                       3 COLUMBUS CIRCLE, FLOOR 15
                       NEW YORK, NY 10019


                       KURBURSKI WEB DEVELOPMENT, LLC
                       205 S 5TH ST STE 18
                       LEAVENWORTH, KS 66048-2602
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 134 of
                                        265



                       KWAME RAOUL
                       JAMES R. THOMPSON CTR.
                       100 W. RANDOLPH ST.
                       CHICAGO, IL 60601


                       L & T FIREARMS TRAINING
                       6787 REDMAN ST
                       WESTLAND, MI 48185-2740


                       LACLEDE COUNTY CONSERVATION CL
                       PO BOX 496
                       LEBANON, MO 65536-0496


                       LAFAYETTE GUN CLUB OF VA INC
                       PO BOX 2037
                       YORKTOWN, VA 23692-2037


                       LAKE EDINBORO SPORTSMEN LEAGUE
                       100 SHERROD HILL RD.
                       P.O. BOX 45
                       EDINBORO, PA 16412


                       LAKE NORMAN FIREARMS TRAINING
                       8420 STREAMVIEW DR
                       APT D
                       HUNTERSVILLE, NC 28078


                       LAKE SUPERIOR SPORTSMANS CLUB
                       811 PAUL BUNYAN AVE
                       ONTONAGON, MI 49953-1233


                       LAKOTA SAFE COMPANY LLC
                       12792 W COLONIAL DR STE 180
                       WINTER GARDEN, FL 34787


                       LAMAR TEXAS LIMITED PARTNERSHIP
                       PO BOX 96030
                       BATON ROUGE, LA 70896
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 135 of
                                        265



                       LAMOILLE VALLEY FISH & GAME CL
                       PO BOX 1493
                       MORRISVILLE, VT 05661-1493


                       LANCASTER CITY POLICE DEPARTMENT
                       39 W CHESTNUT ST
                       LANCASTER, PA 17603


                       LANCASTER SAFETY CONSULTING INC
                       910 SHEARTON DR
                       SUITE 425
                       MARS, PA 16046


                       LARAMIE COUNTY SHOOTING SPORTS
                       13802 BULLSEYE BOULEVARD
                       CHEYENNE, WY 82009


                       LARKIN TOWNSHIP TREASURER
                       4715 MONROE ROAD
                       MIDLAND, MI 48642


                       LAS VEGAS GUNS AND GEAR LLC
                       10422 APPLES EYE ST
                       LAS VEGAS, NV 89131


                       LATHAM & WATKINS LLP
                       555 ELEVENTH ST NW
                       SUITE 1000
                       WASHINGTON, DC 20004-1304


                       LAWRENCE WASDEN
                       700 W. JEFFERSON STREET
                       SUITE 210
                       PO BOX 83720
                       BOISE, ID 83720


                       LCP-BV FAIRFAX HOTEL LLC
                       711 WESTCHESTER AVE
                       WHITE PLAINS, NY 10604
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 136 of
                                        265



                       LEAD CARPET FIREARMS & SAFETY
                       2732 SCENIC DR APT 305
                       MARQUETTE, MI 49855


                       LEEK HUNTING AND MOUNTAIN PRES
                       827 TAVISTOCK RD
                       MECHANICSBURG, PA 17050-5007


                       LEFTY'S EXCHANGE
                       12106 E 2ND DR
                       AURORA, CO 80011-8330


                       LEGACY OUTDOOR SKILLS TRAINING
                       976 PORT WAY
                       LAWRENCEVILLE, GA 30043


                       LEGACY STEEL BUILDINGS
                       1330 PAGE DRIVE
                       FARGO, ND 58103


                       LEHIGH VALLEY POLICE REVOLVER
                       3917 LOWER SAUCON RD
                       HELLERTOWN, PA 18055-3236


                       LEMON GROVE ROD & GUN CLUB
                       PO BOX 1585
                       LEMON GROVE, CA 91946-1585


                       LENOX SPORTSMENS CLUB
                       PO BOX 499
                       LENOX, MA 01240


                       LEROY CURRY FOREMAN JR
                       682 OAK RIM LN
                       NEW SMYRNA BEAC, FL 32168-9115
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 137 of
                                        265



                       LESLEY UNIVERSITY
                       29 EVERETT ST
                       CAMBRIDGE, MA 02138


                       LESLIE RUTLEDGE
                       323 CENTER ST SUITE 200
                       LITTLE ROCK, AR 72201


                       LETITIA A JAMES
                       DEPT OF LAW
                       THE CAPITOL
                       2ND FLOOR
                       ALBANY, NY 12224


                       LETT DIRECT INC
                       7711 HOLLES DRIVE NW
                       WILLIAMSBURG, MI 49690-9604


                       LEUPOLD & STEVENS, INC
                       P O BOX 4985
                       BEAVERTON, OR 97076-4985


                       LEVEL 1 FIREARMS SAFETY AND TR
                       3313 W CHERRY LANE
                       MERIDIAN, ID 83642-1119


                       LEVEMENTUM LLC
                       55 N ARIZONA PLACE
                       SUITE 203
                       CHANDLER, AZ 85225


                       LEWISTOWN PISTOL CLUB INC
                       118 QUARTZ DR
                       BELLEFONTE, PA 16823-7504


                       LEXINGTON AND CONCORD, LLC
                       11250 WAPLES MILL RD
                       FAIRFAX, VA 22030
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 138 of
                                        265



                       LIBERTY ARMS LLC
                       1854 E MARKET ST STE 104
                       HARRISONBURG, VA 22801


                       LIBERTY MUTUAL GROUP
                       REMITTANCE PROCESSING CENTER
                       P O BOX 8500
                       DOVER, NH 03821-8500


                       LIFESTYLE FITNESS INC
                       521 S TENNEY ST
                       KEWANEE, IL 61443


                       LINDEN SPORTSMEN CLUB
                       PO BOX 384
                       LINDEN, MI 48451-0384


                       LINE-X
                       301 JAMES RECORD ROAD
                       HUNTSVILLE, AL 35824


                       LINKEDIN
                       1000 WEST MAUDE AVE
                       SUNNYVALE, CA 94085


                       LINWOOD BAY SPORTSMANS CLUB
                       1643 E LINWOOD RD
                       LINWOOD, MI 48634-9520


                       LITCHFIELD SPORTSMANS CLUB
                       421 S VINE ST
                       NOKOMIS, IL 62075


                       LITTLE RIVER SPORTSMEN'S ASSOC
                       PO BOX 127
                       BARNEY, GA 31625-0127
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 139 of
                                        265



                       LITTLE WOOD RIVER OUTFITTERS
                       166 N 150 W
                       JEROME, ID 83338


                       LIVINGSTON GUN CLUB
                       7718 W PARKWAY ST
                       DETROIT, MI 48239-1097


                       LLOYDS
                       5 ST BOTOLPH STREEET
                       9TH FLOOR BEAUFORT HOUSE
                       LONDON, ENGLAND EC3A 77EE


                       LOCK'S PHILA GUN EXCHANGE
                       6700 ROWLAND AVE
                       PHILADELPHIA, PA 19149-2695


                       LOCK, STOCK, AND BARREL LLC
                       4628 MIDHURST CT
                       SUMERDUCK, VA 22742


                       LOCKDOWN INC
                       11665 COLLIER BLVD UNIT 990354
                       NAPLES, FL 34116-4220


                       LOCKTON (KC SERIES OF LOCKTON COMPANIES,
                       PO BOX 87-9610
                       KANSAS CITY, MO 64187-9610


                       LOCKTON COMPANIES
                       444 WEST 47ST
                       SUITE 900
                       KANSAS CITY, MO 64112


                       LOCKTON COMPANIES
                       P O BOX 802707
                       KANSAS CITY, MO 64180-2707
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 140 of
                                        265



                       LODGE TRAIL ENTERPRISES LLC
                       507 COUNTRY VIEW ROAD
                       HUDSON, WI 54016


                       LOGAN MARKETING GROUP LLC - POSTAGE
                       431 YERKES ROAD
                       KING OF PRUSSIA, PA 19406


                       LONDONDERRY FISH & GAME CLUB
                       PO BOX 229
                       LONDONDERRY, NH 03053-0229


                       LONE ROCK LLC
                       340 3RD ST
                       FARMINGTON, MN 55024-1353


                       LONG FENCE COMPANY, INC.
                       42421 JOHN MOSBY HWY
                       CHANTILLY, VA 20152


                       LONG ISLAND WOMEN'S FIREARM CL
                       543 15TH ST
                       WEST BABYLON, NY 11704


                       LONG PRAIRIE GUN AND ARCHERY C
                       PO BOX 416
                       ARCATA, CA 95518


                       LONG SHOT PISTOL AND RIFLE
                       375 COUNTY AVE
                       SECAUCUS, NJ 07094


                       LONGENBAUGH, PAUL M
                       621 N BROADWAY
                       SALISBURY, MO 65281
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 141 of
                                        265



                       LONGNECKER INVESTMENT GROUP INC
                       11011 JONES RD
                       SUITE 200
                       HOUSTON, TX 77070


                       LORNE CAMPBELL 3RD
                       511 HIGHWAY 298 W
                       MOUNT IDA, AR 71957


                       LORRAINE M CRESCIMANNO
                       119 APPLE TREE DR
                       DINGMANS FERRY, PA 18328-4001


                       LOS ANGELES MARINE CORP SCHOLARSHIP GOLE
                       1402 E LOMITA BLVD
                       BOX 1540
                       WILMINGTON, CA 90748


                       LOS LUNAS GUN CLUB
                       PO BOX 1598
                       PERALTA, NM 87042-1598


                       LOST CREEK CONSERVATION CLUB I
                       2393 N TABORTOWN ST
                       TERRE HAUTE, IN 47803-9688


                       LOUDERBACK'S FIDDLEBACKERS
                       P.O. BOX 992402
                       PMALLOY@SNOWCREST.NET
                       REDDING, CA 96001


                       LOUISIANA DEPARTMENT OF REVENUE
                       PO BOX 3138
                       BATON ROUGE, LA 70821-3138


                       LOUISIANA SECRETARY OF STATE
                       1885 NORTH 3RD ST
                       4TH FLOOR
                       BATON ROUGE, LA 70802
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 142 of
                                        265



                       LUCAS OIL OUTDOOR LINE
                       302 N SHERIDAN ST
                       CORONA, CA 92880


                       LUGGAGE USA INC
                       1710 W. 2ND ST.
                       POMONA, CA 91766


                       LYMAN PRODUCTS CORP
                       475 SMITH ST
                       MIDDLETOWN, CT 06457


                       LYNN FITCH
                       DEPARTMENT OF JUSTICE
                       PO BOX 220
                       JACKSON, MS 39205


                       LYTLE SOULE & FELTY
                       1200 ROBINSON RENAISSANCE
                       119 NORTH ROBINSON
                       OKLAHOMA CITY, OK 73102


                       M H COGGINS & ASSOCIATES LLC
                       23150 STEGER PLACE
                       LEESBURG, VA 20175


                       M&E SERVICES,INC
                       PO BOX 2507
                       CHESTER, VA 23831-9998


                       MACCABEE GUNS LLC
                       6542 4TH ST NW
                       ALBUQUERQUE, NM 87107-5813


                       MAD DOG ARMORY
                       7692 132ND WAY N
                       SEMINOLE, FL 33776-3920
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 143 of
                                        265



                       MADE IN USA FRAMING LLC
                       250 CENTER CT
                       VENICE, FL 34285


                       MADISON COUNTY GUN & ARCHERY C
                       P.O. BOX 218
                       MADISONVILLE, TX 77864


                       MAGNETO
                       10441 JEFFERSON BLVD, SUITE 200
                       CULVER CITY, CA 90232


                       MAHAFFEY USA LLC
                       4201 DELP ST
                       MEMPHIS, TN 38118


                       MAILFINANCE
                       478 WHEELERS FARM RD
                       MILFORD, CT 06461


                       MANAGER OF FINANCE, CITY AND COUNTY OF D
                       MCNICHOLS CIVIC CENTER BLDG
                       ROOM 100
                       DENVER, CO 80202-5391


                       MANHATTAN WILDLIFE ASSOCIATION
                       4040 RAVALLI ST APT 91
                       BOZEMAN, MT 59718-6307


                       MANMADE MFG LLC
                       250 EPPS BRIDGE LN
                       ATHENS, GA 30606


                       MANSFIELD FISH & GAME
                       PO BOX 261
                       MANSFIELD, MA 02048-0261
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 144 of
                                        265



                       MANTECH SPORTSMEN
                       30261 S. AIRPORT WAY
                       MANTECH, CA 95357


                       MANZANO MOUNTAIN GUN CLUB
                       PO BOX 93
                       MOUNTAINAIR, NM 87036-0093


                       MARINER FINANCE LLC
                       8211 TOWN CENTER DRIVE
                       NOTTINGHAM, MD 21236


                       MARION PUBLIC LIBRARY
                       1095 6TH AVE
                       MARION, IA 52302


                       MARION ROAD GUN CLUB INC.
                       PO BOX 777
                       MACON, GA 31202-0777


                       MARK BRNOVICH
                       2005 N CENTRAL AVENUE
                       PHOENIX, AZ 85004


                       MARK DAMIAN DUDA & ASSOCIATES INC
                       130 FRANKLIN ST
                       HARRISONBURG, VA 22801


                       MARK HERRING
                       202 NORTH NINTH STREET
                       RICHMOND, VA 23219


                       MARK KAYSER ENTERPRISES
                       167 KEYSTONE ROAD
                       SHERIDAN, WY 82801
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 145 of
                                        265



                       MARK R. DYCIO AND LAW OFFICES OF MARK R.
                       10533 MAIN STREET
                       FAIRFAX, VA 22030


                       MARKEL
                       ATTN: EVANSTON INSURNACE COMPANY
                       10275 WEST HIGGINS ROAD
                       SUITE 750
                       ROSEMONT, IL 60018


                       MARRIOTTSVILLE MUZZLE LOADERS
                       1815 NORFOLK RD
                       GLEN BURNIE, MD 21061-4351


                       MARTIAL ARTS TRAINING INSTITUT
                       9306 BEATTIES FORD RD
                       HUNTERSVILLE, NC 28078


                       MARTIN COUNTY SPORTSMEN'S ASSO
                       PO BOX 1306
                       STUART, FL 34995-1306


                       MARYLAND COMPTROLLER OF THE TREASURY, RE
                       SALES & USE TAX
                       110 CARROLL ST
                       ANNAPOLIS, MD 21411-0001


                       MARYLAND DIGITAL COPIER
                       9590 LYNN BUFF COURT
                       SUITE 12
                       LAUREL, MD 20723


                       MARYSVILLE RIFLE CLUB
                       PO BOX 303
                       MARYSVILLE, WA 98270-0303


                       MASERGY CLOUD COMMUNICATIONS INC
                       5757 W CENTURY BLVD
                       STE 575
                       LOS ANGELES, CA 90045
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 146 of
                                        265



                       MASERGY COMMUNICATIONS, INC
                       2740 N DALLAS PKWY
                       SUITE 260
                       PLANO, TX 75093


                       MASERGY COMMUNICATIONS, INC.
                       PO BOX 733938
                       DALLAS, TX 75373


                       MASON COUNTY SPORTSMANS ASSOCI
                       PO BOX 1122
                       SHELTON, WA 98584-0937


                       MASS FIREARMS SCHOOL
                       39 GREENDALE AVE
                       NEEDHAM, MA 02494-2128


                       MASSACHUSETTS DEPARTMENT OF REVENUE
                       100 CAMBRIDGE ST
                       BOSTON, MA 02204


                       MASSARO MEDIA GROUP LLC
                       74 COLE LANE
                       WEST COXSACKIE, NY 12192


                       MASSASOIT GUN CLUB INC
                       PO BOX 14232
                       EAST PROVIDENCE, RI 02914-0232


                       MASTER ARMS & TACTICAL LLC
                       PO BOX 1215
                       SEVERNA PARK, MD 21146


                       MASTER TECHNOLOGY INC
                       353 LEWIS JONES ROAD
                       HIGH POINT, NC 27265
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 147 of
                                        265



                       MASTERPRINT
                       8401 TERMINAL ROAD
                       PO BOX 1467
                       NEWINGTON, VA 22122


                       MATRIX LABEL SYSTEMS INC
                       4692 S CR 600 E
                       PLAINFIELD, IN 46168


                       MAURA HEALEY
                       1 ASHBURTON PLACE
                       BOSTON, MA 02108


                       MAURY COUNTY GUN CLUB
                       PO BOX 283
                       COLUMBIA, TN 38402-0283


                       MAXIMUM WHOLESALE INC
                       820 S ROCKEFELLER AVE STE G
                       ONTARIO, CA 91761


                       MBI ENTERPRISES INC
                       3282 SUNRISE HWY
                       WANTAGH, NY 11793


                       MCCORMICK PAINT WORKS CO.
                       2355 LEWIS AVENUE
                       ROCKVILLE, MD 20851-2391


                       MCCOWAN CONSULTING GROUP LLC
                       17 CROSSINGS CIR
                       APT G
                       BOYNTON BEACH, FL 33435-1400


                       MCDONALD SPORTSMEN'S ASSOCIATI
                       111 NORTH ST
                       MC DONALD, PA 15057-1151
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 148 of
                                        265



                       MCINTOSH CO INC, THE
                       4424 SOUTHERN AVE
                       DALLAS, TX 75205


                       MCKENNA & ASSOCIATES LLC
                       2321 NORTH KENTUCKY ST
                       ARLINGTON, VA 22205


                       MDI IMAGING & MAIL - NON-POSTA
                       ATTN: JAY HARTMAN/ANDY IHLE
                       21955 CASCADES PARKWAY
                       DULLES, VA 20166


                       MDL INC
                       4440 47TH AVE S
                       MINNEAPOLIS, MN 55406


                       MDS SYSTEMS
                       PO BOX 23
                       BERWYN, IL 60402-0023


                       MECHANICSBURG SPORTSMEN'S CLUB
                       6358 BENNINGTON RD
                       MECHANICSBURG, PA 17050-1992


                       MEDFORD RIFLE AND PISTOL CLUB
                       PO BOX 235
                       MEDFORD, OR 97501-0016


                       MEDIA GENERAL OPERATIONS INC
                       3235 HOFFMAN ST
                       HARRISBURG, PA 17110


                       MEDIC TRAINING SOLUTIONS
                       356 B SIMMONS RD
                       PITKIN, LA 70656
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 149 of
                                        265



                       MEDIOTYPE LLC
                       500 DISCOVERY PARKWAY
                       SUITE 325
                       SUPERIOR, CO 80027


                       MEETINGONE
                       501 SOUTH CHERRY STREET
                       STE 500
                       DENVER, CO 80246


                       MELOY & ASSOCIATES
                       MARY ANN MELOY
                       917 RED OAK DR
                       PITTSBURGH, PA 15238


                       MEMBERSHIP ADVISORS FUNDRAISING LLC
                       11250 WAPLES MILL RD
                       SUITE 310
                       FAIRFAX, VA 22030


                       MEMBERSHIP ADVISORS PUBLIC REL
                       11250 WAPLES MILL RD
                       SUITE 310
                       FAIRFAX, VA 22030


                       MEMBERSHIP MARKETING PARTNERS, LLC
                       11250 WAPLES MILL RD
                       SUITE 310
                       FAIRFAX, VA 22030


                       MEMPHIS SPORT SHOOTING ASSN, I
                       PO BOX 99
                       BRUNSWICK, TN 38014-0099


                       MENDON CONSERVATION LEAGUE
                       41 CARRIAGE CT
                       PITTSFORD, NY 14534-4031


                       MENOMONEE FALLS ROD & GUN CLUB
                       20181 W LINCOLN AVE
                       NEW BERLIN, WI 53146-1728
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 150 of
                                        265



                       MERCURY GROUP
                       1601 NW EXPRESSWAY
                       STE 1100
                       OKLAHOMA CITY, OK 73118


                       MERITO GROUP LLC
                       PO BOX 13188
                       MILWAUKEE, WI 53213-0188


                       MESA SHOOTING CLUB
                       2021 SANTA FE DR
                       PUEBLO, CO 81006-2401


                       MESQUITE SHOOTERS PISTOL CLUB
                       PO BOX 654
                       MESQUITE, NV 89024-0654


                       META MEDIA TRAINING INTL INC
                       20251 CENTURY BLVD STE 425
                       GERMANTOWN, MD 20874


                       METESH, THOMAS LOGAN
                       33 CRESCENT DR
                       MANHEIM, PA 17545


                       METRO SHOOTING SUPPLIES 2 LLC
                       11434 ST CHARLES ROCK ROAD
                       BRIDGETON, MO 63044-2740


                       METROPOLITAN SHOOTERS INC.
                       281 GARDEN GROVE ROAD
                       MANCHESTER, CT 06040


                       MGR TRAVEL LTD
                       1685 WEST MAIN ST
                       EPHRATA, PA 17522
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 151 of
                                        265



                       MH COGGINS ASSOCIATES
                       234 STONECROFT RD APT C
                       BALTIMORE, MD 21229


                       MIAMI FIREARMS TRAINING, INC
                       15470 SW 147TH ST
                       MIAMI, FL 33196-4626


                       MIAMI SHOOTERS CLUB, LLC
                       1423 SW 107TH AVE
                       MIAMI, FL 33174-2509


                       MIAMISBURG SPORTSMEN'S CLUB
                       705 SCHUYLER DR
                       KETTERING, OH 45429-3353


                       MICHEL & ASSOCIATES ESTIMATED CONTESTED
                       180 E OCEAN BOULEVARD
                       SUITE 200
                       LONG BEACH, CA 90802


                       MICHEL AND ASSOCIATES , PC
                       180 E. OCEAN BLVD., SUITE 200
                       LONG BEACH, CA 90802


                       MICHELLE MCGRATH & ASSOCIATES
                       56 COTTON AVE
                       BRAINTREE, MA 02184


                       MICHIGAN CITY RIFLE CLUB
                       PO BOX 8586
                       MICHIGAN CITY, IN 46361-8586


                       MICHIGAN GUN OWNERS
                       PO BOX 153
                       DEARBORN HEIGHT, MI 48127-0153
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 152 of
                                        265



                       MICRO FOCUS, INC.
                       PO BOX 45611
                       SAN FRANCISCO, CA 94145-0611


                       MID CAROLINA RIFLE CLUB
                       PO BOX 5997
                       COLUMBIA, SC 29250-5997


                       MID-ATLANTIC PRINTERS LIMITED
                       503 THIRD STREET
                       ALTAVISTA, VA 24517


                       MID-SOUTH TELECOM LLC
                       3594 COMMERCE CIRCLE
                       MEMPHIS, TN 38118


                       MIDDLEBROOK FIREARMS LLC
                       288 US HIGHWAY 22
                       GREEN BROOK, NJ 08812-1812


                       MIDDLETOWN ANGLERS & HUNTERS A
                       1350 SCHOOLHOUSE RD
                       MIDDLETOWN, PA 17057-4045


                       MIDWEST ASSOCIATION OF FISH & WILDLIFE A
                       1 MILL ST #315
                       BURLINGTON, VT 05401


                       MIDWEST SPORTING GOODS
                       8565 PLAINFIELD RD
                       LYONS, IL 60534-1045


                       MIKE HUNTER
                       313 NE 21ST STREET
                       OKLAHOMA CITY, OK 73105
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 153 of
                                        265



                       MIKES OUTDOOR SPORTS
                       8643 PENSACOLA BLVD
                       PENSACOLA, FL 32534-3325


                       MILAN RIFLE CLUB INC
                       PO BOX 200
                       MILAN, IL 61264


                       MILES PARTNERSHIP LLLP
                       6751 PROFESSIONAL PKWY W
                       SUITE 200
                       SARASOTA, FL 34230


                       MILFORD GUN CLUB
                       465 BLOSSOM LANE
                       CINCINNATI, OH 45244


                       MILFORD TOWNSHIP FISH, GAME, A
                       1685 CANARY RD
                       QUAKERTOWN, PA 18951-2053


                       MILL COVE, INC.
                       46 N. ACADEMY STREET
                       MANSFIELD, PA 16933


                       MILL CREEK RIFLE CLUB
                       6750 ANTIOCH ROAD
                       SUITE 101
                       MERRIAM, KS 66204


                       MILLER'S SUPPLIES AT WORK INC
                       MILLER'S OFFICE PRODUCTS INC.
                       PO BOX 1335
                       NEWINGTON, VA 22122


                       MINNESOTA DEPARTMENT OF REVENUE
                       MAIL STATION 1750
                       ST PAUL, MN 55164-1750
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 154 of
                                        265



                       MINNETONKA SPORTSMEN INC
                       PO BOX 1146
                       MINNETONKA, MN 55345-0146


                       MINTTU E SALAKKA
                       17760 6TH ST
                       FLORALA, AL 36442-4138


                       MISHA TACTICAL ARMS INC
                       318 W HALF DAY RD #299
                       BUFFALO GROVE, IL 60089-6547


                       MISSISSIPPI DEPARTMENT OF REVENUE, SALES
                       PO BOX 23075
                       JACKSON, MS 39225-3075


                       MISSISSIPPI VALLEY GUN CLUB
                       5181 STATE ROUTE 3
                       ELLIS GROVE, IL 62241-1711


                       MISSOURI MERCHANDISING PRACTICES FUND
                       PO BOX 899
                       JEFFERSON CITY, MO 65102


                       MISSOURI TRAPSHOOTERS ASSOCIATION
                       51 TRAPSHOOTERS RD
                       LINN CREEK, MO 65052


                       MODERN LITHO PRINT CO
                       6009 STERTZER ROAD
                       JEFFERSON CITY, MO 65109


                       MOHAMUD, MUSTAFA HASSAN
                       1437 BALLS HILLS RD
                       MCLEAN, VA 22101
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 155 of
                                        265



                       MOHAWK RIFLE & PISTOL CLUB, IN
                       260 ZIMMERMAN BLVD
                       KENMORE, NY 14223-1022


                       MOLALLA RIFLE CLUB
                       PO BOX 696
                       MOLALLA, OR 97038-0696


                       MOMENTUM SALES & MARKETING
                       12157 WEST LINEBAUGH AVE
                       #152
                       TAMPA, FL 33626


                       MONMOUTH COUNTY RIFLE & PISTOL
                       101 BRANDYWINE
                       BRICK, NJ 08724


                       MONMOUTH FISH & GAME ASSOC.
                       PO BOX 502
                       MONMOUTH, ME 04259-0502


                       MONOCACY PISTOL CLUB INC
                       PO BOX 1377
                       FREDERICK, MD 21702-0377


                       MONOCULAR AGENCY
                       GAMMEL KONGEVEJ 131B
                       1850 FREDERISBERG C DENMARK


                       MONROE-CHESTER SPORTSMEN'S CLU
                       PO BOX 72
                       HARRIMAN, NY 10926


                       MONTANA SILVERSMITHS INC
                       ATTN: JAMIE ROBB
                       1 STERLING LANE
                       COLUMBUS, MT 59019
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 156 of
                                        265



                       MONTICELLO ROD & GUN CLUB
                       PO BOX 343
                       MONTICELLO, MN 55362


                       MONUMENTAL RIFLE & PISTOL CLUB
                       341 WHITFIELD RD
                       BALTIMORE, MD 21228-1808


                       MORGAN ENTERPRISE LLC
                       763 WASHINGTON ST
                       STOUGHTON, MA 02072


                       MORGAN HILL GAME ASSOCIATION
                       448 LUCAS AVENUE EAST
                       KINGSTON, NY 12401-8211


                       MOSLEY ACQUISITIONS LLC
                       11861 WESTLINE INDUSTRIAL DR
                       SUITE 100
                       ST. LOUIS, MO 63146


                       MOSSBERG
                       7 GRASSO AVE
                       NORTH HAVEN, CT 06473


                       MOSSY OAK OUTDOOR SPORTS AND ENTERTAINME
                       26343 EAST MAIN ST
                       WEST POINT, MS 39773


                       MOUNTAIN CREEK RANGE INC
                       205 MOUNTAIN CREEK RD
                       KILLEEN, TX 76542-5148


                       MOUNTAIN VALLEY SPORTSMANS CLU
                       41 LA GRANJA CIR
                       HOT SPRINGS, AR 71909-2652
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 157 of
                                        265



                       MR. ARTHUR GREENBRIER, ESQ., GENERAL COU
                       11903 MAIN STREET
                       FREDERICKSBURG, VA 22408


                       MS ATTORNEY GENERAL'S OFFICE
                       PO BOX 220
                       JACKSON, MS 39205


                       MSF ARMORY LLC
                       18735 E COLONIAL DR STE 108
                       ORLANDO, FL 32820


                       MULLEN COUGHLIN, ATTORNEYS AT LAW
                       1275 DRUMMERS LANE
                       SUITE 302
                       WAYNE, PA 19087


                       MULTI-LAKES CONSERVATION ASSOC
                       8610 BUFFALO
                       COMMERCE TOWNSH, MI 48382


                       MUSKEGON PISTOL & RIFLE CLUB
                       PO BOX 128
                       FRUITPORT, MI 49415-0128


                       MY INC.
                       AREA SAFE & LOCK
                       3301 MT. VERNON AVENUE
                       ALEXANDRIA, VA 22305


                       MYSTIC VALLEY GUN CLUB
                       146 CORAL STREET
                       MALDEN, MA 02148


                       MZURI WILDLIFE FOUNDATION
                       PO BOX 986
                       ST. HELENA, CA 94574
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 158 of
                                        265



                       NADA SERVICES CORPORATION
                       8400 WESTPARK DRIVE
                       MCLEAN, VA 22102


                       NASHUA FISH AND GAME ASSOCIATI
                       353 PINE HILL RD
                       HOLLIS, NH 03049-5949


                       NASHVILLE ARMORY LLC
                       4290 KENILWOOD DR
                       NASHVILLE, TN 37204


                       NASHVILLE ROD AND GUN CLUB
                       BRILEY PARKWAY & COUNTY HOSPITAL RD
                       NASHVILLE, TN 37209


                       NATIONAL ASSOCIATION OF SPORTING GOODS W
                       1833 CENTRE POINT CIRCLE #123
                       NAPERVILLE, IL 60563


                       NATIONAL BUSINESS INSTITUTE
                       1218 MCCANN DR
                       ALTOONA, WI 54720


                       NATIONAL FULFILLMENT SERVICES
                       ATTN: KRUEGER ASSOCIATES INC.
                       105 COMMERCE DRIVE
                       ASTON, PA 19014


                       NATIONAL HIGH SCHOOL RODEO ASN
                       12001 TEJON, SUITE 128
                       DENVER, CO 80234


                       NATIONAL MUZZLE LOADING RIFLE ASSOCIATIO
                       PO BOX 67
                       FRIENDSHIP, IN 47021
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 159 of
                                        265



                       NATIONAL NEWS AGENCY INC
                       4331 BLADENSBURG ROAD
                       COLMAR MANOR, MD 20722


                       NATIONAL PEN CO LLC
                       342 SHELBYVILLE MILLS RD
                       SHELBYVILLE, TN 37160


                       NATIONAL PROTECTIVE SERVICES I
                       PO BOX 782016
                       SAN ANTONIO, TX 78278-2016


                       NATIONAL TARGET COMPANY INC
                       3958-D DARTMOUTH COURT
                       FREDERICK, MD 21703


                       NATIONAL TRAINING SOLUTIONS IN
                       22831 BYRON RD
                       CLEVELAND, OH 44122-2981


                       NATIONAL WHITEHALL DEER EDUCATION FOUND
                       14250 CADIZ ROAD
                       CAMBRIDGE, OH 43725


                       NATIONAL WILD TURKEY FEDERATION INC
                       PO BOX 530
                       EDGEFIELD, SC 29824


                       NAVISTAR DIRECT MARKETING LLC
                       NORTH LAWRENCE FISH & GAME CLUB INC
                       15325 LAWMONT ST
                       NORTH LAWRENCE, OH 44666


                       NAVY ARMS
                       54 DUPONT RD
                       MARTINSBURG, WV 25404
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 160 of
                                        265



                       NEBRASKA DEPARTMENT OF REVENUE
                       PO BOX 98923
                       LINCOLN, NE 68509-8923


                       NEBRASKA SHOOTERS LLC
                       3200 GAGE RD
                       FIRTH, NE 68358-6198


                       NEGAUNEE ROD AND GUN CLUB, INC
                       335 NORTH RD
                       NEGAUNEE, MI 49866-9516


                       NEIGHBORS GUN CLUB
                       6536 SPRING BROOK AVE
                       RHINEBECK, NY 12572-3713


                       NELBUD SERVICES GROUP, INC
                       51 KOWEBA LANE
                       INDIANAPOLIS, IN 46201


                       NEOPOST USA INC
                       1749 OLD MEADOW RD SUITE 200
                       MCLEAN, VA 22102


                       NERAT MERCHANDISING
                       PO BOX 513
                       3808 10TH ST
                       MENOMINEE, MI 49858


                       NESSMUK ROD AND GUN CLUB
                       PO BOX 228
                       WELLSBORO, PA 16901-0228


                       NESTLE WATERS NORTH AMERICA IN
                       PO BOX 856192
                       LOUISVILLE, KY 40285
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 161 of
                                        265



                       NEVADA COUNTY SPORTSMEN, INC
                       11296 BANNER MOUNTAIN TRL
                       NEVADA CITY, CA 95959-9625


                       NEVADA DEPARTMENT OF TAXATION
                       PO BOX 52609
                       PHOENIX, AZ 85072-2609


                       NEVADA FIREARMS COALITION
                       5575 SIMMONS ST STE 1-176
                       N LAS VEGAS, NV 89031-9009


                       NEW BUSINESS CONCEPTS INC
                       56731 COLERAIN PIKE UNIT D
                       MARTINS FERRY, OH 43935


                       NEW CARLISLE GUN CLUB
                       PO BOX 182
                       ENON, OH 45323-0182


                       NEW FRONTIER ARMORY LLC
                       150 E CENTENNIAL PKWY STE 110
                       N LAS VEGAS, NV 89084


                       NEW HAVEN RACCOON CLUB INC.
                       PO BOX 329
                       DURHAM, CT 06422-0329


                       NEW HAVEN SPORTSMAN'S CLUB
                       4158 DURHAM RD
                       GUILFORD, CT 06437-1041


                       NEW JERSEY ARMS COLLECTORS CLU
                       68 GRAYROCK RD
                       CLINTON, NJ 08809-1073
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 162 of
                                        265



                       NEW JERSEY STATE ASSOCIATION OF CHIEFS O
                       751 ROUTE 73 NORTH
                       SUITE 12
                       MARLTON, NJ 08053


                       NEW MEXICO BIG HORN GUN CLUB
                       PO BOX 30850
                       ALBUQUERQUE, NM 87190-0850


                       NEW MEXICO CHILD SUPPORT ENFORCEMENT DIV
                       CSED/CASH PROCESSING
                       PO BOX 25109
                       ALBUQUERQUE, NM 87125


                       NEW MEXICO SHOOTING SPORTS ASS
                       PO BOX 9275
                       ALBUQUERQUE, NM 87119-9275


                       NEW MEXICO TAXATION AND REVENUE DEPARTME
                       PO BOX 25128
                       SANTA FE, NM 87504-5128


                       NEW MILFORD RIFLE & PISTOL CLU
                       1756 SUTTON RD
                       NEW MILFORD, PA 18834-7657


                       NEW SPORTSMAN CLUB
                       2424 YORK ST
                       TOLEDO, OH 43605-1148


                       NEW YORK DEPT OF FINANCIAL SERVICES
                       12 CORPORATE WOODS BLVD
                       4TH FLOOR
                       ALBANY, NY 12211


                       NEW YORK DEPT. OF TAXATION & FINANCE
                       PO BOX 4127
                       BINGHAMTON, NY 13902-4127
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 163 of
                                        265



                       NEW YORK FIREARM SOLUTIONS INC
                       PO BOX 794
                       CARMEL, NY 10512


                       NEW YORK STATE DEPARTMENT OF ECONOMIC DE
                       625 BROADWAY
                       NEW YORK, NY 10012


                       NEW YORK STATE DEPARTMENT OF FINANCIAL S
                       1 STATE STREET
                       NEW YORK, NY 10004


                       NEWBERG RIFLE AND PISTOL CLUB
                       15955 NE QUARRY RD
                       NEWBERG, OR 97132


                       NEWFIELD ROD AND GUN CLUB INC
                       PO BOX 8
                       NEWFIELD, NY 14867


                       NEWPORT RIFLE CLUB INC.
                       PO BOX 4366
                       MIDDLETOWN, RI 02842-0366


                       NEXBELT LLC
                       10390 REGIS CT.
                       RANCHO CUCAMONGA, CA 91730


                       NEXSTAR BROADCASTING INC
                       201 HUMBOLDT ST
                       ROCHESTER, NY 14610


                       NEXTOPIA SOFTWARE CORPORATION
                       260 KING ST EAST
                       SUITE A200
                       TORONTO, ON M5A4L5
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 164 of
                                        265



                       NIANTIC SPORTSMANS CLUB
                       PO BOX 1195
                       WESTBROOK, CT 06498-1195


                       NICOLET RIFLE CLUB INC.
                       468 EDWARD DR
                       GREEN BAY, WI 54302-5120


                       NIGHT HAWK PUBLICATIONS, INC
                       4112 CAMP HORNER ROAD
                       BIRMINGHAM, AL 35243


                       NIGHTFORCE OPTICS
                       336 HAZEN LANE
                       OROFINO, ID 83544


                       NIMBUS NOW LLC
                       601 CLEVELAND ST
                       SUITE 501
                       CLEARWATER, FL 33755


                       NINE LINE APPAREL INC
                       450 FORT ARGYLE RD
                       SAVANNAH, GA 31419


                       NITROX HOLDINGS LLC
                       7211 KELLING ST
                       DAVENPORT, IA 52806-1155


                       NO 4 TACTICAL LLC
                       7646 NUMBER FOUR RD
                       LOWVILLE, NY 13367


                       NOBLE VENTURES, LLC
                       6013 OVERBROOKE CT
                       CRESTWOOD, KY 40014-6556
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 165 of
                                        265



                       NORFOLK COUNTY RIFLE RANGE, IN
                       PO BOX 6641
                       CHESAPEAKE, VA 23323-0641


                       NORTH ALABAMA FIREARMS TRAININ
                       13518 SWEET PEA ST
                       ATHENS, AL 35613-8246


                       NORTH AMERICA & INTL FAIR CHASE
                       397 STONEGATE
                       WIND GAP, PA 18091


                       NORTH CAROLINA DEPT. OF REVENUE - SALES
                       PO BOX 25000
                       RALEIGH, NC 27640


                       NORTH CAROLINA RIFLE & PISTOL
                       PO BOX 4116
                       PINEHURST, NC 28374-4116


                       NORTH COAST DEFENSE ACADEMY, L
                       PO BOX 21453
                       SOUTH EUCLID, OH 44121-0453


                       NORTH COAST PERSONAL DEFENSE A
                       1929 E AURORA RD
                       TWINSBURG, OH 44087


                       NORTH COUNTY ADVENTURES
                       4301 SOUTH WASHINGTON ST
                       NORTH EAST, PA 16428


                       NORTH DAKOTA TAX COMMISSIONER, OFFICE OF
                       600 E BOULEVARD AVE
                       DEPT 127
                       BISMARCK, ND 58505-0553
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 166 of
                                        265



                       NORTH EAST HUNTING & FISHING C
                       PO BOX 261
                       NORTH EAST, PA 16428-0261


                       NORTH FLORIDA SECURITY ACADEMY
                       848 BLOUNTSTOWN ST STE E
                       TALLAHASSEE, FL 32304


                       NORTH LAWRENCE FISH & GAME
                       PO BOX 41
                       NORTH LAWRENCE, OH 44666-0041


                       NORTH MACOMB SPORTSMEN'S CLUB
                       3231 INWOOD
                       WASHINGTON, MI 48095


                       NORTHAMERICAN TRANSPORTATION A
                       9120 DOUBLE DIAMOND PKWY STE 3
                       RENO, NV 89521


                       NORTHCOAST OUTDOOR ALLIANCE AN
                       14 CORPORATION CTR
                       BROADVIEW HEIGHTS, OH 44147


                       NORTHERN CHESTER COUNTY SPORTM
                       PO BOX 2
                       ELVERSON, PA 19520-0002


                       NORTHERN DUTCHESS ROD&GUN CLUB
                       PO BOX 728
                       RHINEBECK, NY 12572-0728


                       NORTHERN GALAXY CORPORATION
                       603 FALLEN BRANCH DR
                       MCKINNEY, TX 75072-5154
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 167 of
                                        265



                       NORTHERN ILLINOIS CARRY LLC
                       405 SOMONAUK ST
                       SYCAMORE, IL 60178


                       NORTHERN ILLINOIS RIFLE AND PI
                       PO BOX 1104
                       ROCKFORD, IL 61105


                       NORTHERN KY STRAIGHT SHOOTERS
                       4807 PETE'S LN
                       PETERSBURG, KY 41080-9362


                       NORTHERN REGIONAL POLICE
                       230 PEARCE MILL ROAD
                       NORTH HILLS SRT
                       WEXFORD, PA 15090


                       NORTHERN VIRGINIA TEMPORARIES
                       7115 LEESBURG PIKE
                       SUITE 314
                       FALLS CHURCH, VA 22043


                       NORTHINGTON, ROBERT D
                       1190 ARBOR RD
                       WINSTON SALEM, NC 27104


                       NORTHLAND SPORTSMENS CLUB
                       PO BOX 34
                       GAYLORD, MI 49734-0034


                       NORTHWEST TOWNS SPORTMENS CLUB
                       1685 DRIFTWOOD LN
                       CRYSTAL LAKE, IL 60014-1987


                       NORTHWESTERN CT SPORTSMENS F&G
                       PO BOX 618
                       WINSTED, CT 06098-0618
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 168 of
                                        265



                       NORTHWESTERN GUN CLUB
                       PO BOX 4
                       DULUTH, MN 55801-0004


                       NOSLER INC
                       107 SW COLUMBIA ST
                       BEND, OR 97701


                       NRA FOUNDATION, THE
                       112 NORTH GREEN RIVER ROAD
                       COLRAIN, MA 01340


                       NRA FREEDOM ACTION FOUNDATION
                       11250 WAPLES MILL RD
                       FAIRFAX, VA 22030


                       NRA MEMBERS COUNCIL OF EAST CO
                       1869 LACASSIE AVE APT 7
                       WALNUT CREEK, CA 94596-4038


                       NRA MEMBERS COUNCIL OF GREATER
                       16223 OAK SPRINGS DR
                       RAMONA, CA 92065-4220


                       NRA MEMBERS COUNCIL OF HUNTING
                       5271 MEADOWLARK DR.
                       HUNTINGTON BEAC, CA 92649-2639


                       NRA MEMBERS COUNCIL OF INLAND
                       PO BOX 9644
                       SAN BERNARDINO, CA 92427-0644


                       NRA MEMBERS COUNCIL OF SANTA C
                       17625 HOLIDAY DR
                       MORGAN HILL, CA 95037-6318
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 169 of
                                        265



                       NRA MEMBERS COUNCIL OF THE HIG
                       32359 PINTO RD
                       HELENDALE, CA 92342-9669


                       NRA MEMBERS COUNCIL OF THE TEM
                       43176 BUSINESS PARK DR STE 103
                       TEMECULA, CA 92590


                       NRA MEMBERS' COUNCIL OF ALAMED
                       1208 MORGAN AVE
                       SAN LEANDRO, CA 94577-3825


                       NRA MEMBERS' COUNCIL OF THE AN
                       1727 WEST AVE H-1
                       LANCASTER, PA 93534-5178


                       NRA VICTORY FUND INC
                       11250 WAPLES MILL ROAD
                       FAIRFAX, VA 22030


                       NRA WHITTINGTON CENTER
                       PO BOX 700
                       RATON, NM 87740


                       NRA WHITTINGTON CENTER - LOAN RESTRUCTIN
                       ATTN: WAYNE ARMACOST
                       PO BOX 700
                       RATON, NM 87740


                       NRA/ILA
                       11250 WAPLES MILLS ROAD
                       FAIRFAX, VA 22030


                       NRA/PVF
                       11250 WAPLES MILL ROAD
                       FAIRFAX, VA 22030
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 170 of
                                        265



                       NSA INVESTIGATIONS LLC
                       1202 MONROE ST
                       ENDICOTT, NY 13760


                       NUCOM, LTD
                       5612 INTERNATION PARKWAY
                       NEW HOPE, MN 55428


                       NXTBOOK MEDIA, LLC
                       480 NEW HOLLAND AVE
                       SUITE 9000
                       LANCASTER, PA 17602


                       NY STATE DEPARTMENT OF FINANCIAL SERVICE
                       JP MORGAN CHASE BANK NA
                       12 CORPORATE WOODS BLVD
                       4TH FLOOR
                       ALBANY, NY 12211


                       NYS DEPARTMENT OF LAW
                       120 BROADWAY
                       NEW YORK, NY 10271-0332


                       O'NEIL, CANNON, HOLLMAN, DEJON
                       111 E WISCONSIN AVE
                       SUITE 1400
                       MILWAUKEE, WI 53202


                       OAK HILL GUN CLUB
                       12364 COON HUNTER ROAD
                       BLUE GRASS, IA 52726


                       OAKDALE GUN CLUB
                       10386 N 10TH ST
                       LAKE ELMO, MN 55042


                       OCCUVAX LLC
                       13423 LYNAM DRIVE
                       OMAHA, NE 68138
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 171 of
                                        265



                       OCELOT18 LLC
                       1035 S. FEDERAL HIGHWAY UNIT 414
                       DELRAY BEACH, FL 33483


                       OFF DUTY MANAGEMENT INC
                       1908 AVENUE D, A100
                       KATY, TX 77493


                       OFFICE OF VITAL RECORDS AND STATISTICS
                       4150 TECHNOLOGY WAY
                       SUITE 104
                       CARSON CITY, NV 89706


                       OHIO RIFLE AND PISTOL ASSOC
                       125 GAYLE DR
                       PICKERINGTON, OH 43147-2024


                       OHIO STATE TREASURER
                       PO BOX 16561
                       COLUMBUS, OH 43266-0061


                       OHIOANS FOR CONCEAL AND CARRY
                       9821 FIRESTONE LN
                       MACEDONIA, OH 44056-1544


                       OKLAHOMA CITY GUN CLUB
                       PO BOX 21067
                       OKLAHOMA CITY, OK 73156-1067


                       OKLAHOMA TAX COMMISSION
                       2501 LINCOLN BOULEVARD
                       OKLAHOMA CITY, OK 73194


                       OLD DOMINION FREIGHT LINE INC
                       500 OLD DOMINION WAY
                       THOMASVILLE, NC 27360
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 172 of
                                        265



                       OLD FORT GUN CLUB INC.
                       PO BOX 2833
                       FORT SMITH, AR 72913-2833


                       OLD HICKORY RIFLE AND PISTOL C
                       PO BOX 441
                       FOREST CITY, NC 28043-0441


                       OLD REPUBLIC PROFESSIONAL LIABILITY
                       ATTN: UNDERWRITTING DEPARTMENT
                       191 NORTH WACKER DRIVE
                       SUITE 1000
                       CHICAGO, IL 60606


                       OLEY VALLEY FISH & GAME ASSOC.
                       114 OLD STATE RD
                       READING, PA 19606-9353


                       OLIN CORP. - WINCHESTER DIV.
                       427 NORTH SHAMROCK STREET
                       EAST ALTON, IL 62024


                       ON GUARD DEFENSE LLC
                       65915 BETHEL RD
                       NEW PLYMOUTH, OH 45654


                       ON-SITE PRODUCTIONS, INC.
                       105 MEADOWS LANE #100
                       ALEXANDRIA, VA 22304


                       ORCHARD MESA GUN CLUB
                       18205 HIGHWAY 141
                       WHITEWATER, CO 81527-9739


                       OREGON DEPARTMENT OF FISH AND WILDLIFE
                       4034 FAIRVIEW INDUSTRIAL DRIVE SE
                       SALEM, OR 97302-1142
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 173 of
                                        265



                       OREGON DEPARTMENT OF REVENUE
                       PO BOX 14730
                       SALEM, OR 97309-0464


                       OREGON DEPARTMENT OF REVENUE - OTC
                       PO BOX 14800
                       SALEM, OR 97309-0920


                       OREGON STATE UNIVERSITY
                       PO BOX 1086
                       CORVALLIS, OR 97339


                       ORVILLE DEUTCHMAN
                       5620 WILSON DR
                       PORT ORANGE, FL 32127-5347


                       ORWELL GUN CLUB
                       300 MAPLE AVE
                       CHARDON, OH 44024-1040


                       OSHINK INC
                       539 OAK ST
                       COPIAGUE, NY 11726


                       OTIS ELEVATOR COMPANY
                       9712-D GUNSTON COVE ROAD
                       LORTON, VA 22079


                       OTIS PRODUCTS INC
                       6987 LAURA ST
                       PO BOX 582
                       LYONS FALLS, NY 13368


                       OUTDOOR CAP COMPANY
                       1200 MELISSA LANE
                       BENTONVILLE, AR 72712
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 174 of
                                        265



                       OUTDOOR CHANNEL
                       43445 BUSINESS PARK DR #103
                       TEMECULA, CA 92590


                       OUTDOOR CONNECTION, INC
                       ATTN:SHANNA DAVENPORT
                       ONE BOYT DRIVE
                       OSCEOLA, IA 50213-0523


                       OUTDOOR CUSTOM SPORTSWEAR LLC
                       7007 COLLEGE BLVD SUITE 200
                       OVERLAND PARK, KS 66211


                       OUTDOOR NEWS INC
                       9850 51ST AVE N
                       SUITE 130
                       PLYMOUTH, MN 55442


                       OUTDOOR SHENANIGANS LLC
                       7939 E BAYBERRY LAND
                       FLORAL CITY, FL 34436


                       OUTDOOR SPORTSMAN CLUB OF MITC
                       PO BOX 144
                       MITCHELL, IN 47446-0144


                       OUTLOUD MINISTRIES & PROMOTIONS LLC
                       2005 5TH AVE
                       ANTIGO, WI 54409


                       OUTSIDE CONNECTION, THE
                       58 SONIA LANE
                       N CLARENDON, VT 05759-9791


                       OVERWATCH SECURITY GROUP, INC
                       PO BOX 549
                       HASTINGS, FL 32145-0549
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 175 of
                                        265



                       P.K. ARMS, INC.
                       102 S WATER ST
                       WILMINGTON, IL 60481-1372


                       PA DEPARTMENT OF AGRICULTURE
                       2300 NORTH CAMERON ST
                       HARRISBURG, PA 17110-9443


                       PAC OUTSOURCING LLC
                       5845 RICHMOND HIGHWAY
                       STE 820
                       ALEXANDRIA, VA 22303


                       PAC WEST OFFICE EQUITIES LP
                       555 CAPITOL MALL, SUITE 900
                       SACRAMENTO, CA 95814


                       PACER SERVICE CENTER
                       PO BOX 70951
                       CHARLOTTE, NC 28272-0951


                       PACHAUG OUTDOOR CLUB INC.
                       507 CANTERBURY TPKE
                       NORWICH, CT 06360-1371


                       PACIFIC TRIAL ATTORNEYS, A PROFESSIONAL
                       4100 NEWPORT PLACE DRIVE
                       SUITE 800
                       NEWPORT BEACH, CA 92660


                       PACKIN' NEAT
                       PO BOX 100009
                       CAPE CORAL, FL 33910


                       PALADIN SERVICES LLC
                       141-F PELHAM DR #254
                       COLUMBIA, SC 29209-0601
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 176 of
                                        265



                       PALM COAST DATA, INC
                       11 COMMERCE BOULEVARD
                       PALM COAST, FL 32164-7961


                       PALUH JACK ARTS INC
                       2869 OLD WATSSBUG RD
                       WATERFORD, PA 16441


                       PALUH'S ART GALLERY AND WOOD ART
                       740 SMOKEY HILL ROAD
                       TIONESTA, PA 16353


                       PAMELA JAYE COUGHLIN
                       25 E SUSQUEHANNA ST
                       ALLENTOWN, PA 18103-4168


                       PANTEAO SPORTSMAN'S CLUB
                       2040 PINE PLAIN ROAD
                       SWANSEA, SC 29160


                       PANZANO FIREARMS TRAINING LLC
                       592 KINGSMILL CT
                       OLDSMAR, FL 34677


                       PARABELLUM SPORTING GOODS LLC
                       1955 SWARTHMORE AVE
                       STE 5
                       LAEKWOOD, NJ 08701-4557


                       PARABELLUM TACTICAL CONSULTING
                       1938 MATTHEW TALBOT RD
                       FOREST, VA 24551


                       PARADISE ROD AND GUN CLUB INC.
                       PO BOX 1081
                       PARADISE, CA 95967-1081
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 177 of
                                        265



                       PARAMETER LLC
                       223 SALT LICK ROAD
                       SUITE 220
                       ST PETERS, MO 63376


                       PARIN GROUP INC, THE
                       4800 HAMPDEN LANE
                       SUITE 200
                       BETHESDA, MD 20814


                       PARISH OF EAST BATON ROUGE
                       SHERIFF & TAX COLLECTOR
                       PO BOX 91285
                       BATON ROUGE, LA 70821


                       PARKLAND DIRECT INC
                       305 ENTERPRISE DRIVE
                       FOREST, VA 24551-2645


                       PARLIAMENTARY STRATEGIES, LLC
                       717 KING ST
                       ALEXANDRIA, VA 22314


                       PARRIS MANUFACTURING CO.
                       PO BOX 338
                       SAVANNAH, TN 38372


                       PARTNERS CONTRACTING, INC.
                       22710 EXECUTIVE DRIVE
                       STERLING, VA 20166


                       PARTSKLASSIK.LLC
                       6500 W SNOWBOWL VIEW CIRCLE
                       FLAGSTAFF, AZ 86001


                       PASSCODE CREATIVE, LLC
                       227 THIRD AVENUE NORTH
                       FRANKLIN, TN 37064
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 178 of
                                        265



                       PAT'S PAWN AND GUN SHOP INC
                       2301 EAST HWY 441
                       LEESBURG, FL 34748


                       PATRICK HENRY COLLEGE
                       10 PATRICK HENRY CIRCLE
                       PURCELLVILLE, VA 20132


                       PATRICK MORRISEY
                       STATE CAPITOL
                       1900 KANAWHA BLVD., E.
                       CHARLESTON, WV 25305


                       PATRIOT ELITE CONSULTING LLC
                       299 CORNERSTONE DR
                       BRANDON, MS 39042


                       PATRIOT MOBILE
                       3341 REGNET BLVD
                       SUITE 130-352
                       IRIVNG, TX 75063


                       PATRIOT NEWS CO, THE
                       1900 PATRIOT DRIVE
                       MECHANICSBURG, PA 17050


                       PATRIOT OUTDOORS, LLC
                       3842 WITCHERVILLE RD
                       GREENWOOD, AR 72936


                       PAUL BUNYAN RIFLE & SPORTSMEN'
                       17902 MERIDAN EAST
                       PUYALLUP, WA 98375


                       PAW PAW CONSERVATION CLUB
                       PO BOX 342
                       PAW PAW, MI 49079-0342
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 179 of
                                        265



                       PAXTON RECORD RETENTION INC
                       5280 PORT ROYAL ROAD
                       SPRINGFIELD, VA 22151


                       PAYKEN LLC
                       2282 ROUTE 314
                       HENRYVILLE, PA 18332


                       PAYNES CREEK SPORTSMANS CLUB
                       6711 COVEY ROAD
                       P.O. BOX 718
                       FORESTVILLE, CA 95436


                       PC SOLUTIONS, INC
                       2913 HARRISON AVE
                       CLOVIS, NM 88101-3364


                       PC TEK
                       ATTN: GEORGE IDZOREK
                       4168 ALABAMA AVE APT D
                       LOS ALAMOS, NM 87544


                       PCM CONSTRUCTION T/A PCM SERVICES
                       10511 TUCKER STREET
                       BELTSVILLE, MD 20705


                       PDQ.COM CORPORATION
                       PO BOX 1229
                       SALT LAKE CITY, UT 84110-1229


                       PEACEMAKER NATIONAL TRAINING CENTER
                       1624 BRANNONS FORD RD
                       GERRARDSTOWN, WV 25420


                       PEAK INCENTIVES INC
                       2215
                       2215 PLANK RD #203
                       FREDERICKSBURG, VA 22401
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 180 of
                                        265



                       PEARLAND SPORTSMAN'S CLUB
                       4109 GRIMES ST
                       HOUSTON, TX 77087-1321


                       PECONIC RIVER SPORTSMAN'S CLUB
                       223 MAPLE AVE
                       EAST MEADOW, NY 11554-2844


                       PELCHERS SHOOTING SUPPLY INC
                       18149 GREENWOOD ST
                       LANSING, IL 60438-2301


                       PELHAM FISH AND GAME CLUB, INC
                       PO BOX 917
                       PELHAM, NH 03076-0917


                       PEMI VALLEY FISH & GAME CLUB
                       PO BOX 38
                       PLYMOUTH, NH 03264-0038


                       PENN HARRIS GUN CLUB
                       PO BOX 7557
                       HARRISBURG, PA 17113


                       PENN STATE UNIVERSITY
                       109 SHIELDS BUILDING
                       UNIVERSITY PARK, PA 16802-1220


                       PENNSYLVANIA BASS FEDERATION INC
                       102 TIOGA CT
                       OLD FORGE, PA 18518


                       PENNSYLVANIA DEPARTMENT OF REVENUE, BURE
                       BUREAU OF RECEIPTS AND CONTROL
                       DEPARTMENT 280406
                       HARRISBURG, PA 17128-0406
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 181 of
                                        265



                       PENNSYLVANIA ENTERTAINMENT GROUP INC
                       1349 QUAIL HOLLOW RD
                       HARRISBURG, PA 17112


                       PENNSYLVANIA FARM SHOW COMPLEX & EXPO CE
                       2300 NORTH CAMERON STREET
                       HARRISBURG, PA 17110


                       PENOBSCOT COUNTY CONSERVATION
                       127 LINCOLN ST
                       BANGOR, ME 04401-6220


                       PENSACOLA RIFLE & PISTOL CLUB
                       PO BOX 10751
                       PENSACOLA, FL 32524-0751


                       PENSION BENEFIT GUARANTY CORPORATION (PB
                       P.O. BOX 151750
                       ALEXANDRIA, VA 22315-1750


                       PENSION BENEFIT GUARANTY CORPORATION (PB
                       1200 K STREET
                       NW
                       WASHINGTON, D.C., DC 20005


                       PENSKE TRUCK LEASING CO LP
                       8515 LEE HWY
                       FAIRFAX, VA 22034


                       PEOPLE OF THE STATE OF NEW YORK, BY LETI
                       DEPT OF LAW
                       THE CAPITOL
                       2ND FLOOR
                       ALBANY, NY 12224


                       PERCH POINT CONSERVATION CLUB
                       39284 SCHROEDER DR
                       CLINTON TWP, MI 48038-2862
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 182 of
                                        265



                       PERFECT FIT LLC
                       LEVESQUE, MICHAEL C
                       PO BOX 439
                       39 STETSON RD
                       CORINNA, ME 04928


                       PERFORMANCE PUBLISHING, LLC
                       PO BOX 1185
                       QUAKERTOWN, PA 18951


                       PERITUS HOLDINGS
                       516 S 10TH ST.
                       NOBLESVILLE, IN 46060


                       PERRY TOWNSHIP GAME ASSOCIATIO
                       11 TEDWAY AVE
                       KUTZTOWN, PA 19530-9080


                       PERSONAL NETWORK COMPUTING INC
                       4160 SULSUN VALLEY ROAD
                       E712
                       FAIRFIELD, CA 94534


                       PERSONAL PROTECTION INSTITUTE
                       109 FOREST RD
                       BANGOR, PA 18013-5352


                       PESTILLO, MICHAEL VINCENT
                       1019 EKONK HILL RD
                       VOLUNTOWN, CT 06384


                       PETER NERONHA
                       150 S. MAIN STREET
                       PROVIDENCE, RI 02903


                       PEW PEW GURU LLC
                       504 WHITE OWL LN
                       OSWEGO, IL 60543-7151
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 183 of
                                        265



                       PFI, LLC
                       1614 16TH ST
                       MILFORD, IA 51351-1800


                       PG CALC INCORPORATED
                       129 MOUNT AUBURN STREET
                       CAMBRIDGE, MA 02138


                       PHASE 3 TRAINING INC
                       30 OAKLEY DR
                       HUNTINGTON STAT, NY 11746-3116


                       PHIL WEISER
                       RALPH L. CARR COLORADO JUDICIAL CENTER
                       1300 BROADWAY
                       10TH FLOOR
                       DENVER, CO 80203


                       PHOENIX ROD & GUN CLUB
                       915 W OLNEY DR
                       PHOENIX, AZ 85041-8925


                       PICKAWAY COUNTY SPORTSMEN, INC
                       2553 HOOVER CROSSING WAY
                       GROVE CITY, OH 43123-9064


                       PIMA COUNTY
                       33 N STONE MAIL STOP DT-BAB6-401
                       TUCSON, AZ 85701


                       PIMA PISTOL CLUB INC
                       PO BOX 8704 CRB
                       TUSON, AZ 85738-0704


                       PINE BLUFF GUN CLUB INC
                       2006 GINNETT RD
                       WHITE HALL, AR 71602-3511
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 184 of
                                        265



                       PINE TREE PISTOL CLUB INC
                       PO BOX 6975
                       ROCKFORD, IL 61125-1975


                       PINE TREE RIFLE CLUB
                       257 COUNTY HIGHWAY 154
                       GLOVERSVILLE, NY 12078-6015


                       PINELLAS FIREARMS TRAINING, LL
                       6620 97TH AVE N
                       PINELLAS PARK, FL 33782


                       PINETREE PAWN
                       2330 GA HIGHWAY 122
                       THOMASVILLE, GA 31757


                       PIONEER GUN CLUB
                       PO BOX 18546
                       RAYTOWN, MO 64133-8546


                       PIONEER GUN COLLECTORS
                       7211 ALPINE LN
                       AMARILLO, TX 79109-6851


                       PISCATAQUA FISH AND GAME CLUB
                       PO BOX 722
                       PORTSMOUTH, NH 03802-0722


                       PITNEY BOWES INC
                       7630 LITTLE RIVER TURNPIKE
                       #900
                       ANNANDALE, VA 22003


                       PLANTWORKS INC
                       3612 EAST STREET
                       LANDOVER, MD 20785
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 185 of
                                        265



                       PLATTSBURGH ROD AND GUN CLUB
                       60 OAK ST
                       CHAMPLAIN, NY 12919


                       PLEASANT VALLY TROUT & GAME CL
                       PO BOX 201
                       PLEASANT VALLEY, NY 12569-0201


                       PLURALSIGHT LLC
                       182 NORTH UNION AVE
                       SUITE 200
                       FARMINGTON, UT 84025


                       PM CONSULTING CORP.
                       JENNINGS STEINE & COMPANY
                       12100 WILSHIRE BLVD
                       SUITE 400
                       LOS ANGELES, CA 90025


                       PN3 SOLUTIONS
                       4800 HAMPDEN LANE
                       SUITE 200
                       BETHESDA, MD 20814


                       PNC BANK
                       TREAS MGMT CLIENT CARE
                       ONE FINANCIAL PARKWAY
                       LOCATOR Z1-YB42-03-1
                       KALAMAZOO, MI 49009


                       POINT BLANK FIREARMS & SELF DE
                       1064 S SETTLERS CIR
                       PALMERS, AK 99645-9366


                       POINT BLANK RANGE MOORESVILLE
                       743 RIVER HWY
                       MOORESVILLE, NC 28117-9056


                       POINT UNIVERSITY
                       507 WEST 10TH ST
                       WEST POINT, GA 31833
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 186 of
                                        265



                       POLARIS DEVELOPMENT CORP
                       7270-H PARK CIRCLE DRIVE,STE.3
                       HANOVER, MD 21076


                       POLICE PRODUCTIONS LLC
                       281 ANCIENT ELMS CT
                       LAKE ST LOUIS, MO 63367


                       PONCA CITY RIFLE & PISTOL CLUB
                       PO BOX 708
                       PONCA CITY, OK 74602-0708


                       POPLAR BLUFF GUN CLUB
                       PO BOX 3926
                       POPLAR BLUFF, MO 63902-3926


                       PORT MALABAR RIFLE & PISTOL CL
                       250 YELLOWSTONE AVE NE
                       PALM BAY, FL 32907-2515


                       PORTAGE SUMMIT FIELD & STREAM,
                       4020 GENEVIEVE BLVD
                       STOW, OH 44224-3534


                       PORTLAND RIFLE & PISTOL CLUB
                       6130 NE HASSALO ST
                       PORTLAND, OR 97213-4346


                       POSTMASTER - FAIRFAX MAIN
                       10660 PAGE AVE
                       FAIRFAX, VA 22030-9998


                       POSTMASTER - HANSEN ROAD
                       HANSEN ROAD POST OFFICE
                       790 HANSEN ROAD STE E
                       GRREN BAY, WI 54304
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 187 of
                                        265



                       POSTMASTER - LYNCHBURG
                       3300 OLD FELLOW ROAD
                       LYNXHBURG, VA 24506


                       POSTMASTER - THE ROCK
                       100 DUPLAINVILLE RD
                       THE ROCK, GA 30285


                       POSTMASTER - THOMASTON, GA
                       103 EAST THOMPSON ST
                       THOMASTON, GA 30286


                       POTOMAC PURE WATER, INC.
                       7901-S BEECHCRAFT AVE
                       GAITHERSBURG, MD 20879


                       POULSBO SPORTSMAN CLUB INC.
                       PO BOX 3651
                       SILVERDALE, WA 98383


                       POWER AISLE, INC.
                       HYSKORE
                       ATTN: TED WERNER
                       588 CLAUVERWIE RD
                       MIDDLEBURG, NY 12122


                       POWERS DEFENSIVE TACTICS LLC
                       4419 SUNSET BLVD
                       STEUBENVILLE, OH 43952


                       POWERTAC
                       3702 ALLIANCE DRIVE
                       GREENSBORO, NC 27407


                       PRACTICAL TACTICAL FIREARMS
                       5560 WESTFORK RD
                       CINCINNATI, OH 45247
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 188 of
                                        265



                       PRAETORIAN GROUP,INC.
                       200 GREEN STREET SUITE 200
                       SAN FRANCISCO, CA 94111


                       PRAIRIE HOMESTEAD ENTERPRISES
                       1123 N KNOTTY PINE LN
                       PUEBLO WEST, CO 81007


                       PRECISE CORPORATE PRINTING INC
                       ONE CAPE MAY STREET
                       HARRISON, NJ 07029


                       PRECISION FIREARMS TRAINING IN
                       1630 GRAHAM ST
                       FRANKLIN, IN 46131-9723


                       PRECISION VALLEY FISH & GAME A
                       PO BOX 143
                       PERKINSVILLE, VT 05151-0143


                       PREMIER PINS
                       DIVISION OF K&R
                       ATTN: JEFF DECENZO
                       14110-D SULLYFIELD CIRCLE
                       CHANTILLY, VA 20151


                       PREMIUM LAWN CARE SERVICES INC
                       12329 BRADDOCK RD
                       FAIRFAX, VA 22030


                       PRESERVE RANGE MANAGEMENT LLC
                       87 KINGSTOWN RD
                       WYOMING, RI 02898


                       PRINCE EDWARD COUNTY
                       PO BOX 522
                       FRAMVILLE, VA 23901
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 189 of
                                        265



                       PRINCPAL FINANCIAL
                       PO BOX 9394
                       DES MOINES, IA 50306-9394


                       PRINT MAIL COMMUNICATIONS INC
                       4333 DAVENPORT RD
                       FREDERICKSBURG, VA 22408


                       PROACTIVE FIREARMS TRAINING IN
                       416 S WASHINGTON ST
                       MORRISTOWN, IN 46161-4600


                       PROFESSIONALS FIREARMS TRAININ
                       1315 W GONZALES RD STE B
                       OXNARD, CA 93036-3078


                       PROFILE RESEARCH INC
                       PO BOX 303
                       ROWLEY, MA 01969


                       PROFITS PLUS SOLUTIONS INC
                       241 DRIFTWOOD ROAD SE
                       ST. PETERSBURG, FL 33705


                       PROGRESS SOFTWARE CORPORATION
                       14 OAK PARK DRIVE
                       BEDFORD, MA 01730


                       PROJECTILE MARKETING LLC
                       PO BOX 1160
                       BIRMINGHAM, MI 48012


                       PROLIST
                       PROFESSIONAL DATA SERVICES
                       4510 BUCKEYSTOWN PIKE
                       SUITE M
                       FREDERICK, MD 21703
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 190 of
                                        265



                       PROMOTIONS PERFECTED INC
                       2 N MAIN ST
                       HOLLAND, NY 14080-9509


                       PROPPER INTERNATIONAL SALES INC
                       17 RESEARCH PARK DRIVE
                       SUITE 100
                       ST CHARLOES, MO 63304


                       PROSHOTS, LLC
                       1013 BETHANIA RURAL HALL RD
                       RURAL HALL, NC 27045-9552


                       PROSPECT GUN CLUB INC.
                       PO BOX 7293
                       PROSPECT, CT 06712-0293


                       PROSPERO DUO LLC
                       765 EAST MAIN ST
                       BRANFORD, CT 06405


                       PROTECTIVE FORCE & FUGITIVE RE
                       725 W LUZERNE ST
                       PHILADELPHIA, PA 19140-3249


                       PROVERBS 16:3, LLC
                       2709 BOULEVARD PLAZA
                       WICHITA, KS 67211-3813


                       PS PRODUCTS, INC.
                       ATTN: BILLY PENNINGTON
                       3120 JOSHUA ST
                       LITTLE ROCK, AR 72204


                       PUBLISHERS DEVELOPMENT CORPORATION
                       12345 WORLD TRADE DR
                       SAN DIEGO, CA 92128
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 191 of
                                        265



                       PUEBLO MUNICIPAL SHOOTERS, INC
                       PO BOX 4527
                       PUEBLO, CO 81003-0527


                       PUEBLO WEST SPORTSMAN'S ASSOC
                       P.O. BOX 7238
                       PUEBLO WEST, CO 81007


                       PURE WHITETAIL
                       7794 KEISTER RD
                       MIDDLETOWN, OH 45042


                       PURYEAR LAW P.C
                       1509 BERRYFIELD CT
                       BETTENDORF, IA 52722-4570


                       PYRAMEX SAFETY PRODUCTS, LLC
                       305 KEOUGH DRIVE
                       PIPERTON, TN 38017


                       QUABOAG SPORTSMENS CLUB
                       128 BOSTON RD
                       PALMER, MA 01069-2147


                       QUAD CITY INVESTIGATIONS, LLC
                       3917 VALLEY VIEW DR
                       BETTENDORF, IA 52722-5554


                       QUADGRAPHICS
                       N63W23075 HWY 74
                       SUSSEX, WI 53089


                       QUAIL CREEK SHOOTING RANGE LLC
                       13814 FM 1171
                       NORTHLAKE, TX 76262-5797
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 192 of
                                        265



                       QUAKE CITY CASUALS, INC.
                       1800 SOUTH FLOWER ST
                       LOS ANGELES, CA 90015


                       QUALITY PRODUCTS LLC
                       3914 WINNEMAC AVE
                       MADISON, WI 53711-1641


                       QUITMAN CITY POLICE DEPARTMENT
                       PO BOX 16
                       QUITMAN, MS 39355


                       QUIVERA GUN CLUB
                       820 MOUNDVIEW AV
                       SALINA, KS 67401


                       R & D STAMP & SIGN COMPANY
                       7200 TELEGRAPH SQUARE DR.
                       SUITE N
                       LORTON, VA 22079


                       R L OWENS & COMPANY INC
                       28248 N. TATUM BLVD
                       SUITE B-1 PMB620
                       CAVE CREEK, AZ 85331


                       R. FRITZ ENTERPRISES INC
                       326 VANYO RD
                       BERLIN, PA 15530-8310


                       R.F.S.J. INC
                       ATTN: MARIANNE BAILEY
                       105 QUARRY STREET
                       MT. PLEASANT, PA 15666


                       R.W. SQUIRES & ASSOCIATES, LLC
                       704 DUCHESS ST
                       MILFORD, MI 48381-1102
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 193 of
                                        265



                       RACHEL SCREEN PRINTING
                       PAIGE BROTZMAN
                       40 CLAREMONT DR
                       PORTSMOUTH, VA 23701


                       RACINE COUNTY LINE RIFLE CLUB
                       7504 S CRANE DR
                       OAK CREEK, WI 53154-2446


                       RACKSPACE, INC
                       1 FANATICAL PLACE
                       CITY OF WINDCREST
                       SAN ANTONIO, TX 78218


                       RADIO CARLISLE INC
                       728 N HANOVER ST
                       CARLISLE, PA 17013


                       RAMAPOUGH SPORTSMEN ASSOC
                       29 FREDERICK ST
                       GARNERVILLE, NY 10923-1007


                       RAMCO OF VIRGINIA, INC.
                       3900 JERMANTOWN RD
                       SUITE300
                       FAIRFAX, VA 22030


                       RAMWORKS INC
                       3702 ROCKY BRANCH ROAD
                       PRINCETON, WV 24740


                       RANGE SYSTEMS, INC.
                       5121 WINNETKA AVE N
                       SUITE 225
                       NEW HOPE, MN 55428


                       RANGE29 LLC
                       1613 NW 136TH AVE BLDG C
                       SUNRISE, FL 33323
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 194 of
                                        265



                       RAPPAHANNOCK PISTOL &RIFLE INC
                       PO BOX 391
                       WHITE STONE, VA 22578-0391


                       RAPTOR ENTERPRISES
                       1809 BELOIT AVENUE
                       JANESVILLE, WI 53546


                       RAW SPIRIT LLC, THE
                       16303 205TH AVE
                       ELK RIVER, MN 55330


                       RCLA LLC
                       3106 WILLOW WOOD TRL
                       KINGWOOD, TX 77345


                       REAL AVID
                       5480 NATHAN LANE N
                       SUITE 120
                       MINNEAPOLIS, MN 55442


                       REALCO GUNS INC.
                       6108 MARLBORO PIKE
                       DISTRICT HTS, MD 20747-2101


                       RED 11 MUSIC LLC
                       1617 W 6TH ST
                       SUITE A
                       AUSTIN, TX 78703


                       RED COATS INC
                       4401 EAST WEST HIGHWAY
                       BETHESDA, MD 20602


                       RED LION TRAINING LLC
                       3813 MARBLE DR
                       HIGH POINT, NC 27265-9033
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 195 of
                                        265



                       REESE FIREARMS
                       6009 WOODS EDGE LN
                       KERNERSVILLE, NC 27284


                       REGISTER OF COPYRIGHTS
                       LIBRARY OF CONGRESS
                       101 INDEPENDENCE AVENUE SE
                       WASHINGTON, DC 20559-6000


                       RELX INC
                       PO BOX 7247-7090
                       PHILADELPHIA, PA 19170-7090


                       RENT WITH INTEGRITY LLC
                       1648-C METROPOLITAN CIRCLE
                       TALLAHASSEE, FL 32308


                       REPUBLICAN ATTORNEYS GENERAL ASSOCIATION
                       1747 PENNSYLVANIA AVE NW
                       SUITE 800
                       WASHINGTON, DC 20006


                       REPUBLICAN GOVERNORS ASSOCIATION
                       1747 PENNSYLVANIA AVE NW
                       SUITE 250
                       WASHINGTON, DC 20006


                       RESTAURANT ROW CORNER LLC
                       410 S RAMPART BLVD
                       STE 440
                       LAS VEGAS, NV 89145


                       RETIRED POLICE ASSOCIATION OF
                       1 OLD COUNTRY RD STE 265
                       CARLE PLACE, NY 11514-1822


                       RETURN PATH INC
                       3 PARK AVENUE
                       41ST FLOOR
                       NEW YORK, NY 10016
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 196 of
                                        265



                       REVENUE DISCOVERY SYSTEMS
                       PO BOX 830725
                       BIRMINGHAM, AL 35283-0725


                       REVENUE DISCOVERY SYSTEMS, REVENUE OFFIC
                       PO BOX 830725
                       BIRMINGHAM, AL 35283-0725


                       REVO BRAND GROUP LLC
                       5480 NATHAN LANE N
                       SUITE 120
                       PLYMOUTH, MN 55442


                       RGP ENTERPRISES
                       732 HOPE ROAD
                       STAFFORD, VA 22554


                       RHINELAND CUTLERY
                       228 COLBURN DR
                       DEBARY, FL 32713


                       RICHMOND INDUSTRIAL SUPPLY CO,
                       170 FORT WAYNE AVE
                       RICHMOND, IN 47374-3056


                       RIDER NOW MAGAZINE LLC
                       1040 MATTERHORN ST
                       DELTONA, FL 32725-6522


                       RIDGE RIFLE ASSOCIATION
                       4352 BLUE RIDGE TPKE
                       FINCASTLE, VA 24090-4269


                       RIDGWAY RIFLE CLUB
                       GRANT RD
                       RIDGWAY, PA 15853
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 197 of
                                        265



                       RIFLE & PISTOL CLUB OF FORT DO
                       836 N 20TH ST
                       FORT DODGE, IA 50501-2758


                       RIFLEMAN CONSULTING LLC
                       PO BOX 671
                       CARTHAGE, NC 28327


                       RIGHT TO BEAR ARMS LLC
                       11200 MONTGOMERY BLVD NE STE 1
                       ALBUQUERQUE, NM 87111-2679


                       RIGLERS SPORTS SUPPLY
                       1111 1ST AVE.
                       ROCK FALLS, IL 61071


                       RINGS MANUFACTURING
                       99 E. DRIVE
                       MELBORNE, FL 32904


                       RIO AMMUNITION INC
                       5892 HWY 230 WEST
                       MCEWEN, TN 37101


                       RIVANNA RIFLE & PISTOL CLUB
                       PO BOX 7883
                       CHARLOTTESVILLE, VA 22906-7883


                       RIVER BEND GUN CLUB
                       PO BOX 178
                       MARBLE HILL, GA 30148-0178


                       RIVER CITY RIFLE & PISTOL CLUB
                       PO BOX 847
                       MASON CITY, IA 50402-0847
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 198 of
                                        265



                       RIVER FALLS RIFLE CLUB
                       N7578 910TH ST
                       RIVER FALLS, WI 54022-4043


                       RIVERS WEST APPAREL,INC.
                       3000 LIND AVE. SW
                       RENTON, WA 98057


                       RJ ASSOCIATES, INC
                       4116 LEONARD DR
                       FAIRFAX, VA 22030


                       RKA ENTERPRISES LTD
                       3029 ELDAMAIN RD
                       PLANO, IL 60545-9715


                       RKW HOLDINGS
                       8135 COXS DR STE 211
                       PORTAGE, MI 49002-5899


                       RL SCHREIBER INC
                       1741 33RD STREET
                       POMPANO BEACH, FL 33064


                       ROANOKE RIFLE & REVOLVER CLUB
                       PO BOX 12453
                       ROANOKE, VA 24025-2453


                       ROBERT F SHARPE & CO INC
                       SHARPE GROUP
                       6410 POPLAR AVENUE
                       SUITE 700
                       MEMPHIS, TN 38119


                       ROBOTRONICS INC
                       1610 WEST 1600 SOUTH
                       SPRINGVILLE, UT 84663-3057
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 199 of
                                        265



                       ROCHESTER ROD AND GUN CLUB
                       22289 STATE ROUTE 511
                       WELLINGTON, OH 44090-9704


                       ROCHESTER SPORTSMEN CLUB
                       192 FLORENCE RD
                       NEW BRIGHTON, PA 15066-3550


                       ROCK COUNTY RIFLE & PISTOL
                       300 ROCKSHIRE DR
                       JANESVILLE, WI 53546-2184


                       ROCKINGHAM COUNTY GUN CLUB INC
                       PO BOX 811
                       REIDSVILLE, NC 27323-0811


                       ROD & GUN CLUB OF NEW BEDFORD
                       PO BOX 79575
                       NORTH DARTMOUTH, MA 02747-0988


                       ROGERS & COMPANY PLCC
                       8300 BOONE BOULEVARD
                       SUITE 600
                       VIENNA, VA 22182


                       ROLLINS INC
                       PO BOX 740847
                       CINCINNATI, OH 45274


                       RON PETERSON GUNS INC.
                       4418 CENTRAL S.E.
                       ALBUQUERQUE, NM 87108


                       RON SPOMER OUTDOORS INC.
                       1454 E, SHENANDOAH DR
                       BOISE, ID 83712
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 200 of
                                        265



                       ROSEBURG ROD AND GUN CLUB
                       428 DEL RIO ROAD
                       ROSEBURG, OR 97470


                       ROSS, WAYNE ANTHONY
                       P O BOX 101522
                       ANCHORAGE, AK 99510


                       ROTELLINI TAXIDERMY
                       BOX 232
                       SOUTH HEIGHTS, PA 15081


                       ROYAL RIVER ROD & GUN CLUB
                       PO BOX 1086
                       GRAY, ME 04039-1086


                       RR DONNELLEY
                       7810 SOLUTION CENTER
                       CHICAGO, IL 60677


                       RR DONNELLEY
                       MOORE WALLACE
                       3075 HIGHLAND PKWY STE 400
                       DOWNERS GROVE, IL 60515


                       RR DONNELLEY - POSTAGE
                       3950 LANCASTER NEW LEXINGTON RD
                       LANCASTER, OH 43130


                       RSM US LLP
                       8000 TOWERS CRESCENT DR
                       SUITE 500
                       VIENNA, VA 22182


                       RST MARKETING ASSOCIATES INC - NON POSTA
                       212 CORPORATE PARK RD
                       FOREST, VA 24551
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 201 of
                                        265



                       RSUI
                       945 E. PACES FERRY ROAD
                       SUITE 1800
                       ATLANTA, GA 30326


                       RTBA FIREARMS LLC
                       2390 DEAN DR
                       HIGHLAND, MI 48356-1910


                       RTBA LLC
                       25688 DIXIE HWY
                       PERRYSBURG, OH 43551-2019


                       RTSP, LLC
                       961 STATE ROUTE 10
                       STE 2A
                       RANDOLPH, NJ 07869-1921


                       RUGGED RARE INC
                       42618 TRADE WEST DR
                       STERLING, VA 20166


                       RUSTIC GUIDE SERVICES LLC
                       33 WEST ELM ST
                       BROCKTON, MA 02301


                       S W FORUM, LLC
                       PO BOX 45
                       MAYSVILLE, GA 30558-0045


                       S&P FIREARMS UNLIMITED INC.
                       804 HEMPSTEAD TPKE
                       FRANKLIN SQUARE, NY 11010-4321


                       S. MICHAEL WILLIAMS & ASSOC.
                       PO BOX 248
                       508 SUNNYSLOPE RD
                       BLUEWATER, NM 87005-0248
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 202 of
                                        265



                       S. T. ACTION PRO
                       3815 NORTH US HWY, SUITE 24
                       COCOA, FL 32926


                       SAAR MFG CORP
                       4994 W 12TH AVE
                       HIALEAH, FL 33012


                       SACRAMENTO COUNTY SHERIFF'S OFFICE
                       3341 POWER INN ROAD
                       #313
                       SACARAMENTO, CA 95826-3889


                       SACRAMENTO COUNTY, UNSECURED TAX UNIT
                       UNSECURED TAX UNIT
                       P O BOX 508
                       SACRAMENTO, CA 95812-0508


                       SACRAMENTO VALLEY SHOOTING CEN
                       PO BOX 1407
                       SLOUGHHOUSE, CA 95683-1407


                       SAFARI CLUB INTERNATIONAL
                       4800 WEST GATES PASS ROAD
                       TUCSON, AZ 85745-9490


                       SAFARILAND
                       13386 INTERNATIONAL PARKWAY
                       JACKSONVILLE, FL 32218


                       SAFE DEFENSE INC
                       249 LIONEL DR
                       GRAYSLAKE, IL 60030


                       SAFE FIREARMS TRAINING LLC
                       3744 BAKER SCHOOLHOUSE RD
                       FREELAND, MD 21053-9792
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 203 of
                                        265



                       SAFETY ACADEMY USA
                       467 MAPLE ST
                       DANVERS, MA 01923


                       SAGE SOFTWARE, INC.
                       P O BOX 404927
                       ATLANTA, GA 30384-4927


                       SAGITTARIUS MARKSMANSHIP SERVI
                       6278 N FEDERAL HWY
                       FORT LAUDERDALE, FL 33308-1916


                       SAINT CHARLES SPORTSMAN'S CLUB
                       4045 RENNER RD
                       WALDORF, MD 20602


                       SALEM COUNTY SPORTSMEN'S CLUB
                       PO BOX 130
                       DEEPWATER, NJ 08023-0130


                       SALESFORCE.COM INC
                       ONE MARK ST- THE LANDMARK
                       SUITE 300
                       SAN FRANCISCO, CA 94105


                       SALGADO DEFENSE SPECIALITIES
                       669 W CITRON
                       CORONA, CA 92882


                       SALOMON FIREARMS TRAINING LLC
                       47 BRADEEN ST
                       ROSLINDALE, MA 02131-1814


                       SALT FORK RESORTS SHOOTINGCLUB
                       74978 BROADHEAD RD
                       KIMBOLTON, OH 43749-9747
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 204 of
                                        265



                       SAN DIEGO GUNS
                       5995 MISSION GORGE RD STE C
                       SAN DIEGO, CA 92120-4028


                       SAN JUAN WILDLIFE FEDERATION
                       PO BOX 1411
                       FARMINGTON, NM 87499-1411


                       SAND & SAGE RIFLE & PISTOL CLU
                       PO BOX 370
                       GARDEN CITY, KS 67846-0370


                       SANDHILL SHOOTING SPORTS LLC
                       PO BOX 984
                       ELGIN, SC 29045-0984


                       SANDUSKY COUNTY SPORTSMAN CLUB
                       PO BOX 83
                       GIBSONBURG, OH 43431-9721


                       SANDY BOTTOM SPORTSMEN'S CLUB
                       PO BOX 16
                       SEWARD, PA 15954-0016


                       SANDY RUN OUTDOORS LLC
                       1714 OLD STATE RD
                       GASTON, SC 29053-8257


                       SANFORD/SPRINGVALE FISH & GAME
                       28 ELM ST
                       LYMAN, ME 04002-7771


                       SANGRE SHOOTING SPORTS CLUB
                       PO BOX 1554
                       WESTCLIFFE, CO 81252-1554
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 205 of
                                        265



                       SANTA CLARA VALLEY RIFLE CLUB
                       3963 HAMILTON AVE APT 3
                       SAN JOSE, CA 95130-1537


                       SANTA LUCIA SPORTSMEN'S ASSOC
                       PO BOX 1077
                       ATASCADERO, CA 93423-1077


                       SARATOGA FLAG
                       1940 ROUTE 32N
                       FORTSVILLE, NY 12831-2047


                       SAUGERTIES FISH & GAME CLUB
                       PO BOX 261
                       SAUGERTIES, NY 12477-0261


                       SAVAL FOODS CORPORATION
                       PO BOX 8630
                       6740 DORSEY ROAD
                       ELKRIDGE, MD 21075


                       SCANTRON CORPORATION
                       1251 E.DYER ROAD,SUITE 200
                       SANTA ANA, CA 92705


                       SCHEARER ENTERPRISES INC
                       PO BOX 6655
                       GREAT FALLS, MT 59406


                       SCHILL SOLUTIONS LLC
                       5206 FREDERICK ST
                       BARBERTON, OH 44203


                       SCHINDLER ELEVATOR CORPORATION
                       5800 MUIRKIRK RD
                       BELTSVILLE, MD 20705
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 206 of
                                        265



                       SCHOOL FAMILY MEDIA LLC
                       100 STON EWALL BLVD #3
                       WRENTHAM, MA 02093


                       SCHULTZ ROD AND GUN LCUB
                       PO BOX 571
                       MUSKEGO, WI 53150


                       SCHUYKILL COUNTY
                       1871 OLD MAIN DRIVE
                       SHIPPENSBURG UNIVERSITY
                       SHIPPENSBURG, PA 17257


                       SCOOTAROUND INC
                       7703 KINGSPOINTE PARKWAY
                       SUITE 400
                       ORLANDO, FL 32819


                       SCOOTS PLACE LLC
                       37291 DAISY LN
                       ALBEMARLE, NC 28001


                       SCOTT MCINNES LLC
                       1280 WESTERVELT PL
                       HEWLETT, NY 11557


                       SCOTTS VALLEY SPORTSMEN'S CLUB
                       PO BOX 66132
                       SANTA CRUZ, CA 95067-6132


                       SCRANTON TIMES LP
                       149 PENN AVE
                       5TH FLOOR
                       SCRANTON, PA 18503


                       SDGC
                       1140 E 87TH ST
                       BROOKLYN, NY 11236-4709
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 207 of
                                        265



                       SEAN REYES
                       STATE CAPITOL
                       RM 236
                       SALT LAKE CITY, UT 84114


                       SEATTLE RIFLE & PISTOL ASSOCIA
                       17361 TYE ST SE
                       MONROE, WA 98272-1047


                       SEBASTOPOL RIFLE & PISTOL CLUB
                       PO BOX 575
                       SEBASTOPOL, CA 95473


                       SECURE IDEAS LLC
                       2970 HARTLEY RD
                       SUITE 200-A
                       JACKSONVILLE, FL 32257


                       SECURITY DETECTION INC
                       161 KUNIHOLM DRIVE
                       HOLLISTON, MA 01746


                       SECURITY INTELLIGENCE SPECIALI
                       1355 FAIRFAX AVE STE B
                       SAN FRANCISCO, CA 94124-1731


                       SEVR BROAD HEADS
                       5040 HAROLD GATTY DRIVE
                       SALT LAKE CITY, UT 84116


                       SEYFARTH SHAW LLP
                       233 S WACKER DR
                       SUITE 8000
                       CHICAGO, IL 60606


                       SHADE TREE HOLDINGS UNLIMITED
                       613 VENEZIA AVE
                       VENICE, CA 90291
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 208 of
                                        265



                       SHADE'S LANDING
                       15989 GARDEN VIEW DR
                       SAINT PAUL, MN 55124-7082


                       SHANER SPORTSMAN'S CLUB
                       11039 MALLARD LN
                       N HUNTINGDON, PA 15642-9009


                       SHARP SHOOTING INDOOR RANGE
                       1200 N FREYA WAY
                       SPOKANE, WA 99202-4562


                       SHARPE GROUP
                       6410 POPLAR AVENUE
                       SUITE 700
                       MEMPHIS, TN 38119


                       SHARPSHOOTERS
                       8135 GRAVOIS RD
                       SAINT LOUIS, MO 63123-4722


                       SHARPSHOOTERS GUN CLUB AND RAN
                       1345 RUTHERFORD RD
                       GREENVILLE, SC 29609


                       SHE MEANS BUSINESS DEFENSE STR
                       6136 11TH AVE
                       PEARLINGTON, MS 39572-7694


                       SHEBOYGAN RIFLE & PISTOL CLUB
                       W2515 HWY A SOUTH
                       OOSTBURG, WI 53070-1840


                       SHELBY COUNTY SHOOTING SPORTS
                       574 ELVIRA RD
                       HELENA, AL 35080-7926
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 209 of
                                        265



                       SHENANDOAH PRECISION GUNWORKS
                       3578 CEDAR CREEK GRADE
                       WINCHESTER, VA 22602-2745


                       SHERPA SOFTWARE LLC
                       456 WASHINGTON AVE
                       SUITE 2
                       BRIDGEVILLE, PA 15017


                       SHIPPENSBURG FISH AND GAME ASS
                       4498 MACLAYS MILL RD
                       SHIPPENSBURG, PA 17257


                       SHOCKEY SCOFIELD SOLUTIONS
                       333 NORTH FAIRFAX
                       SUITE 100
                       ALEXANDRIA, VA 22314


                       SHOOT STRAIGHT, INC
                       1349 S ORANGE BLOSSOM TRL
                       APOPKA, FL 32703-7605


                       SHOOTERS INC
                       2625 WEST PAWNEE
                       WICHITA, KS 67213-1815


                       SHOOTERS WORLD
                       27688 HIGHWAY 160
                       CORTEZ, CO 81321-9366


                       SHOOTERS WORLD, LLC
                       116 E FLETCHER AVE
                       TAMPA, FL 33612-3407


                       SHORELINE FIREARMS INSTRUCTION
                       16 COWHILL RD
                       KILLINGWORTH, CT 06419-2400
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 210 of
                                        265



                       SHOSHONI RIFLE CLUB
                       PO BOX 204
                       SHOSHONI, WY 82649


                       SHOWMASTERS INC
                       4225 FORTRESS DR
                       BLACKSBURG, VA 24060-1238


                       SHOWSPAN INCORPORATED
                       2121 CELEBRATION DRIVE NE
                       GRAND RAPIDS, MI 49525


                       SIDE BY SIDE FIREARMS
                       18 E MAIN ST STE 201
                       DENVILLE, NJ 07834-2155


                       SIERRA OSCAR SIERRA LLC
                       11673 MATTHEWS TRL
                       HAMPTON, GA 30228-1577


                       SIERRA VALLEY GUN CLUB
                       PO BOX 399
                       PORTOLA, CA 96122-0399


                       SIG SAUER INC
                       18 INDUSTRIAL DR
                       EXETER, NH 03833


                       SIGHTLINE TACTICS LLC
                       4651 MERCANTILE AVE
                       NAPLES, FL 34104-3349


                       SIGHTRON SPORTS OPTICS
                       100 JEFFREY WAY
                       SUITE A
                       YOUNGSVILLE, NC 27596
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 211 of
                                        265



                       SIGNIX INC
                       1110 MARKET ST
                       SUITE 402
                       CHATTANOOGA, TN 37402


                       SIMONEL PROPERTIES, LLC.
                       5410 RUSTIC PINE CT
                       ORLANDO, FL 32819-7129


                       SIMTRAINER LLC
                       2031 DRYDEN RD
                       MORAINE, OH 45439-1741


                       SINCLAIR TELEVISIONS OF FRESNO LLC
                       10706 BEAVER DAM RD
                       COCKEYSVILLE, MD 21030


                       SINNISSIPPI ROD AND GUN CLUB
                       1474 WASHINGTON RD
                       PROPHETSTOWN, IL 61277


                       SIR WALTER GUN CLUB
                       PO BOX 585
                       CREEDMOOR, NC 27522-0585


                       SISKIYOU MOUNTAIN MEN
                       P.O. BOX 634
                       YREKA, CA 96097


                       SITC LLC
                       1945 STATE ROUTE 42
                       FORESTBURGH, NY 12777


                       SITZCO LLC
                       1607 GOOSENECK DR
                       BRYAN, TX 77808
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 212 of
                                        265



                       SK GLOBAL SOFTWARE LLC
                       PO BOX 733054
                       DALLAS, TX 75373-3054


                       SKANEATELES ROD & GUN CLUB INC
                       PO BOX 108
                       SKANEATELES, NY 13152


                       SKATE CREEK CLUB INC.
                       8 SUITS AVE
                       HOMER, NY 13077-9409


                       SKYRAIDER ARMS
                       400 INDUSTRIAL BLVD STE 406
                       MANSFIELD, TX 76063-2215


                       SLICKGUNS INC
                       1118 CATHERINE ST
                       KEY WEST, FL 33040-3306


                       SLIPPERY ROCK UNIVERSITY
                       104 MATLBY AVE
                       SUITE 002
                       SLIPPERY ROCK, PA 16057


                       SLOPE AREA RIFLE & PISTOL CLUB
                       P.O. BOX 493
                       DICKINSON, ND 58602-0493


                       SMG F&B LLC
                       300 CONSHOCKEN STATE RD
                       SUITE 450
                       WEST CONSHOCKEN, PA 19428


                       SMISC HOLDING INC
                       5239 Z-MAX BLVD
                       HARRISBURG, NC 28075
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 213 of
                                        265



                       SMITH & WESSON
                       2100 ROOSEVELT AVENUE
                       SPRINGFIELD, MA 01104


                       SMITHFIELD SPORTSMAN'S CLUB
                       PO BOX 386
                       GREENVILLE, RI 02828-0386


                       SMITHSONIAN INSTITUTION
                       PO BOX 37012
                       CRYSTAL CITY, ROOM 450, MRC 1202
                       WASHINGTON, DC 20013-7012


                       SMITTY'S TRADING POST
                       114 DUBLIN ST
                       MACHIAS, ME 04654


                       SNOQUALMIE VALLEY RIFLE CLUB
                       PO BOX 309
                       14214 SE 63RD STREET
                       FALL CITY, WA 98024


                       SOBRAN INC
                       4401 DAYTON-XENIA RD
                       DAYTON, OH 45432


                       SOCIAL INSIGHT (CHARLES COX)
                       4546 LYON AVE
                       RIVERSIDE, CA 92505


                       SOCIETY FOR HUMAN RESOURCE MGT
                       P O BOX 791139
                       BALTIMORE, MD 21279-1139


                       SOG SPECIALTY KNIVES
                       6521 212TH ST SOUTHWEST
                       LYNNWOOD, WA 98036
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 214 of
                                        265



                       SOLON SPORTSMENS ASSOCIATION
                       P.O. BOX 391072
                       SOLON, OH 44139


                       SOMERSET COUNTY FISH &
                       445 MILLTOWN RD
                       BRIDGEWATER, NJ 08807-7021


                       SOUND DIRECTION LLC
                       3532 CRESTRIDGE DR
                       NASHVILLE, TN 37204


                       SOUTH BAY NRA MEMBERS COUNCIL
                       1525 AVIATION BLVD # 101
                       REDONDO BEACH, CA 90278-2805


                       SOUTH BAY ROD & GUN CLUB INC.
                       4830 FELTON ST
                       SAN DIEGO, CA 92116-1830


                       SOUTH BERWICK ROD & GUN ASSOC.
                       PO BOX 184
                       SOUTH BERWICK, ME 03908-0184


                       SOUTH CAROLINA DEPT. OF REVENUE, SALES T
                       PO BOX 100193
                       COLUMBIA, SC 29214-0140


                       SOUTH CUYAHOGA SPORTMENS' ASSO
                       3173 W. 71ST STREET
                       CLEVELAND, OH 44102-5265


                       SOUTH DAKOTA DEPARTMENT OF REVENUE
                       445 EAST CAPITOL AVE
                       PIERRE, SD 57501
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 215 of
                                        265



                       SOUTH GEORGIA YOUTH SHOOTING CLUB INC
                       3760 DUNN ROAD
                       HARTSFIELD, GA 31756-0242


                       SOUTH JERSEY SHOOTING CLUB INC
                       8 GETTYSBURG DR
                       VOORHEES, NJ 08043-1650


                       SOUTH LAKE CHARLES GUN CLUB IN
                       622 LOUIE ST
                       LAKE CHARLES, LA 70601-7190


                       SOUTH RIVER GUN CLUB
                       5205 HIGHWAY 212
                       COVINGTON, GA 30016-4422


                       SOUTHEAST LOUISIANA FIREARMS S
                       PO BOX 5159
                       SLIDELL, LA 70469-5159


                       SOUTHEASTERN PRINTING CO INC
                       3601 SE DIXIE HWY
                       STUART, FL 34997


                       SOUTHEASTERN REPTILE RESCUE
                       PO BOX 127
                       ORCHARD HILL, GA 30266


                       SOUTHERN CHESTER COUNTY SPORTS
                       4523 SHADY DR
                       WILMINGTON, DE 19808-5607


                       SOUTHERN INDIANA R & P CLUB
                       17017 ASHBURTON DR
                       LOUISVILLE, KY 40245-5713
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 216 of
                                        265



                       SOUTHERN MINNESOTA SPORTSMAN'S
                       6320 20TH ST SE
                       ROCHESTER, MN 55904-5016


                       SOUTHERN TACTICAL AND OUTDOORS
                       1130 DAWSON RD
                       WHITE BLUFF, TN 37187


                       SOUTHPAW DEFENSE LLC
                       1631 OLWIEN ST
                       BROOKINGS, SD 57006


                       SOUTHPORT GUN CLUB INC
                       1136 KRISTIN DRIVE
                       LIBERTYVILLE, IL 60048-1281


                       SOUTHWEST FLORIDA SPORTSMANS A
                       PO BOX 100691
                       CAPE CORAL, FL 33910-0691


                       SOUTHWEST LOUISIANA RIFLE & PI
                       1203 CALIFORNIA ST
                       LAKE CHARLES, LA 70607-1913


                       SP PLUS CORPORATION
                       520 CAPITOL MALL
                       SUITE B3
                       SACRAMENTO, CA 95814


                       SPARTA 2002 DESIGNS & PROMOTIONS
                       9246 BOIVIN STREET
                       LA SALLE, QC H8R2E7


                       SPECIAL SERVICES GROUP NORTH A
                       310 ALMOND ST
                       UNIT 123
                       CLERMONT, FL 34711-3116
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 217 of
                                        265



                       SPECOPS SOFTWARE USA INC
                       1500 WALNUT ST
                       SUITE 1304
                       PHILADELPHIA, PA 19102


                       SPECTER SECURITY GROUP
                       7371 ATLAS WALK WAY #177
                       GAINESVILLE, VA 20155


                       SPECTRUM BUSINESS
                       PO BOX 94188
                       PALATINE, IL 60094


                       SPEEDWAY MOTOR SPORTS INC.
                       PO BOX 600
                       CONCORD, NC 28026


                       SPEEDWAY MOTORSPORTS INC
                       PO BOX 600
                       CONCORD, NC 28026


                       SPHONS CCW LLC
                       314 HART AVE
                       MINERVA, OH 44657


                       SPIRITWILD PRODUCTIONS INC
                       PO BOX 1660
                       BIRMINGHAM, MI 48012


                       SPOKANE RIFLE CLUB
                       PO BOX 18887
                       SPOKANE, WA 99228-0887


                       SPORTSMEN'S GUN AND REEL CLUB
                       44165 MIDDLE RIDGE RD
                       LORAIN, OH 44053-3915
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 218 of
                                        265



                       SPORTSMEN, INC.
                       PO BOX 313
                       BRATTLEBORO, VT 05301


                       SPORTSMENS ASSOCIATION FOR FIR
                       PO BOX 343
                       COMMACK, NY 11725


                       SPORTSMENS CLUB OF CLIFTON PAR
                       644 ENGLEMORE RD
                       CLIFTON PARK, NY 12065


                       SPRINGBROOK SPORTSMEN'S CLUB
                       2451 MINERVA ST
                       OSHKOSH, WI 54901-1545


                       SPRINT
                       PO BOX 1769
                       NEWARK, NJ 07101-1769


                       SPS MARKETING
                       5515 EAST LAMONA AVE #108
                       FRESNO, CA 93727


                       SQUARE CIRCLE SPORTSMANS CLUB
                       210 4TH AVE
                       MOUNT EPHRAIM, NJ 08059-1105


                       SQUARE DEAL SPORTSMEN, INC.
                       PO BOX 5572
                       ENDICOTT, NY 13763-5572


                       SSI CONSULTING
                       10440 LITTLE PATUXENT PARKWAY
                       SUITE 300
                       COLUMBIA, MD 21044
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 219 of
                                        265



                       ST. JOSEPH COUNTY CONSERVATION
                       PO BOX 220
                       STURGIS, MI 49091-0220


                       ST. TAMMANY PARISH, SALES AND USE TAX DE
                       PO BOX 1229
                       SLIDELL, LA 70459


                       STANDARD FORCE-TRIPLET TRAININ
                       2658 N MERRIMAC AVE
                       CHICAGO, IL 60639-1016


                       STAPLES
                       DEPT. 11-0001245604
                       PO BOX 9001036
                       LOUISVILLE, KY 40290


                       STARKS TRAINING INSTITUTE
                       7868 REA RD STE F # 336
                       CHARLOTTE, NC 28277-6677


                       STATE CHEMICAL MANUFACTURING
                       P O BOX 74189
                       CLEVELAND, OH 44194-0268


                       STATE INSURANCE FUND
                       PO BOX 4779
                       SYRACUSE, NY 13221-4779


                       STATE OF ALABAMA, ALABAMA DEPARTMENT OF
                       PO BOX 327900
                       MONTGOMERY, AL 36132-7900


                       STATE OF FLORIDA
                       010012738FD64
                       PO BOX 8500
                       TALLAHASSEE, FL 32314-8500
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 220 of
                                        265



                       STATE OF GEORGIA, DEPARTMENT OF REVENUE
                       PO BOX 105296
                       ATLANTA, GA 30348-5296


                       STATE OF INDIANA (STATE ARMORY BOARD - C
                       BLDG 1 HOSPITAL RD
                       PO BOX 5000
                       EDINBURGH, IN 46124-5000


                       STATE OF MARYLAND
                       PO BOX 17648
                       BALTIMORE, MD 21297


                       STATE OF MICHIGAN, DEPARTMENT OF TREASUR
                       DEPT 77003
                       DETROIT, MI 48277-0003


                       STATE OF NC DEPT OF SEC OF ST
                       PO BOX 29622
                       RALEIGH, NC 27626-0622


                       STATE OF NEW HAMPSHIRE
                       33 CAPITOL ST
                       CONCORD, NH 03301


                       STATE OF NEW JERSEY
                       DIVISION OF REVENUE PROCESSING
                       P O BOX 929
                       TRENTON, NJ 08646-0929


                       STATE OF NEW JERSEY, DEPARTMENT OF THE T
                       PO BOX 269
                       TRENTON, NJ 08695-0269


                       STATE OF NEW MEXICO, DEPT OF GAME AND FI
                       SPECIAL HUNTS OFFICE
                       PO BOX 25125
                       SANTA FE, NM 87504-5125
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 221 of
                                        265



                       STATE OF OHIO, ADJUTANT GENERAL'S DEPT
                       CAMP PERRY
                       BLDG 7
                       PORT CLINTON, OH 43452


                       STATE OF RHODE ISLAND, DIVISION OF TAXAT
                       ONE CAPITAL HILL
                       PROVIDENCE, RI 02908-5800


                       STATE OF SOUTH DAKOTA
                       711 EAST WELLS AVE
                       PIERRE, SD 57501


                       STATE OF WYOMING, DEPARTMENT OF REVENUE
                       HERSCHLER BUILDING
                       CHEYENNE, WY 82002-0110


                       STATE TREASURER - MAINE, MAINE REVENUE S
                       PO BOX 1065
                       AUGUSTA, ME 04332-1065


                       STATE UNIVERSITY OF NEW YORK POLYTECHNIC
                       100 SYEMOUR RD
                       UTICA, NY 13502


                       STATECRAFT DIGITAL LLC
                       3607 13TH ST N
                       ARLINGTON, VA 22201


                       STEINMAN COMMUNICATIONS INC
                       PO BOX 1328
                       LANCASTER, PA 17608


                       STEVE MARSHALL
                       501 WASHINGTON AVE PO BOX 300152
                       MONTGOMERY, AL 36130
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 222 of
                                        265



                       STONE & JOHNSON
                       SUITE 1800
                       111 WEST WASHINGTON STREET
                       CHICAGO, IL 60602


                       STONE RIVER GEAR, LLC
                       PO BOX 67
                       BETHEL, CT 06801


                       STONEBANK SPORTSMENS CLUB
                       PO BOX 575
                       OCONOMOWOC, WI 53066-0575


                       STONEY CREEK FISHING AND HUNTI
                       9090 FORT SMALLWOOD RD
                       PASADENA, MD 21122-3223


                       STONY D RUSHING, INC
                       PO BOX 1415
                       MONROE, NC 28111-1415


                       STRATEGIC FUNDRAISING
                       7591 9TH STREET NORTH
                       OAKDALE, MN 55128


                       STRATEGIC INVESTIGATIONS GROUP
                       1310 DELSEA DR STE 10
                       DEPTFORD, NJ 08096-1943


                       STRATEGIC SECURITY SOLUTIONS
                       160 JACKSON ST APT 2
                       DENVER, CO 80206


                       STREAMLIGHT, INC
                       30 EAGLEVILLE RD.
                       EAGLEVILLE, PA 19403-3996
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 223 of
                                        265



                       STROUSE & STROUSE INC
                       PO BOX 569
                       BLADENSBURG, MD 20710


                       STUYVESANT ROD & GUN CLUB INC
                       64-69 DRY HARBOR RD
                       MIDDLE VILLAGE, NY 11379


                       SUNBELT RENTALS INC
                       2341 DEERFIELD DRIVE
                       FORT MILL, SC 29715


                       SUNDOG PRODUCTIONS
                       ATTN: JOHN SAGUE
                       3850 JERMANTOWN RD
                       FAIRFAX, VA 22030


                       SUNSET HILL STONEWARE, LLC
                       1416 S. COMMERCIAL ST.
                       NEENAH, WI 54956


                       SUREFIRE LLC
                       18300 MT BALDY CIRCLE
                       FOUNTAIN VALLEY, CA 92708-6122


                       SURESHIP, INC.
                       4901 FORBES BLVD
                       LANHAM, MD 20706


                       SURPLUS AMMO & ARMS, LLC
                       12729 PACIFIC HWY SW
                       LAKEWOOD, WA 98499-1028


                       SUSAN KAY GREEN INC
                       4115 LEONARD DRIVE
                       FAIRFAX, VA 22030
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 224 of
                                        265



                       SUSQUEHANNA RADIO CORP
                       PO BOX 643665
                       CINCINNATI, OH 45264-0864


                       SUSSEX COUNTY FARM AND HORSE SHOW ASSOCI
                       PO BOX 2456
                       BRANCHVILLE, NJ 07826


                       SUTTON BAY
                       28950 SUTTON BAY TRAIL
                       AGAR, SD 57520-5104


                       SWAHN GALLERIES & DESIGN, INC
                       54 CUMBERLAND DR
                       BLUFFTON, SC 29910-4820


                       SWAROVSKI OPTIK NORTH AMERICA LTD
                       2 SLATER RD
                       CRANSTON, RI 02920


                       SWARTZ CREEK SPORTSMAN
                       9284 N LATSON RD
                       HOWELL, MI 48855-8206


                       SWEET POND HUNTING CLUB INC.
                       6 PHELPS DR
                       HOMER, NY 13077-9403


                       SYBASE INC
                       FILE NO 72364
                       P O BOX 60000
                       SAN FRANCISCO, CA 94160-2364


                       SYCAMORE VALLEY GUN CLUB
                       613 W 12TH ST
                       BLOOMINGTON, IN 47404-3401
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 225 of
                                        265



                       SYMPHONIOUS ENTERPRISES, LLC
                       2028 SHEPHERD RD # 220
                       MULBERRY, FL 33860-8699


                       SYRACUSE PISTOL CLUB INC.
                       PO BOX 478
                       FULTON, NY 13069-0478


                       SYSCO FOOD SERVICES BALTIMORE
                       PO BOX 1099
                       JESSUP, MD 20794


                       T&C FOR LIFE LLC
                       16 UPTON LN
                       STAFFORD, VA 22554


                       T&L ENDEAVORS LLC
                       7430 COUNTY ROAD CR
                       MANITOWOC, WI 54220-9557


                       T. J. DONOVAN
                       109 STATE ST
                       MONTPELIER, VT 05609


                       T4TACTICS LLC
                       147 MILL RIDGE RD STE 4
                       LYNCHBURG, VA 24502-4341


                       TAC6 MEDIA LLC
                       5222 MENTMORE AVE
                       SPRING HILL, FL 34606


                       TACONIC ROD & GUN CLUB
                       PO BOX 18
                       POESTENKILL, NY 12140-0018
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 226 of
                                        265



                       TACTICAL DYNAMICS FIREARMS TRA
                       PO BOX 1401
                       ATTLEBORO FALLS, MA 02763-0401


                       TACTICAL FIREARMS TRAINING LLC
                       85 W COMBS RD #101-303
                       SAN TAN VALLEY, AZ 85140-9127


                       TACTICAL HARDWARE STORE
                       8337 US HIGHWAY 87 S
                       CUERO, TX 77954-6844


                       TACTICAL SOLUITONS
                       2772 SOUTH VICTORY VIEW WAY
                       BOISE, ID 83709


                       TACTICAL SUPERSTORES, INC
                       9750 ABERDEEN RD
                       ABERDEEN, NC 28315


                       TAGTIME USA INC
                       4601 DISTRICT BLVD
                       VERNON, CA 90058


                       TAILORED DEFENSE TRAINING GROU
                       714 S WOLFE ST UNIT #38674
                       BALTIMORE, MD 21231


                       TAKE AIM CAROLINA, LLC
                       1026 E LINDSAY ST
                       GREENSBORO, NC 27405


                       TALL GUNS LLC
                       2429 CAMEO CT
                       LOVELAND, CO 80538-3088
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 227 of
                                        265



                       TALLAHASSEE INDOOR SHOOTING RA
                       499 CAPITAL CIR SW
                       TALLAHASSEE, FL 32304-3575


                       TAMPA CARRY LLC
                       1319 BRAHMA DR
                       VALRICO, FL 33594


                       TAMPA TRAINING AND TEAM-BUILDI
                       4519 W BROOKWOOD DR
                       TAMPA, FL 33629-4241


                       TARGET WORLD INC
                       2300 E KEMPER RD
                       CINCINNATI, OH 45241-6501


                       TARGET WORLD INC.
                       529 W BUTLER AVE
                       CHALFONT, PA 18914-2218


                       TAURUS HOLDINGS
                       16175 NW 49TH AVE
                       MIAMI, FL 33014


                       TAX ENFORCEMENT OFFICE
                       10 N 2ND ST
                       SUITE 305A
                       HARRISBURG, PA 17101


                       TAXATION AND REVENUE DEPARTMENT
                       PO BOX 2527
                       SANTA FE, NM 87504-2527


                       TBK SECURITY SERVICES
                       PO BOX 239
                       POCONO PINES, PA 18350
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 228 of
                                        265



                       TBK STRATEGIES LLC
                       PO BOX 239
                       POCONO PINES, PA 18350


                       TC&B CORPORATE WEARABLES INC
                       420 1ST AVE
                       PERRY, IA 50220


                       TEAMS FIREARMS TRAINING GROUP
                       519 SAINT CHARLES ST
                       ELKTON, MD 21921-8509


                       TECNACLEAN INC
                       6332 MAYFIELD LANE
                       WARRENTON, VA 20187


                       TEGNA BROADCAST HOLDINGS LLC
                       8350 BROAD ST
                       SUITE 2000
                       TYSONS, VA 22102


                       TELCO SPORTSMEN'S CLUB INC.
                       P.O. BOX 494
                       ATCO, NJ 08004


                       TELEMANAGEMENT TECHNOLOGIES
                       2700 YGNACIO VALLEY ROAD
                       SUITE 250
                       WALNUT CREEK, CA 94598-3463


                       TEN POINTCROSSBOW TECHNOLIGES
                       1325 WATERLOO RD
                       MOGADORE, OH 44260


                       TENAFLY RIFLE & PISTOL CLUB IN
                       157 GROVE STREET
                       TENAFLY, NJ 07670-1706
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 229 of
                                        265



                       TENDER YEARS LEARNING CENTER L
                       241 HENDRICKS RD
                       BUTLER, PA 16001-8427


                       TENNESSEE DEPARTMENT OF REVENUE, ANDREW
                       ANDREW JACKSON ST OFFICE BLDG
                       500 DEADERICK ST
                       NASHVILLE, TN 37242


                       TEOTWAWKI INVESTMENTS LLC
                       118 N PINE AVE
                       INVERNESS, FL 34450


                       TEWKSBURY ROD & GUN CLUB
                       79 CHANDLER ST
                       TEWKSBURY, MA 01876


                       TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
                       111 E. 17TH STREET
                       AUSTIN, TX 78774-0100


                       TEXAS CONCEALED HANDGUN ASSOCI
                       PO BOX 161713
                       AUSTIN, TX 78716


                       TEXAS STATE RIFLE ASSOCIATION
                       314 E HIGHLAND MALL BLVD,
                       SUITE 300
                       AUSTIN, TX 78752-3731


                       TEXAS TACTICAL TRAINING INSTIT
                       1102 MANLOVE ST
                       AUSTIN, TX 78741-1010


                       TGE GROUP LLC
                       8700 N RAINBOW FARM RD
                       BENTONVILLE, AR 72712
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 230 of
                                        265



                       THE BIG 15 LLC
                       2621 LINKS DR
                       PLANO, TX 75093-6333


                       THE BUCCANEERS OF LAKE CHARLES
                       2416 CASSIE LN
                       LAKE CHARLES, LA 70605-5156


                       THE CABIN ARMORY AND TRAINING
                       10 PETHICK DR
                       WILKES BARRE, PA 18702


                       THE CAHOONZIE CLUB INC.
                       33 W SHORE DR
                       SPARROW BUSH, NY 12780-5126


                       THE CITY OF ALEXANDRIA-BUSINESS PERSONAL
                       PO BOX 34901
                       ALEXANDRIA, VA 22334-0901


                       THE COGAR GROUP LTD
                       11166 FAIRFAX BLVD #306
                       FAIRFAX, VA 22030


                       THE CONVENTION CENTER AUTHORITY OF THE M
                       1 PUBLIC SQUARE
                       SUITE 106
                       NASHVILLE, TN 37201


                       THE DAILY CALLER
                       1050 17TH ST NW STE 900
                       WASHINGTON, DC 20036-5513


                       THE DIGERATI GROUP, LLC
                       3720 HOLLAND RD STE 103
                       VIRGINIA BEACH, VA 23452-2859
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 231 of
                                        265



                       THE GOETZ PRINTING COMPANY
                       7939 ANGUS COURT
                       SPRINGFIELD, VA 22153


                       THE GUN GROVE
                       708 PATTON ST
                       MACON, MO 63552-2505


                       THE GUN GUYS
                       1025 PINE STREET
                       OTTAWA, KS 66067


                       THE GUN PARLOR INC
                       170 PRESCOTT ST
                       WORCESTER, MA 01605-1708


                       THE HIGHLAND MINT
                       4100 NORTH RIVERSIDE DRIVE
                       MELBOURNE, FL 32937


                       THE KENRICH GROUP LLC
                       1919 M ST NW
                       SUITE 620
                       WASHINGTON, DC 20036


                       THE LOCKED AND LOADED WOMEN
                       7 LANGLEY CT
                       NEWARK, DE 19702


                       THE MAN CAVE
                       PO BOX 61
                       MARION, NC 28752-0061


                       THE MOUNT WASHINGTON ROD & GUN
                       PO BOX 586
                       RIDERWOOD, MD 21139-0586
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 232 of
                                        265



                       THE NRA FOUNDATION, INC.
                       11250 WAPLES MILL ROAD
                       FAIRFAX, VA 22030


                       THE RANGE USA
                       5999 DEAN MARTIN DR
                       LAS VEGAS, NV 89118


                       THE READY CENTER
                       9198 CAM ISLAND CIR
                       EAGLE RIVER, AK 99577-8536


                       THE ROSS GROUP INC
                       2730 INDIAN RIPPLE ROAD
                       DAYTON, OH 45440


                       THE SURE SHOT, LLC
                       1891 HIGHWAY 280
                       ALEXANDER CITY, AL 35010-4628


                       THE TORRINGTON GUN CLUB
                       68 BUNNEL STREET
                       WINSTED, CT 06098


                       THE VOLKOV LAW GROUP LLC
                       2805 RACETRACK VIEW DRIVE
                       DEL MAR, CA 92014


                       THE WELL ARMED WOMAN, LLC
                       7762 E GRAY RD STE 600
                       SCOTTSDALE, AZ 85260-6957


                       THE WILLMAR RIFLE AND PISTOL C
                       PO BOX 346
                       WILLMAR, MN 56201-0346
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 233 of
                                        265



                       THEAKER ENTERPRISES, LLC
                       821 BRANCH XING
                       LANTANA, TX 76226-6448


                       THEMIS CONSULTING LLC
                       5264 HIGHCREST DRIVE
                       CAMERON PARK, CA 95682


                       THERMOPOLIS GUN CLUB INC
                       PO BOX 731
                       THERMOPOLIS, WY 82443


                       THIEF RIVER FALLS ARCHERY CLUB INC
                       PO BOX 314
                       THIEF RIVER FALLS, MN 56701


                       THOMPSON FIREARMS
                       1012 10TH ST E
                       PALMETTO, FL 34221-4132


                       THOMSON PROFESSIONAL & REG INC
                       PO BOX 6159
                       CAROL STREAM, IL 60197


                       THOR GLOBAL DEFENSE GROUP
                       1206 KNESEK LN
                       VAN BUREN, AR 72956-7908


                       THREE Z PRINTING COMPANY
                       902 WEST MAIN ST
                       TEUTOPOLIS, IL 62467


                       THREE-PEAKS 4-H SHOOTING CLUB
                       714 S 1175 W
                       CEDAR CITY, UT 84720-3699
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 234 of
                                        265



                       THREEFOLD DEFENSIVE TRAINING,
                       3776 S KIRK ST
                       AURORA, CO 80013-6185


                       THYSSENKRUPP ELEVATOR CORP
                       P O BOX 933007
                       ATLANTA, GA 31193-3010


                       TIER ONE MEDIA
                       1048 BARREL HOLLOW SPRINGS RD
                       FRANKLIN, TN 37069


                       TIPS AND BRASS LLC
                       16658 E PRENTICE AVE
                       CENTENNIAL, CO 80015-4122


                       TLR SYSTEMS LLC
                       1062 CANNIE BAKER ROAD
                       MOUNTAIN, AR 72651


                       TM PISTOL TRAINING, LLC
                       229 KENWOOD CT
                       MOORE, SC 29369-9278


                       TMA DIRECT, INC.
                       TMA LIST BROKERAGE & MGMT
                       12021 SUNSET HILLS ROAD
                       SUITE 350
                       RESTON, VA 20190


                       TMOBILE - ACCT #964202572
                       PO BOX 742596
                       CINCINNATI, OH 45274-2596


                       TODD ROKITA
                       INDIANA GOVERNMENT CENTER SOUTH - 5TH FL
                       302 WEST WASHINGTON STREET
                       INDIANAPOLIS, IN 46204
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 235 of
                                        265



                       TOKIO MARINE HCC
                       13403 NORTHWEST FREEWAY
                       HOUSTON, TX 77040


                       TOM GIBBONS & ASSOCIATES LLC
                       PO BOX 574
                       ROCHESTER, IL 62563


                       TOM MILLER
                       HOOVER STATE OFFICE BLDG
                       1305 E. WALNUT
                       DES MOINES, IA 50319


                       TONAWANDA SPORTSMANS CLUB
                       5657 KILLIAN ROAD
                       N. TONAWANDA, NY 14120


                       TOP CALIBER TACTICAL LLC
                       5475 PINEY GROVE DR
                       CUMMING, GA 30040-9045


                       TOP GUN SHOOTING SPORTS INC.
                       16725 RACHO BLVD
                       TAYLOR, MI 48180-5259


                       TORONTO ROD AND GUN CLUB INC
                       341 TOWNSHIP ROAD 286
                       RICHMOND, OH 43944-7824


                       TOTAL STORMWATER SOLUCTIONS, LLC
                       5155 JEFFRIES LANE
                       WARRENTON, VA 20187


                       TOUCHET GUN CLUB
                       143 MARKHAM RD
                       LOWDEN, WA 99360-5000
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 236 of
                                        265



                       TOWN AND COUNTRY GUN CLUB, INC
                       PO BOX 38
                       MARYVILLE, IL 62062-0038


                       TOWN OF FARMVILLE
                       PO BOX 368
                       FARMVILLE, VA 23901


                       TRADEMARKETING RESOURCES, INC.
                       5710 BELLA ROSE BLVD
                       SUITE 100
                       CLARKSTON, MI 48348


                       TRAFFORD SPORTSMEN'S CLUB
                       14000 WINCHESTER RD
                       PO BOX 3
                       TRAFFORD, PA 15085-0003


                       TRAIL CREEK LODGE
                       217 DELANO ROAD
                       AU GRES, MI 48703


                       TRAIN2CARRY LLC
                       1302 13TH TER
                       PALM BEACH GARDENS, FL 33418-3611


                       TRANEIL THOMAS
                       658 REBECCA LN
                       BOLING BROOK, IL 60440


                       TRAVELER'S GUIDE
                       529 MADISON AVENUE
                       COVINGTON, KY 41012


                       TRAVIS SOFTWARE CORPORATION
                       1155 DAIRY ASHFORD RD #250
                       HOUSTON, TX 77079
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 237 of
                                        265



                       TREASURER - STATE OF IOWA, IOWA DEPARTME
                       IA DEPT OF REVENUE & FINANCE
                       PO BOX 10412
                       DES MOINES, IA 50306-0462


                       TREASURER OF VIRGINIA
                       VA DEP OF AGRI & CONSUMER SVCS
                       PO BOX 1163
                       RICHMOND, VA 23218-0526


                       TREASURER, COMMONWEALTH OF VIRGINIA
                       PO BOX 562
                       RICHMOND, VA 23218-0562


                       TRENT ROD & GUN CLUB
                       538 KUHNTOWN RD
                       SOMERSET, PA 15501-6234


                       TRI TOWN SPORTSMAN'S ASSOC
                       810 W VINE STREET
                       MT. PLEASANT, PA 15666


                       TRI-CITY GUN CLUB
                       3241 DOVE CROSSING DR
                       NORMAN, OK 73072-2963


                       TRI-COUNTY GUN CLUB
                       13050 SW TONQUIN RD STE 200
                       SHERWOOD, OR 97140-7934


                       TRI-COUNTY GUN CLUB
                       1613 18TH AVE
                       STERLING, IL 61081-2745


                       TRI-COUNTY SPORTSMEN'S LEAGUE
                       8640 MOON RD
                       SALINE, MI 48716-9400
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 238 of
                                        265



                       TRI-STATE GUN CLUB INC
                       PO BOX 231
                       DALEVILLE, AL 36322-0231


                       TRIAD TRAINING LLC
                       2834 HAMNER AVE # 209
                       NORCO, CA 92860


                       TRIBBLE MACHINE WORKS
                       PO BOX 928
                       EUREKA, MT 59917-0928


                       TRICORP INC
                       259 BARNETT RD SUITE G
                       MEDFORD, OR 97504


                       TRIDENT CONCEPTS LLC
                       PO BOX 342138
                       AUSTIN, TX 78734


                       TRIGGER TIME DEFENSE LLC
                       992 ALDRICH ST
                       UXBRIDGE, MA 01569-2112


                       TRIJICON, INC
                       49385 SHAFER AVE
                       WIXOM, MI 48393


                       TRINIDAD STATE JUNIOR COLLEGE
                       TONI DEANGELIS
                       600 PROSPECT ST
                       TRINIDAD, CO 81082


                       TRIPLE A LOGISTIC SERVICE INC
                       PO BOX 610
                       ANNANDALE, VA 22003
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 239 of
                                        265



                       TRITON FIREARMS & SAFETY TRAIN
                       107 PURDUE DR
                       WINCHESTER, VA 22602-4364


                       TRIUNE ARMS, LLC
                       7208 PRINCESS ANNE CT
                       WARRENTON, VA 20187-4183


                       TROUTMAN SANDERS LLP
                       600 PEACHTREE ST NE
                       SUITE 5200
                       ATLANTA, GA 30308-2216


                       TROY CITY TACTICAL LLC
                       147 BORDEN ST
                       FALL RIVER, MA 02721-2886


                       TRUE SPORTSMAN CLUB
                       PO BOX 824
                       JACKSON, CA 95642-0824


                       TRUGLO INC
                       525 INTERNATIONAL PARKWAY
                       RICHARDSON, TX 75081


                       TRUSTEES OF DARTMOUTH COLLEGE
                       7 LEBANON ST
                       SUITE 302
                       HANOVER, NH 03755


                       TRUSTWAVE HOLDINGS, INC
                       70 W MADISON ST, STE 600
                       CHICAGO, IL 60602


                       TUFF PRODUCTS BRAND LLC
                       1060 COLORADO AVE STE C
                       CHULA VISTA, CA 91911
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 240 of
                                        265



                       TULIP CITY ROD AND GUN CLUB, I
                       PO BOX 1466
                       HOLLAND, MI 49422-1466


                       TULSA RED CASTLE GUN CLUB
                       12609 E 34TH ST
                       TULSA, OK 74146-2324


                       TURNER'S OPERATIONS, INC
                       1041 MILDRED ST
                       ONTARIO, CA 91761-3500


                       TUSSEY MTN JR 4-H RIFLE CLUB
                       1565 W GATESBURG RD
                       WARRIORS MARK, PA 16877-6206


                       TWELFTH PRECINCT PISTOL CLUB
                       PO BOX 26
                       HARWOOD, MD 20776-0026


                       TWIN CITIES CARRY
                       8545 BECHTEL CT
                       INVER GROVE HEI, MN 55076


                       TWIN CITY RIFLE CLUB INC.
                       734 JACK SWAMP RD
                       PLEASANT HILL, NC 27866-0158


                       TWO FIRST TRAINING
                       9281 RANCHO DR
                       ELK GROVE, CA 95624-2115


                       TYCA CORPORATION
                       ATTN: FRANKLIN HARDY
                       470 MAIN ST.
                       CLINTON, MA 01510
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 241 of
                                        265



                       TYSERS
                       71 FENCHURCH STREET
                       LONDON, ENGLAND EC3M 4BS


                       U.S. BANK EQUIPMENT FINANCE
                       1310 MADRID STREET
                       MARSHALL, MN 56258


                       UA ARMS
                       308 S WATER AVE
                       SUITE B
                       GALLATIN, TN 37006


                       UBER, INC.
                       94 ANJOU
                       NEWPORT COAST, CA 92657-1039


                       ULINE INC
                       2200 SOUTH LAKESIDE DRIVE
                       ACCOUNTS RECEIVABLE
                       WAUKEGAN, IL 60085


                       ULSTER DETACHMENT MARINE CORP
                       PO BOX 1584
                       KINGSTON, NY 12402-1584


                       ULTIMATE HYBRID TECHNOLOGIES
                       521 EAST 3RD ST
                       MERIDIAN, ID 83642


                       ULTIMATE SOFTWARE GRP INC, THE
                       2000 ULTIMATE WAY
                       WESTON, FL 33326


                       UNAMI FISH AND GAME ASSOCIATIO
                       PO BOX 805
                       EMMAUS, PA 18049-0805
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 242 of
                                        265



                       UNDER WILD SKIES
                       c/o DYCIO & BIGGS
                       10533 MAIN STREET
                       Fairfax, VA 22030


                       UNDERHILL EXCAVATING
                       147 WAGNER RD
                       MCCLURE, PA 17841


                       UNIFIED COMMAND LLC
                       359 CALABRIA RIDGE
                       LAS VEGAS, NV 89138


                       UNITED LIGHTING & SUPPLY INC
                       10321 FROSTY COURT
                       MANASSAS, VA 20109


                       UNITED PARCEL SERVICE
                       SHIPPER # 295907
                       P O BOX 4980
                       HAGERSTOWN, MD 21747-4980


                       UNITED PARCEL SERVICE
                       PO BOX 7247-0244
                       PHILADELPHIA, PA 19170


                       UNITED RENTALS (NORTH AMERICA), INC.
                       PO BOX 100711
                       ATLANTA, GA 30384


                       UNITED SPORTSMEN, INC
                       PO BOX 485
                       IRON MOUNTAIN, MI 49801-0485


                       UNITED STATE FIRE INSURANCE COMPANY
                       305 MADISON AVE
                       MORRISTOWN, NJ 07962
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 243 of
                                        265



                       UNITED STATES POSTAL SERVICE
                       225 N HUMPHREYS BLVD
                       STE 501
                       MEMPHIS, TN 38188-1099


                       UNITED STATES TREASURY
                       PO BOX 219236
                       KANSAS CITY, MO 64121-9236


                       UNIVERSAL PROTECTIONS SERVICE
                       PO BOX 828854
                       PHILADELPHIA, PA 19182


                       UNIVERSITY OF ARKANSAS
                       213 ARKANSAS UNION
                       FAYETTEVILLE, AR 72701


                       UNIVERSITY OF HAWAII
                       2600 CAMPUS ROAD
                       QLCSS#112
                       HONOLULU, HI 96822


                       UNIVERSITY OF KENTUCKY
                       128 FUNKHOUSER BUILDING
                       LEXINGTON, KY 40506-0054


                       UNIVERSITY OF NEVADA, RENO
                       OFC OF STUD.FIN. AID & SCHOLAR
                       FITZGERALD STUD.SVCS BLDG/076
                       RENO, NV 89557


                       UNIVERSITY OF SOUTH CAROLINA
                       1714 COLLEGE STREET
                       COLUMBIA, SC 29208


                       UNIVERSITY OF VIRGINIA
                       FINANCIAL AID OFFICE
                       P O BOX 400207
                       CHARLOTTESVILLE, VA 22904-4207
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 244 of
                                        265



                       UNLIMITED FIREARMS & OUTFITTER
                       20 COUNTRY VILLAGE CIR
                       CABOT, AR 72023-8669


                       UNTAMED ADVENTURES
                       63 OLD PINHOOK RD
                       MOUNT OLIVET, KY 41064


                       UNUM GROUP
                       ONE FOUNTAIN SQUARE
                       CHATTANOOGA, TN 37402


                       UPPER CHESAPEAKE OUTFITTERS
                       6843 MOUNT VISTA RD
                       KINGSVILLE, MD 21087


                       UPPER MERION TOWNSHIP
                       175 WEST VALLEY FORGE ROAD
                       KING OF PRUSSIA, PA 19406-1802


                       UPS
                       28013 NETWORK PLACE
                       CHICAGO, IL 60673-1280


                       US BANK NATIONAL ASSOCIATION
                       1310 MADRID ST
                       STE 100
                       MARSHALL, MN 56258


                       US BANK NATIONAL ASSOICATION
                       KONICA MINOLTA
                       1310 MADRID ST
                       STE 100
                       MARSHALL, MN 56258


                       US GAMES SYSTEMS INC
                       179 LUDLOW STREET
                       STAMFORD, CT 06902
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 245 of
                                        265



                       US PRECISION DEFENSE, LLC
                       334 W TABERNACLE ST J-3
                       SAINT GEORGE, UT 84770-3392


                       US SECURITY ASSOCIATES
                       200 MANSELL CT
                       SUITE 500
                       ROSWELL, GA 30076


                       US TACTICAL SYSTEMS, INC.
                       310 WEST 12TH ST
                       WASHINGTON, MO 63090


                       USA VETERAN FIREARMS TRAINING
                       747 E BOUGHTON RD #167
                       BOLINGBROOK, IL 60440-2281


                       UTAH ARMS LLC
                       223 E JORDAN RIDGE BLVD
                       UNIT 106
                       SARATOGA SPRING, FL 84045


                       UTAH GUN COLLECTORS ASSOC
                       PO BOX 711161
                       SALT LAKE CITY, UT 84171-1161


                       UTAH SELF DEFENSE INSTRUCTION
                       11135 BARRETT PARK CIR
                       SANDY, UT 84092-2200


                       UTAH STATE TAX COMMISSION
                       210 NORTH 1950 WEST
                       SALT LAKE CITY, UT 84116


                       UWHARRIE APPAREL COMPANY, LLC
                       712 PALMER ROAD
                       PO BOX 993
                       ROCKWELL, NC 28138
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 246 of
                                        265



                       V.H. BLACKINTON & CO INC
                       ATTN: ELIZABETH DEWEDOFF
                       221 JOHN DIETSCH BLVD
                       ATTLEBORO FALLS, MA 02763


                       VA DEPT OF TAXATION-SALES TAX
                       P O BOX 26626
                       RICHMOND, VA 23261-6626


                       VALLEY INN SPORTSMANS ASSOC
                       504 10TH ST
                       DONORA, PA 15033-2185


                       VALLEY OF THE MOON GUN CLUB
                       PO BOX 534
                       VINEBURG, CA 95487-0534


                       VALTIM COMPANY
                       PO BOX 114
                       FOREST, VA 24551


                       VAN WERT COUNTY OUTDOORSMEN AS
                       5101 N GRUBB RD
                       ELIDA, OH 45807-9761


                       VANCE EWING LLC
                       22940 HARLAN LN
                       SAINT ROBERTS, MO 65584


                       VANCE OUTDOORS, INC
                       3723 CLEVELAND AVE
                       COLUMBUS, OH 43224-2410


                       VANCOUVER WASHINGTON RIFLE&PIS
                       P.O. BOX 821242
                       VANCOUVER, WA 98682-0028
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 247 of
                                        265



                       VANDALIA RANGE & ARMORY INC.
                       100 CORPORATE CENTER DR
                       VANDALIA, OH 45377-1158


                       VANN DESIGN, LLC
                       37912 ARMOR COURT
                       PURCELLVILLE, VA 20132


                       VANTAGE CUSTOM CLASSICS INC
                       100 VANTAGE DRIVE
                       AVENEL, NJ 07001


                       VAQUERO CANYON SPECIALTY LLC
                       20714 GOLDEN RIDGE DRIVE
                       ASHBURN, VA 20147


                       VECTOR SECURITY INC
                       2000 ERICSSON DRIVE
                       WARRENDALE, PA 15086


                       VENTURA ASSOCIATES, INC
                       1040 AVENUE OF THE AMERICAS
                       NEW YORK, NY 10018


                       VENTURE CREW 2460 ASHLAND LAKE
                       1084 TOWNSHIP ROAD 353
                       POLK, OH 44866-9751


                       VERIZON
                       PO BOX 15043
                       ALBANY, NY 12212-5043


                       VERIZON
                       PO BOX 660720
                       DALLAS, TX 75266-0720
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 248 of
                                        265



                       VERIZON
                       PO BOX 28000
                       LEHIGH VALLEY, PA 18002-8000


                       VERIZON
                       P O BOX 17577
                       BALTIMORE, MD 21297-0513


                       VERIZON FAIRFAX
                       PO BOX 15124
                       ALBANY, NY 12212


                       VERIZON GAOS (PHONE)
                       PO BOX 16810
                       NEWARK, NJ 07101-6801


                       VERIZON WIRELESS
                       PO BOX 25505
                       LEHIGH VALLEY, PA 1802-5505


                       VERIZON WIRELESS
                       PO BOX 9622
                       MISSION HILLS, CA 91346-9622


                       VERIZONWIRELESS
                       PO BOX 630062
                       DALLAS, TX 75263


                       VERMILION FISH AND GAME ASSOCI
                       13617 THOMPSON RD
                       VERMILION, OH 44089-9551


                       VERMONT DEPARTMENT OF TAXES
                       133 STATE ST
                       PO BOX 547
                       MONTPELIER, VT 05601-0547
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 249 of
                                        265



                       VERNETZUNG LLC
                       4109 LISIEUX LN
                       SAINT LOUIS, MO 63129


                       VERSTANDIG BROADCASTING
                       10960 JOHN WAYNE DR
                       PO BOX 788
                       GREENCASTLE, PA 17225


                       VICTORY FIREARMS TRAINING LLC
                       700 LULA GARRETT RD
                       DAWSONVILLE, GA 30534-7096


                       VINTAGE EDITIONS INC
                       88 BUFF LN.
                       TAYLORSVILLE, NC 28681


                       VIP SERVICES MIAMI
                       8300 NE 10TH AVE
                       MIAMI, FL 33138-3605


                       VIRGINIA ASSOCIATION OF MUSEUMS
                       3126 W CARY ST
                       #447
                       RICHMOND, VA 23221


                       VIRGINIA BEACH RIFLE & PISTOL
                       PO BOX 62541
                       VIRGINIA BEACH, VA 23466-2541


                       VIRGINIA DEPARTMENT OF HEALTH
                       PO BOX 2448
                       ROOM 730
                       RICHMOND, VA 23218


                       VIRGINIA DEPT OF TAXATION
                       11166 MAIN STREET
                       SUITE 300
                       FAIRFAX, VA 22030-5017
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 250 of
                                        265



                       VIRGINIA DEPT OF TREASURY
                       PO BOX 2478
                       RICHMOND, VA 23218-2478


                       VIRGINIA LOGOS
                       10001 PATTERSON AVE #201
                       RICHMOND, VA 23238


                       VIRGINIA POLYTECHNIC INSTITUTE & STATE U
                       800 WASHINGTON ST SW
                       STUDENT SERVICES BLDG STE 150
                       BLACKSBURG, VA 24061


                       VIRGINIA SHOOTING SPORTS ASSOC
                       132 W. MAIN
                       PO BOX 1258
                       ORANGE, VA 22960


                       VISTA OUTDOOR INC
                       900 EHLEN DRIVE
                       ANOKA, MN 55303


                       VOLUSIA COUNTY GUN RANGE LLC
                       301 MISSION DR UNIT 505
                       NEW SMYRNA BEACH, FL 32170


                       VOMELA SPECIALTY COMPANY
                       274 FILLMORE AVE E
                       ST PAUL, MN 55107


                       VORTEX OPTICS
                       ONE VORTEX DRIVE
                       BARNEVELD, WI 53507


                       VOSS SIGNS, LLC
                       112 FAIRGROUNDS DRIVE
                       PO BOX 553
                       MANLIUS, NY 13104-0553
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 251 of
                                        265



                       WABASH VALLEY SPORTSMAN CLUB
                       PO BOX 1370
                       VINCENNES, IN 47591-7370


                       WADSWORTH HUNT CLUB INC.
                       180 VALLEY VIEW DR
                       WADSWORTH, OH 44281-1651


                       WAHSATCH SHOOTERS ASSOCIATION
                       PO BOX 1771
                       LAYTON, UT 84041-6771


                       WAKE FOREST UNIVERSITY
                       1834 WAKE FOREST RD
                       PO BOX 7201
                       WINSTON SALEM, NC 27109


                       WALDWICK PISTOL & RIFLE CLUB,
                       PO BOX 263
                       WALDWICK, NJ 07463-0263


                       WALLACE SUPPLY
                       269 DEARBORN ST
                       EASTON, PA 18045


                       WALNUT CREEK RIFLE CLUB
                       PO BOX 8412
                       ERIE, PA 16505-0412


                       WALSH, COLUCCI, LUBELY, EMRICH, & WALSH
                       2200 CLARENDON BLVD
                       SUITE 1300
                       ARLINGTON, VA 22201


                       WALTON MOUNTAIN SPORTSMEN INC.
                       P.O. BOX 115
                       WALTON, NY 13856
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 252 of
                                        265



                       WAR ENTERPRISE LLC
                       303 VIA CORSICA
                       HEMET, CA 92545-2376


                       WARNER FISH AND GAME CLUB INC
                       PO BOX 58
                       WARNER, NH 03278-0058


                       WARRIORS AFIELD LEGACY FOUNDAT
                       14276 SO VALLE VISTA DR
                       HERRIMAN, UT 84096


                       WASHINGTON GAS
                       6801 INDUSTRIAL ROAD
                       SPRINGFIELD, VA 22151


                       WASHINGTON GAS #320004302750
                       PO BOX 37747
                       PHILADELPHIA, PA 19101-5047


                       WASHINGTON POST
                       1150 15TH STREET NW
                       WASHINGTON, DC 20071


                       WASHINGTON STATE DEPARTMENT OF REVENUE
                       PO BOX 9034
                       OLYMPIA, WA 98507-9034


                       WASHINGTON TOWNSHIP POLICE DEPARTMENT
                       1021 WASHINGTON BLVD
                       BANGOR, PA 18013


                       WASHINGTONPOST.COM
                       %WRITERS GROUP
                       1150 15TH STREET NW
                       WASHINGTON, DC 20071
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 253 of
                                        265



                       WASTE MANAGEMENT OF VIRGINIA I
                       PO BOX 13648
                       PHILADELPHIA, PA 19101


                       WASTE MANAGEMENT OF VIRGINIA, INC
                       PO BOX 43470
                       PHOENIX, AZ 85080


                       WAWARSING ROD & GUN CLUB INC.
                       PO BOX 305
                       NAPANOCH, NY 12458-0305


                       WAYNE STENEHJEM
                       STATE CAPITOL
                       600 E. BOULEVARD AVE
                       BISMARCK, ND 58505


                       WAYNESBURG SPORTSMAN ASSOCIATI
                       PO BOX 214
                       WAYNESBURG, PA 15370-0214


                       WDN FIREARMS TRAINING LLC
                       5885 ALLISON ST UNIT 691
                       ARVADA, CO 80001


                       WEAPONS COLLECTORS SOC. OF MT
                       7173 US HIGHWAY 89
                       BELT, MT 59412-8324


                       WEATHERBY FOUNDATION INTERNATIONAL
                       7834 S.LAKESHORR DRIVE
                       TEMPE, AZ 85284


                       WEB BENEFITS DESIGN
                       P O BOX 1568
                       WINDERMERE, FL 34786
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 254 of
                                        265



                       WEBER'S FIREARMS
                       635 E 1500 RD
                       SHELDON, MO 64784


                       WEEPING WATER GUN CLUB
                       5707 N 82ND ST
                       OMAHA, NE 68134-1909


                       WEISCO INC
                       9073 LIBERIA AVE
                       MANASSAS, VA 20110


                       WELD COUNTY FISH & WILDLIFE AS
                       PO BOX 271
                       FORT LUPTON, CO 80621-0271


                       WELDON, WILLIAMS, & LICK INC
                       711 NORTH A ST
                       PO BOX 168
                       FORT SMITH, AR 72901


                       WELLS FARGO
                       WELLS FARGO BANK, N.A. (182)
                       PO BOX 63020
                       SAN FRANCISCO, CA 94163


                       WELLS FARGO BANK, NATIONAL ASSOCIATION
                       1753 PINNACLE DRIVE
                       3RD FLOOR
                       MCLEAN, VA 22101


                       WELLS FARGO COMMERCIAL CREDIT CARD
                       PO BOX 63020
                       SAN FRANSISCO, CA 94163


                       WELLS FARGO VENDOR FINANCIAL SERVICES LL
                       PO BOX 070241
                       PHILADELPHIA, PA 19176-0241
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 255 of
                                        265



                       WELLS RIFLE AND PISTOL ASSOCIA
                       PO BOX 142
                       WELLS, MN 56097-0142


                       WEST END GUN CLUB
                       PO BOX 541
                       UPLAND, CA 91785-0541


                       WEST LIBERTY GUN CLUB INC
                       P.O. BOX 244
                       WEST LIBERTY, IA 52776


                       WEST POINT OF SALE LLC
                       136 WEST 157TH ST
                       GARDENA, CA 90247


                       WEST PUBLISHING CORPORATION
                       WEST GROUP
                       P O BOX 6292
                       CAROL STREAM, IL 60197


                       WEST SHORE SPORTSMANS ASSN INC
                       PO BOX 219
                       LEWISBERRY, PA 17339-0219


                       WEST SIDE SPORTSMAN'S CLUB
                       PO BOX 6001
                       EVANSVILLE, IN 47719-0001


                       WEST VIRGINIA DEPARTMENT OF TAXATION AND
                       P O BOX 1826
                       CHARLESTON, WV 25327-1826


                       WEST VIRGINIA DOUBLE TAP GUN C
                       12 TAYLOR LN
                       BEVERLY, WV 26253-9780
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 256 of
                                        265



                       WESTERN FIREARMS INC
                       6621 ATLANTIC AVE
                       BELL, CA 90201-2523


                       WESTERN MICHIGAN RIFLE & PISTO
                       PO BOX 261
                       IONIA, MI 48846-0261


                       WESTERN WAYNE CO. CONSERVATION
                       PO BOX 701009
                       PLYMOUTH, MI 48170-0957


                       WESTFALL LAW LLC
                       1400 16TH ST MALL
                       #400
                       DENVER, CO 80202


                       WESTLAW/THOMSON REUTERS
                       PO BOX 6929
                       CAROL STREAM, IL 60197


                       WESTSIDE L.A. NRA MEMBERS CNCL
                       PO BOX 1219
                       CULVER CITY, CA 90232-1219


                       WGAL HEARST TELEVISION INC
                       1300 COLUMBIA AVE
                       LANCASTER, PA 17603


                       WHEATON COLLEGE
                       26 EAST MAIN ST
                       NORTON, MA 02766


                       WHITE OAK ROD AND GUN CLUB
                       1593 ARONA RD
                       IRWIN, PA 15642-5009
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 257 of
                                        265



                       WHORTLEKILL ROD & GUN CLUB
                       38 FRANCES DR
                       HOPEWELL JUNCTI, NY 12533-5342


                       WIDEPOINT CYBERSECURITY SOLUTIONS CORP
                       7926 JONES BRANCH DR
                       STE 520
                       MCLEAN, VA 22102


                       WIGHT OX ENTERPRISES LLC
                       949 STREETER BROOK RD
                       LITTLE GENESEE, NY 14754


                       WILCOX CAULKING CORPORATION
                       PO BOX 208
                       LORTON, VA 22199


                       WILDCAT VALLEY RIFLE AND PISTO
                       PO BOX 4102
                       LAFAYETTE, IN 47903-4102


                       WILDERNESS ROAD SHOOTING AND C
                       PO BOX 1017
                       GATE CITY, VA 24251-1017


                       WILDLIFE COMMITTEE OF WASH.
                       1031 228TH S.W.
                       BOTHELL, WA 98021


                       WILDLIFE MANAGEMENT INSTITUTE
                       69 CLINTON AVE
                       ST. JOHNSBURY, VT 05819


                       WILHELM MECHANICAL,LLC
                       11182 REMINGTON ROAD
                       BEALETON, VA 22712
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 258 of
                                        265



                       WILKES-BARRE RIFLE & PISTOL
                       222 E. MAIN STREET
                       GLEN LYON, PA 18617


                       WILLAPA FIREARMS TRAINING
                       422 FRANKLIN ST
                       RAYMOND, WA 98577


                       WILLIAM TONG
                       165 CAPITOL AVENUE
                       HARTFORD, CT 06106


                       WILLIAMS & SONS INDOOR PISTOL
                       PO BOX 132
                       MOUNT BRADDOCK, PA 15465-0132


                       WILLIAMS, MULLEN, CLARK & DOBBINS PC
                       200 SOUTH 10TH ST
                       SUITE 1600
                       RICHMOND, VA 23219


                       WILLIS INVESTMENTS
                       263 PEACEFUL BREEZE LN
                       SHEPHERDSTOWN, WV 25443-3696


                       WINCHESTER AMMUNITION
                       600 POWDER MILL RD
                       EAST ALTON, IL 62024


                       WINCHESTER ARMS COLLECTORS ASN
                       PO BOX 30047
                       LUMBERTON, TX 77657-1047


                       WINCHESTER REPEATING ARMS
                       275 WINCHESTER AVENUE
                       MORGAN, UT 84050
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 259 of
                                        265



                       WINDHAM WEAPONRY INC
                       999 ROOSEVELT TRAIL
                       PO BOX 1900
                       WINDHAM, ME 04062


                       WINDIGO IMAGES INC
                       11812 WAYZATA BLVD 122
                       MINNETONKA, MN 55305


                       WINDSOR MARKSMEN'S ASSOC. INC
                       23 LAUREL AVENUE
                       WINDSOR, CT 06095


                       WINDSTREAM FFX HQ
                       PO BOX 9001013
                       LOUISVILLE, KY 40290


                       WINNEQUAH GUN CLUB
                       702 5TH ST
                       WAUNAKEE, WI 53597-1234


                       WINNSBORO GUN CLUB INC
                       169 POWDER HORN LN
                       HAWKINS, TX 75765


                       WINSTON & STRAWN L.L.P.
                       35 WEST WACKER DRIVE
                       CHICAGO, IL 60601


                       WISCONSIN DEPARTMENT OF REVENUE
                       P.O. BOX 93208
                       MILWAUKEE, WI 53293-0389


                       WITHERS BERGMAN LLC
                       157 CHURCH ST
                       12TH FLR
                       NEW HAVEN, CT 06510
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 260 of
                                        265



                       WIZZ SYSTEMS LLC
                       8814 VETERANS MEMORIAL BLVD
                       STE 3-124
                       METAIRIE, LA 70003


                       WOBURN SPORTSMEN'S ASSOCIATION
                       PO BOX 266
                       BEDFORD, MA 01730-0266


                       WOLVERTON MOUNTAIN GUN CLUB
                       PO BOX 2333
                       BATTLE GROUND, WA 98604


                       WOMEN ARMED AND READY, INC
                       307 BROADWAY ST
                       AURORA, IN 47001-1401


                       WOMEN'S SHOOTING CONNECTION OF
                       18 DIGBY LN
                       EDGEWOOD, NM 87015-8020


                       WOOD COUNTY RIFLE & PISTOL
                       4431 GRIFFITH AVE
                       WISCONSIN RAPID, WI 54494-7533


                       WOODS & ASSOCIATES INC
                       4792 E STATE HIGHWAY 248
                       REEDS SPRING, MO 65737


                       WORKMAN FIREARMS
                       3927 LONG DR APT B
                       NORTON, OH 44203-9500


                       WORLD AT WORK
                       14040 N NORTHSIGHT BLVD
                       SCOTTSDALE, AZ 85260-3601
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 261 of
                                        265



                       WORLD FAST DRAW ASSOCIATION
                       705 LEISURE DR
                       OKLAHOMA CITY, OK 73110-3965


                       WORLDWIDE OEM, INC.
                       5065 SAN JULIO AVE
                       SANTA BARBARA, CA 93111-2121


                       WORTH A SHOT, INC.
                       8424 VETERANS HWY STE 5
                       MILLERSVILLE, MD 21108-2556


                       WORTHINGTON ROD & GUN CLUB INC
                       PO BOX 71
                       WORTHINGTON, MA 01098-0071


                       WPMT LLC
                       2005 S QUEEN ST
                       YORK, PA 17403


                       WPP GROUP USA
                       3333 WARRENVILLE ROAD
                       LISLE, IL 60532


                       WREATHS ACROSS AMERICA
                       4 POINT ST
                       PO BOX 249
                       COLUMBIA FALLS, ME 04623


                       WS LINDSAY PAINT & WALLCOVERIN
                       902 E TONEWALL DRIVE
                       FRONT ROYAL, VA 22630


                       XAVIER BECERRA
                       1300 I ST SUITE 1740
                       SACRAMENTO, CA 95814
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 262 of
                                        265



                       XAXIS ACQUIRED BY APPNEXUS
                       28 WEST 23RD STREET, 4TH FLOOR
                       NEW YORK,, NY 10010


                       XO HOLDINGS LLC
                       13865 SUNRISE VALLEY DRIVE
                       HERNDON, VA 20171


                       XTREME KRAV MAGA, LLC
                       639 GRAVOIS BLUFFS BLVD STE C
                       FENTON, MO 63026-7739


                       YAKIMA VALLEY SPORTSMAN'S ASSO
                       825 SELAH NACHES RD
                       YAKIMA, WA 98908-9022


                       YAMAHA MOTOR CORPORATION USA
                       6555 KATELLA AVE
                       CYPRESS, CA 90630


                       YANKTON COUNTY SHARPSHOOTERS A
                       PO BOX 496
                       YANKTON, SD 57078-0496


                       YELLOWSTONE RIFLE CLUB
                       PO BOX 557
                       BILLINGS, MT 59103-0557


                       YHEC OUTDOOR SPORTS
                       153 SCOTT LANE
                       WEATHERFORD, TX 76085


                       YORBA LINDA PUBLIC LIBRARY
                       18181 IMPERIAL HWY
                       YORBA LINDA, CA 92886
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 263 of
                                        265



                       YORK & ADAMS GAME & FISH
                       1991 SLAGEL RD
                       SPRING GROVE, PA 17362


                       YORK RIFLE RANGE ASSOCIATION,
                       406 ORCHARD CT
                       RED LION, PA #####-####


                       YOUNGSTOWN RIFLE & PISTOL CLUB
                       9040 MERCHANT DR
                       STREETSBORO, OH 44241-5778


                       ZANDERS SPORTING GOODS
                       801 BRADBURY LANE
                       SPARTA, IL 62286


                       ZAYO GROUP HOLDINGS INC
                       4772 WALNUT ST
                       SUITE 100
                       BOULDER, CO 80301


                       ZEN MILLER FOUNDATION INC
                       2839 PACES FERRY RD SE
                       SUITE 1105
                       ATLANTA, GA 30339


                       ZEPPELIN RIFLE CLUB, INC
                       197 SEIBERLING ST
                       AKRON, OH 44306-3235


                       ZIA RIFLE & PISTOL CLUB OF N.M
                       PO BOX 9131
                       ALBUQUERQUE, NM 87119-9131
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21   Entered 02/17/21 23:28:35   Page 264 of
                                        265



                                     Schedule 2

                       Disclosures of Kirkland’s Representation
Case 21-30085-hdh11 Doc 173-2 Filed 02/17/21       Entered 02/17/21 23:28:35    Page 265 of
                                        265



       Party Represented                Proceeding                     Status

  NRA        Institute     for Michelle Flanagan, et al. v. Current
  Legislative Action           California Attorney General
                               Xavier Becerra, et al.

                               Kirkland will advise client in
                               client’s advisory role in this
                               case.

  NRA        Institute     for Virginia Duncan, et al. v. Current
  Legislative Action           Xavier Becerra

                               Kirkland will advise client in
                               client’s advisory role in this
                               case.

  NRA        Institute     for New York State Rifle & Current
  Legislative Action           Pistol Association Inc. v.
                               Corlett

                               Kirkland will advise client in
                               client’s advisory role in this
                               case.

  NRA        Institute     for Kim Rhode et al. v. Xavier Current
  Legislative Action           Becerra

                               Kirkland will advise client in
                               client’s advisory role in this
                               case.
